         Case MDL No. 2599 Document 1156-2 Filed 03/16/21 Page 1 of 183




                 BEFORE THE UNITED STATES JUDICIAL PANEL
                      ON MULTIDISTRICT LITIGATION

                                         MDL NO. 2599
IN RE:

TAKATA AIRBAG PRODUCTS
LIABILITY LITIGATION
_______________________________/


                                        EXHIBIT

              Alimanovic, et al. v. Mercedes-Benz USA, LLC, et al. Complaint
     Case
      Case6:21-cv-00439
            MDL No. 2599Document
                         Document1 1156-2
                                    Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 1 of
                                                           Page
                                                              1822PageID
                                                                   of 183 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

NERMINA ALIMANOVIC
and ELVIR ISLAMOVIC,

     Plaintiffs,
                                            Case No.:
v.

MERCEDES-BENZ USA, LLC,
a foreign limited liability
company; MERCEDES-BENZ
RESEARCH AND
DEVELOPMENT NORTH
AMERICA, INC., a foreign
corporation; DAIMLER
NORTH AMERICA
CORPORATION, a foreign
corporation; DAIMLER AG, a
foreign corporation,

     Defendants.


                                COMPLAINT


     Plaintiffs, Nermina Alimanovic and Elvir Islamovic, through their

undersigned counsel, hereby sue Defendants, Mercedes-Benz USA, LLC, a

foreign limited liability company, Mercedes-Benz Research and Development

North America, Inc., a foreign corporation, Daimler North America

Corporation, a foreign corporation, and Daimler AG, a foreign corporation




                                  Page 1 of 182
     Case
      Case6:21-cv-00439
            MDL No. 2599Document
                         Document1 1156-2
                                    Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 2 of
                                                           Page
                                                              1823PageID
                                                                   of 183 2




(collectively, the “Mercedes-Benz Defendants”), for the claims for relief stated

herein.

                       SUMMARY OF THE ACTION

      1.    Plaintiffs, Nermina Alimanovic (“Nermina”) and Elvir Islamovic

(“Elvir”), bring this action to recover for the severe, permanent, and life-

altering injuries they suffered when the defective Takata airbag inflator

installed    in     their    2012        Mercedes-Benz    C-250      (VIN     #

WDDGF4HB0CA626808) (the “Mercedes Vehicle”) unexpectedly ruptured,

exploded, and shot metal shrapnel into their faces and bodies during a

vehicular collision that occurred in the Middle District of Florida on

November 7, 2020.

            Nermina Alimanovic’s Airbag Shrapnel Injuries




                                    Page 2 of 182
     Case
      Case6:21-cv-00439
            MDL No. 2599Document
                         Document1 1156-2
                                    Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 3 of
                                                           Page
                                                              1824PageID
                                                                   of 183 3




      2.     Following an investigation of the incident, it was discovered that

the Mercedes-Benz Defendants are responsible for designing, manufacturing,

procuring, and installing the exploding Takata airbag inflator that caused

Plaintiffs’ injuries and that the Takata airbag inflator is defective and

unreasonably dangerous under Florida law.

      3.     Specifically, the Mercedes Vehicle’s airbag inflator1 and airbag

module2 that injured Plaintiffs were Original Equipment Manufacturer

(“OEM”) component parts—manufactured at plants in Freiberg and

Aschaffenburg (Nikkheim), Germany, respectively, and placed inside the

Mercedes Vehicle by Defendant, Daimler AG.

           Metal Shrapnel from the Ruptured Airbag Inflator




1      The subject inflator’s serial number is XBFB23800071, produced on August 26,
2011, in lot 11237F01.
2      The subject airbag module’s serial number is MEZZZ12510197, produced on August
8, 2011, with propellant lots V4Y00348 and 8YB03342.


                                    Page 3 of 182
     Case
      Case6:21-cv-00439
            MDL No. 2599Document
                         Document1 1156-2
                                    Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 4 of
                                                           Page
                                                              1825PageID
                                                                   of 183 4




      4.    Astonishingly, it was further discovered that the Mercedes-Benz

Defendants knew about the Takata airbag inflator’s defectively dangerous

condition for several years prior to the incident that forms the basis of this

lawsuit, but for self-serving economic reasons, the Mercedes-Benz Defendants

procured and installed the Takata airbag inflator in the Mercedes Vehicle

anyway, in blatant disregard of Plaintiffs’ health and safety.

      5.    Before they began equipping their vehicles with defective Takata

airbags, the Mercedes-Benz Defendants expressed concern over clear signs of

overpressurization, module cover tearing, cushion tearing, output variability,

and module integrity during post-deployment—all signs of potentially serious

inflator and propellant defects.

      6.    Despite these concerns, and despite its knowledge that Takata’s

airbags could not meet a key set of industry standards, the Mercedes-Benz

Defendants approved multiple models of ammonium-nitrate inflators,

including the model used in the Mercedes Vehicle. Indeed, the Mercedes-Benz

Defendants went so far as to waive key performance variables and accept

deviations in order to push the airbags through the approval process.

      7.    Beyond the notice and warnings they received through their

internal review and testing, as well as interactions with Takata, the

Mercedes-Benz Defendants also belong to a German car consortium

(Volkswagen, Porsche, and BMW) that—no later than 2007—was discussing


                                   Page 4 of 182
       Case
        Case6:21-cv-00439
              MDL No. 2599Document
                           Document1 1156-2
                                      Filed 03/09/21
                                              Filed 03/16/21
                                                      Page 5 of
                                                             Page
                                                                1826PageID
                                                                     of 183 5




the risks of ammonium-nitrate inflators with Takata. That consortium, often

referred to as Arbeitskreis or the Group of Five Working Committee (the

“Group of Five”), among other things, adopts and maintains technical

standards for airbags and inflators.

       8.     The Group of Five’s standards have, at minimum, contributed to

Defendants’ airbag and inflator testing standards during the relevant time

period implicated by this lawsuit. The Group of Five met with Takata on at

least one occasion, in or about February 2007, to discuss the ammonium-

nitrate airbag inflators.

       9.     Because of their membership in the Group of Five, the Mercedes-

Benz Defendants were, or should have been, aware of ruptures and/or

abnormal deployments in their vehicles. See infra ¶¶ 64, 105, 111–12, 133,

138.

       10.    The Mercedes-Benz Defendants not only had knowledge of the

Takata inflator defect through their own interactions with Takata and work

in the Group of Five, they also tracked Takata’s interactions with other major

automakers.

       11.    The Mercedes-Benz Defendants knew or should have known that

other major automakers’ field ruptures involved one of the Mercedes-Benz

Defendants’ key suppliers.




                                    Page 5 of 182
     Case
      Case6:21-cv-00439
            MDL No. 2599Document
                         Document1 1156-2
                                    Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 6 of
                                                           Page
                                                              1827PageID
                                                                   of 183 6




      12.   And, as explained in greater detail below, despite repeated recalls

by others in the auto industry—such as Honda’s recalls of airbags with the

Takata inflator defect in 2008 (in which the recall notice expressly noted the

risk that Takata airbags “could produce excessive internal pressure,” causing

“the inflator to rupture,” spraying metal fragments through the airbag

cushion), 2009, 2010, 2011, and 2013—Defendants utterly failed to take

reasonable measures to investigate the issue or protect purchasers, lessees,

and the general public.

      13.   The Mercedes-Benz Defendants are directly responsible for

Plaintiffs’ injuries that were caused by the explosion of the inflator

incorporated into the airbag safety system (herein referred to as the “Takata

airbag,” “Defective Airbag(s),” “airbag safety system,” “Airbag Safety

System,” “airbag system,” “safety system,” or “airbag”).

               THE PARTIES, JURISDICTION & VENUE

      14.   This Court has subject matter jurisdiction pursuant to 28 U.S.C.

§ 1332(a)(1) because neither Plaintiff is a citizen of a state of which any

Defendant is a citizen and the amount in controversy exceeds $75,000.

      15.   This is an action for damages in excess of Seventy-Five Thousand

Dollars and no cents ($75,000.00), exclusive of fees and costs.

      16.   At all times material hereto, Plaintiffs are, and were, Florida

citizens.


                                  Page 6 of 182
     Case
      Case6:21-cv-00439
            MDL No. 2599Document
                         Document1 1156-2
                                    Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 7 of
                                                           Page
                                                              1828PageID
                                                                   of 183 7




     17.    At all times material hereto, Defendant Mercedes-Benz USA

(“MBUSA”) is a Delaware limited liability corporation whose principal place

of business is located in Georgia and is authorized to do and doing business

throughout the state of Florida, for which it receives substantial revenue.

MBUSA’s only member is Daimler North America Corporation, a Delaware

corporation with its principal place of business in Michigan. MBUSA is a

wholly-owned subsidiary of Daimler AG and engages in business, including

the advertising, marketing, and sale of Mercedes-Benz vehicles, including the

Mercedes Vehicle, in Florida, in furtherance of the interests of Daimler AG.

MBUSA is Daimler AG’s principal North American subsidiary. MBUSA

renders services on behalf of Daimler AG that are sufficiently important to

Daimler AG and its sale of vehicles in the United States that Daimler AG

would perform those services itself if MBUSA did not exist. Daimler AG

controls the public name and brand of MBUSA.

     18.    At all times material hereto, Defendant, Daimler North America

Corporation (“DNAC”) is the parent company of MBUSA. DNAC is a

Delaware corporation with its principal place of business located in Michigan.

DNAC is a holding company for all of Daimler AG’s United States business

units, including MBUSA and Mercedes-Benz Research and Development

North America, Inc. (“MBRDNA”), and DNAC is responsible for all aspects of

Daimler AG’s business in the United States.


                                  Page 7 of 182
     Case
      Case6:21-cv-00439
            MDL No. 2599Document
                         Document1 1156-2
                                    Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 8 of
                                                           Page
                                                              1829PageID
                                                                   of 183 8




      19.   At all times material hereto, Defendant, MBRDNA is a Delaware

corporation with its principal place of business in California. MBRDNA is

engaged in research and development technologies incorporated into

Mercedes-Benz vehicles sold in the State of Florida.

      20.   At all times material hereto, Defendant, Daimler AG is the

parent corporation of MBUSA, MBRDNA, and DNAC. Daimler AG is a

German corporation with its principal place of business located in Germany.

Daimler AG is responsible for all aspects of Mercedes-Benz business

worldwide, including but not limited to design, manufacturing, testing,

inspection, assembly, distribution, marketing, sales, finance, leasing, and

customer service of Mercedes-Benz vehicles, including MBUSA vehicles such

as the Mercedes Vehicle.

      21.   Daimler AG announced on February 26, 2018, that “Mercedes-

Benz employs thousands of Americans, supports communities, and is

investing in the U.S.,” and touted that “Mercedes-Benz invests $1 billion in

Tuscaloosa, creates 600 new jobs.” Daimler AG also advertises its connection

to Florida on its website, representing that its Jacksonville, Florida parts

distribution center “supports dealers in the region with parts supply and

houses parts inventory.”

      22.   Daimler AG and MBUSA are further connected by a General

Distributor Agreement that gives Daimler AG the right to control nearly


                                  Page 8 of 182
    Case
     Case6:21-cv-00439
          MDL No. 2599 Document
                        Document1 1156-2
                                   Filed 03/09/21
                                          Filed 03/16/21
                                                   Page 9 Page
                                                          of 18210PageID
                                                                   of 183 9




every     aspect   of   MBUSA’s     operations—including     sales,   marketing,

management policies, information governance policies, pricing, and warranty

terms. Daimler AG has, and at all relevant times had, the contractual right

to exercise, and in practice has exercised, control over MBUSA’s work,

including but not limited to the manner of Mercedes-Benz vehicles’

marketing, the scope of written warranties, and representations made and

facts withheld from consumers and the public about the defect in the

Mercedes Vehicle.

        23.   Daimler AG has held MBUSA out as its agent for all purposes in

the United States and Florida, but especially for sales and marketing of

Mercedes-Benz vehicles and for ongoing management of relationships with

purchasers and lessees of Mercedes-Benz vehicles in Florida. Daimler AG

established MBUSA as its wholly-owned subsidiary company. It named

MBUSA with its official “Mercedes-Benz” title. Daimler AG provided MBUSA

with marketing and technical materials avoiding any distinction between

Daimler AG and MBUSA, and instead representing MBUSA as nothing less

than Daimler AG’s presence in Florida for purposes of selling and leasing

Mercedes-branded vehicles and providing related services.

        24.   Daimler AG exerts a close degree of control over the actions of its

subsidiaries, including MBUSA. For example, Daimler AG regularly

submitted to MBUSA the paperwork necessary to complete required


                                   Page 9 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 10 Page
                                                            of 18211PageID
                                                                     of 183 10




applications needed to obtain certificates of conformity for a significant

number of vehicles sold by Daimler AG in the United States. As another

example, Daimler AG and MBUSA have together submitted requests to

NHTSA to delay implementation of the Takata inflator recalls. MBUSA

communicates with NHTSA on behalf of Daimler AG.

      25.   Daimler AG exerts control over the daily affairs of its American

affiliates, including MBUSA, through inter alia: daily production plans

directing worker activities and labor productivity set and sent by German

management; requiring weekly reports to be sent from the United States to

Germany so that German supervisors can oversee U.S. work; regular

meetings held at U.S. facilities to direct activities and establish policies; and

directing the method of promotions for workers at U.S. affiliates. Daimler AG

also regularly implements common policies across U.S. affiliates by installing

Daimler AG executives at U.S. affiliates.

      26.   Daimler AG exercises control over the work of MBUSA with

respect to the manner of the vehicles’ marketing, representations concerning

the defective inflators equipped in its vehicles, and worldwide monitoring and

analysis of claims that the defective inflators have ruptured or over-

aggressively deployed. In a press release in February 2016, Daimler AG

acknowledged that it made the decision to recall certain Mercedes-Benz




                                  Page 10 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 11 Page
                                                            of 18212PageID
                                                                     of 183 11




vehicles. MBUSA, as Daimler AG’s agent, carried out the recall that Daimler

AG initiated in the United States.

      27.   Daimler AG operates MBUSA with a unity of interest and

ownership such that MBUSA is a mere instrumentality of its parent, Daimler

AG. MBUSA and Daimler AG engage in the same business enterprise and

share common board members and employees.

      28.   Daimler AG worked together with MBUSA to develop the owner’s

manuals, warranty booklets, product brochures, advertisements, and other

promotional materials relating to Mercedes-Benz vehicles sold in Florida,

with the intent that these documents would be distributed in Florida, and

caused those materials to be disseminated throughout Florida.

      29.   Daimler AG controls MBUSA through, inter alia, Daimler AG’s

Board of Management, which is the ultimate body responsible for managing

the Daimler Group, an operating unit identified by Daimler AG that includes

MBUSA. As Daimler AG acknowledges in its annual report, Daimler AG’s

Board of Management establishes targets and requirements with which each

subsidiary in the Daimler Group, including MBUSA, must comply. Daimler

AG also exerts control over MBUSA through “Committees of the Daimler

Group,” which address key strategic issues, including those relating to

product planning, investments, and management issues, for members of the

Daimler Group, including MBUSA.


                                  Page 11 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 12 Page
                                                            of 18213PageID
                                                                     of 183 12




      30.   Daimler AG acknowledged in a recent annual report that the

United States is a key sales market for it. Daimler AG’s sales to the United

States and Florida in particular, are voluntary, intentional, and regular.

      31.   Daimler AG supervisors certified to U.S. government officials

that its vehicles met U.S. federal requirements and standards so that the

vehicles could be sold in the United States. Daimler AG employees also

affixed labels to the engines of Mercedes-Benz vehicles to disclose to U.S.

Customs and Border Protection agents that the vehicles were covered by

valid certificates for the United States.

      32.   Daimler AG established channels for marketing its vehicles and

providing regular advice to owners and lessees of its vehicles, including

Plaintiffs, in Florida by licensing its trademarks to dealerships and

authorizing dealerships to sell its vehicles.

      33.   Daimler AG, through its affiliate MBUSA, created or controlled

the distribution network, including dealerships that sell Mercedes-Benz

branded vehicles in Florida.

      34.   Daimler    AG    employees,     managers,   and   supervisors    have

travelled to the United States and Florida and communicated with people in

the United States and Florida to discuss, investigate, and evaluate Takata

Phase Stabilized Ammonium Nitrate (PSAN) inflators and their defects.




                                  Page 12 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 13 Page
                                                            of 18214PageID
                                                                     of 183 13




      35.   Several 2018 letters from Daimler AG’s counsel to NHTSA

disclose that both Daimler AG and MBUSA are involved in and responsible

for the Takata inflator recall. In a submission to NHTSA, an MBUSA

manager also certifies under penalty that he is “authorized by MBUSA and

its parent company [Daimler AG] to execute documents on their behalf,”

confirming that MBUSA acts and is authorized to act as Daimler AG’s agent.

      36.   Daimler AG participated in the proceedings in Delaware federal

court relating to Takata’s bankruptcy, and two senior executives of Daimler

AG, including an Executive Vice President, signed the Takata Chapter 11

plan to confirm that Daimler AG would be a “Consenting OEM,” which

provided for compensation to Daimler AG as a creditor of Takata.

      37.   At all times material hereto, MBUSA acts as the sole distributor

for Mercedes-Benz vehicles in the United States, purchasing those vehicles

from Daimler AG in Germany for sale in the United States.

      38.   Daimler AG has brought litigation in U.S. courts to protect its

trademarks from infringement and counterfeiting. The protection afforded its

trademarks and patents under U.S. law enabled Daimler AG to sell vehicles

in the United States and Florida.

      39.   In a recent complaint to enforce its trademark rights, Daimler

AG conceded its direct role in controlling advertisements and marketing of its

vehicles in the United States, stating: “Daimler has expended millions of


                                  Page 13 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 14 Page
                                                            of 18215PageID
                                                                     of 183 14




dollars in advertising across the country in connection with MERCEDES-

BENZ mark. . . . Daimler has established the MERCEDES-BENZ mark as

famous and/or well-known among U.S. purchasers of motor vehicles and

wheels, as well as among the general members of the U.S. Public.” And

confirming its exercise of control over its U.S. subsidiaries, Daimler AG

states: “To create and maintain goodwill among its customers, Daimler and

its subsidiaries and/or licensees have taken substantial steps to assure that

all authorized dealers and service providers using the MERCEDES-BENZ

Mark are of the highest quality.”

         40.   Daimler AG licenses the use of the Mercedes trademarks to

MBUSA to promote the sale of Mercedes-Benz vehicles in the United States

and Florida.

         41.   This Court has personal jurisdiction over the Mercedes-Benz

Defendants pursuant to the Florida Long-Arm Statute, Fla. Stat. §

48.193(1)(a)(1), (2), and (6), because they conduct substantial business in

Florida; Plaintiffs’ claims arise out of the Mercedes-Benz Defendants’

operating, conducting, engaging in or carrying on a business or business

venture in Florida or having an office, agents, or representatives in Florida,

arising out of the Mercedes-Benz Defendants’ acts and omissions outside this

state.




                                    Page 14 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 15 Page
                                                            of 18216PageID
                                                                     of 183 15




      42.       The Mercedes-Benz Defendants are engaged in the business of

designing, manufacturing, testing, and selling vehicles which are distributed

and sold in retail stores throughout the United States and Florida

specifically.

      43.       Through their wholly-owned subsidiaries and/or agents, the

Mercedes-Benz Defendants market their products in a continuous manner in

the United States, including the State of Florida.

      44.       By seeking distribution of their products in Florida, the

Mercedes-Benz Defendants have purposefully availed themselves of doing

business in the state of Florida in a meaningful way, and have sufficient

minimum contacts to justify being subject to the jurisdiction of a Florida

Court.

      45.       Indeed, the Mercedes-Benz Defendants specifically target and

serve the Florida market, through establishing distribution channels—

including multiple authorized dealerships, and advertising the C-class

vehicle in Florida—to build demand for their product.

      46.       The first sale of the Mercedes Vehicle occurred in Florida. In

2011, the Mercedes-Benz Defendants sold the Mercedes Vehicle in Florida,

where the Mercedes Vehicle was titled or registered as a rental vehicle by the

Florida Motor Vehicle Department.




                                   Page 15 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 16 Page
                                                            of 18217PageID
                                                                     of 183 16




      47.   On June 21, 2012, the Mercedes Vehicle was serviced by the

Mercedes-Benz Defendants’ authorized dealership Mercedes-Benz of Palm

Beach as a result of the Mercedes Defendants’ efforts to specifically target

and serve the Florida market.

      48.   The Mercedes-Benz Defendants submitted themselves to the

jurisdiction of this Honorable Court by doing, personally or through their

agents, at all times material to this cause of action, the following acts:

            a.    Committing a tortious act within this state by selling
                  and delivering defective vehicles, including Mercedes-
                  Benz C250 vehicles, to persons, firms, or corporations
                  in this state via distributors, dealers, wholesalers, and
                  brokers. Such Mercedes-Benz vehicles were used by
                  consumers in Florida in the ordinary course of
                  commerce and trade;

            b.    Conducting and engaging in substantial business and
                  other activities in Florida by selling and servicing
                  Mercedes-Benz vehicles and component parts to
                  persons, firms, or corporations in this state via
                  distributors, wholesalers, dealers, and brokers. Such
                  Mercedes-Benz vehicles were used by consumers in
                  Florida in the ordinary course of commerce and trade;

            c.    The acts or omissions of the Mercedes-Benz
                  Defendants caused injuries to persons, including
                  Plaintiffs. At or about the time of said injuries, the
                  Mercedes-Benz Defendants engaged in solicitation
                  activities in Florida to purposefully promote the sale,
                  consumption, and use of Mercedes-Benz vehicles,
                  including the C250 which is the subject of this
                  Complaint;

            d.    Selling Mercedes-Benz vehicles and component parts,
                  including the C250 which is the subject of this


                                  Page 16 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599Document
                      Document
                             1 1156-2
                               Filed 03/09/21
                                        Filed 03/16/21
                                                Page 17 Page
                                                        of 18218PageID
                                                                 of 183 17




              Complaint, with knowledge or reason to foresee that
              their Mercedes-Benz vehicles would be shipped in
              interstate commerce and would reach the market of
              Florida users or consumers;

        e.    The Mercedes-Benz Defendants are subject to the
              Florida long-arm statute by doing business in Florida
              and by committing torts where one or more elements
              of the tort or one or more of the tortious acts occurred
              in Florida and by recruiting Florida residents for
              employment;

        f.    The claims against the Mercedes-Benz Defendants are
              linked, related, and/or arise out of the Mercedes-Benz
              Defendants’ conduct;

        g.    Key elements of the tort occurred in Florida.
              Specifically, on November 7, 2020, Nermina was a
              front seat passenger in the Mercedes Vehicle that was
              driven by Elvir when the Mercedes Vehicle was
              involved in a collision (the “Incident”) in the Middle
              District of Florida;

        h.    The Mercedes-Benz Defendants have purposefully
              availed themselves of Florida;

        i.    The Mercedes-Benz Defendants’ contacts with Florida
              principally relate to the sale of vehicles and all of the
              conduct associated with such vehicle sales and this
              civil action is related to and connected with the sale of
              their vehicles;

        j.    Due process and fair play and substantial justice are
              honored by this civil action going forward in this
              Florida Court;

        k.    There is little or no burden on the Mercedes-Benz
              Defendants litigating this case in this Florida Court;

        l.    It would be a tremendous burden and great
              inefficiency and unnecessary delay imposed on


                              Page 17 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 18 Page
                                                            of 18219PageID
                                                                     of 183 18




                   Plaintiffs to litigate this case in another forum;

             m.    Florida has an interest in overseeing this litigation
                   which involves injuries to Florida residents and
                   tortious transactions which occurred in Florida and
                   defective products sold in Florida;

             n.    Public policy favors resolution of this dispute in this
                   Florida Court;

             o.    The Mercedes-Benz Defendants’ conduct and
                   connection with Florida are such that the Mercedes-
                   Benz Defendants should reasonably anticipate being
                   haled into court3 in Florida—Florida is the State of
                   first sale of the Mercedes Vehicle.

      50.    The Mercedes-Benz Defendants cannot deny personal jurisdiction

in this Court for the following reasons:

             a.     The Mercedes-Benz Defendants placed the Mercedes
                    Vehicle into the stream of commerce under
                    circumstances—Florida is the State of first sale—
                    such that the Mercedes-Benz Defendants should
                    reasonably anticipate being haled into court in
                    Florida;

             b.     The Mercedes-Benz Defendants have a regular plan
                    for the distribution of their new and used products
                    within Florida with the goal of achieving a
                    commercial benefit from the sale of those products in
                    Florida;



3      Daimler AG, as the parent of MBUSA, controls and communicates with MBUSA
concerning virtually all aspects of vehicles containing defects in the United States. For
example, in communications to investors about emissions investigations in the United
States, Daimler AG has stated that it will defend itself against US class action lawsuits
“with all available legal means.” Press Release, Daimler Conducts Internal Investigation
Regarding its Certification Process Related to Exhaust Emissions in the United States
(April    22,    2016),    available   at    https://www.daimler.com/documents/investors/
nachricten/kapitalmarktmeldungen/daimler-ir-release-en-20160422-2.pdf.


                                     Page 18 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599Document
                      Document
                             1 1156-2
                               Filed 03/09/21
                                        Filed 03/16/21
                                                Page 19 Page
                                                        of 18220PageID
                                                                 of 183 19




        c.    The Mercedes-Benz Defendants place their products
              into the stream of commerce by targeting Florida—
              under circumstances that they could or should
              reasonably anticipate being haled into courts in
              Florida—through at least thirty-one approved
              Mercedes-Benz dealerships in cities and towns in
              Florida. The Mercedes-Benz Defendants have
              directed sales of C250 vehicles to Florida and sold
              tens of thousands of C250 automobiles through those
              approved Mercedes-Benz dealerships in Florida. In
              doing so, the Mercedes-Benz Defendants developed a
              market in Florida for their C250 vehicles.

        d.    The Mercedes-Benz Defendants have contracts with
              their Mercedes-Benz dealerships in Florida where the
              Mercedes-Benz Defendants contractually promise to
              come into courts in Florida to defend claims
              concerning the failure of the Mercedes-Benz
              Defendants’ products that injure Florida residents,
              like Plaintiffs;

        e.    The Mercedes-Benz Defendants require their Florida
              dealerships to advertise within Florida, and the
              Mercedes-Benz Defendants share in the cost of these
              Florida    advertisements    for   Mercedes-Benz
              Defendants’ products;
        f.    The Mercedes-Benz Defendants jointly participate in
              the    interactive   websites    of Mercedes-Benz
              dealerships located within Florida;
        g.    The Mercedes-Benz Defendants certify mechanics
              who work at Mercedes-Benz dealerships in Florida;
        h.    The Mercedes-Benz Defendants provide certification
              training for mechanics who work at Mercedes-Benz
              dealerships at multiple locations in Florida;
        i.    The Mercedes-Benz Defendants oversee aspects of
              their product warranty process from within Florida;




                              Page 19 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599Document
                      Document
                             1 1156-2
                               Filed 03/09/21
                                        Filed 03/16/21
                                                Page 20 Page
                                                        of 18221PageID
                                                                 of 183 20




        j.    The Mercedes-Benz Defendants send technical
              service bulletins regarding work procedures related
              to Mercedes-Benz vehicles, like the Mercedes-Benz
              Vehicle, into Florida;

        k.    The Mercedes-Benz Defendants send recall notices
              related to safety defects in Mercedes-Benz vehicles,
              including the Mercedes Vehicle, into Florida;

        l.    The Mercedes-Benz Defendants direct Florida
              customers to approved Mercedes-Benz service centers
              to have recall work performed on Mercedes-Benz
              vehicles initially sold into separate states but located
              in Florida at the time of the necessary recall repair
              and replacement work;

        m.    The Mercedes-Benz Defendants gather data about
              their vehicle performance in Florida and use that
              data in the redesign of their products;

        n.    The Mercedes-Benz Defendants have been parties in
              numerous cases where they have come into courts in
              Florida to answer claims about the failure of
              Mercedes-Benz products in Florida;

        o.    The Mercedes-Benz Defendants have at                least
              hundreds of thousands of clients in Florida;

        p.    The Mercedes-Benz Defendants spend at least
              hundreds of thousands of dollars per year marketing
              products in Florida. In doing so, the Mercedes-Benz
              Defendants developed a market in Florida for their
              C250 vehicles;

        q.    The Mercedes-Benz Defendants have purposefully
              availed themselves of the privilege and benefits of
              conducting activities within Florida;

        r.    The Mercedes-Benz Defendants hold patents and
              trademarks which they demand must be honored in
              Florida;


                              Page 20 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 21 Page
                                                            of 18222PageID
                                                                     of 183 21




            s.    The Mercedes-Benz Defendants engage in national
                  marketing of their products that pervades into
                  Florida;

            t.    The Mercedes-Benz Defendants target marketing
                  specific to Florida;

            u.    The Mercedes-Benz Defendants have active websites
                  accessible in Florida where they engage in the direct
                  sale of Mercedes-Benz products from their websites;

            v.    The Mercedes-Benz Defendants’ active websites also
                  have numerous interactive features; and

            w.    Plaintiffs’ claims are connected with or relate to the
                  Mercedes-Benz Defendants’ contacts with Florida.

      51.   Therefore,   this   Court is authorized to exercise          personal

jurisdiction over the Mercedes-Benz Defendants.

      52.   Venue is proper in this Court pursuant to 28 U.S. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims

occurred in the Middle District of Florida.

                         FACTUAL ALLEGATIONS

                         A.     The Subject Incident

      53.   The Mercedes-Benz Defendants are in the business of and derive

substantial profit from designing, engineering, manufacturing, assembling,

producing, inspecting, testing, distributing, and selling a wide range of motor

vehicles for consumer use and from procuring and installing the many

component parts that go into manufacturing these motor vehicles.


                                  Page 21 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 22 Page
                                                            of 18223PageID
                                                                     of 183 22




      54.   Mercedes-Benz vehicles sold in the United States, including the

Mercedes Vehicle, contain defective Takata airbags. The Mercedes-Benz

Defendants deliver these products into the stream of commerce with the

expectation that they will be purchased by consumers in the United States

and the State of Florida.

      55.   The     Mercedes-Benz       Defendants      designed,    engineered,

manufactured, assembled, produced, inspected, tested, distributed, and sold

the Mercedes Vehicle and procured and installed many component parts used

to produce the Mercedes Vehicle, including the Mercedes Vehicle’s airbags,

airbag inflators, and airbag systems.

      56.   On November 7, 2020, Nermina was a front seat passenger in the

Mercedes Vehicle that was driven by her partner, Elvir in the Middle District

of Florida when a collision resulted in the unexpected rupture and explosion

of the passenger-side Takata Airbag Inflator installed in the Mercedes

Vehicle (the “Incident”). The Incident, which forms the basis of this

Complaint, arose out of ordinary use of the Mercedes Vehicle.

      57.   At the time of the Incident, the Mercedes Vehicle and its

component sub-assemblies at issue in this action were in the same essential

condition as they were at the time that they left the Mercedes-Benz

Defendants’ control.

      58.   The Incident triggered the deployment of the Mercedes Vehicle’s


                                  Page 22 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 23 Page
                                                            of 18224PageID
                                                                     of 183 23




airbag safety system that was designed and manufactured to provide

protection from injuries in such foreseeable crashes. However, instead of

providing protection as intended, the airbag system catastrophically failed.

The inflator of the Airbag Safety System ruptured and exploded upon

deployment in this crash—shooting multiple metal fragments of the airbag

safety system through the Mercedes Vehicle and into Nermina’s face and

head.

        59.   The injuries sustained by Plaintiffs, as described more fully

herein, would not have occurred but for the defects present in the Mercedes

Vehicle and its component parts. These defects prevented a normal, safe, and

expected airbag deployment in the Mercedes Vehicle at the time of the

accident and instead caused shrapnel to expel from the frontal passenger

airbag, resulting in a subsequent fire inside the Mercedes Vehicle—seriously

injuring Plaintiffs.

                         B.    Background of Takata

        60.   Takata Corporation, Takata, Inc., and TK Holdings, Inc. (referred

to herein collectively as “Takata”) participated in the design, manufacture,

supply, and distribution of airbags, airbag systems, and airbag component

parts, including airbag inflators.

        61.   At the time of the Incident, Takata was the world’s second largest

manufacturer of automotive safety devices, including airbags. Airbags made


                                     Page 23 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 24 Page
                                                            of 18225PageID
                                                                     of 183 24




up 38.2 percent of Takata’s business. Takata had a fully integrated

development, design, and manufacturing system for its airbags. Takata made

the entire airbag system, including the collision sensing devices, airbag

control units, airbag modules, airbag inflators, and airbag cushion materials.

      62.   Takata supplied airbags, airbag systems, and airbag component

parts to automakers for U.S. vehicles and to state and local government

purchasers since at least 1983. Airbags manufactured by Takata have been

installed in millions of vehicles in the United States manufactured by at least

ten different automakers, including Mercedes-Benz, Honda, Toyota, Mazda,

Mitsubishi, Nissan, Subaru, Chrysler, Ford, General Motors and BMW. By

2014, Takata captured 22 percent of the global automotive airbag market.

                     C.     How Takata’s Airbags Work

      63.   The driver-side airbag is located in the center part of a vehicle’s

steering wheel and is stored inside the steering wheel cover. The passenger-

side airbag is typically located above the glove compartment and beneath the

dashboard. When a collision occurs, the airbag breaks through a “tear-seam”

on the back side of the steering wheel cover or back side of the dashboard as

it inflates to protect the front seat occupants.

      64.   When collision sensors in the vehicle detect a collision, a

signal is sent to the airbag control unit. The signal sent from the sensors to

the airbag control unit is processed, and the airbag control unit determines


                                   Page 24 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 25 Page
                                                            of 18226PageID
                                                                     of 183 25




the severity of the impact based on the inputted data. If the airbag control

unit determines that an airbag deployment is necessary, it sends a signal to

initiate the airbag inflator.

      65.   The airbag inflator consists of two components encased in a metal

canister: (1) a propellant, and (2) an ignitor. The propellant is pressed into

wafers or pellets and is encased in a metal canister. The ignition of the

propellant causes an explosive chemical reaction that emits gas, resulting in

the rapid inflation and deployment of the airbag cushion. The following basic

illustration depicts Takata’s airbag module:




      66.   As the force of the collision reaches the driver or passenger, they

begin to move forward. By this time, the airbags should be fully inflated and

ready to receive and restrain the forward movement of the passengers. The

airbag is meant to inflate in a timely fashion in a collision, but only with the

force necessary to cushion the occupant from the vehicle’s interior



                                  Page 25 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 26 Page
                                                            of 18227PageID
                                                                     of 183 26




                       D.    The Takata Airbag Defect

         67.   When it began manufacturing airbags in the 1980s, Takata used

a compound called sodium azide as the propellant within its inflators.

         68.   Takata redesigned its airbags in the late 1990s for the ostensible

purpose of making them more compact and reducing toxic fumes earlier

models emitted when deployed.

         69.   In the mid-1990s, Takata began using a different propellant

called 5-aminotetrazole, in part due to toxicity issues associated with sodium

azide.

         70.   In the late-1990s, Takata’s managers pressured its engineers in

Michigan to devise a lower cost propellant based upon ammonium nitrate, a

compound commonly used in fertilizer and explosives.

         71.   Ammonium nitrate is a dangerous material that should not be

used in airbags. It is an inherently volatile and unstable chemical.

Temperature changes as minimal as daily temperature swings are large

enough for the ammonium nitrate to cycle through three of its five crystalline

states, adding to its volatility. It also readily absorbs moisture from the

atmosphere. The chemical’s sensitivity to temperature fluctuations and

moisture cause it to break down over time, which in turn results in violent

detonation or the chemical becoming effectively inert. As one explosives

expert bluntly stated in The New York Times, ammonium nitrate “shouldn’t


                                   Page 26 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 27 Page
                                                            of 18228PageID
                                                                     of 183 27




be used in airbags,” and is better suited to large demolitions in mining and

construction.

      72.    From the time it began investigating ammonium nitrate in the

late 1990s, Takata understood these risks. Indeed, Takata expressed concern

in a patent document in 1995 that an ammonium nitrate propellant would be

vulnerable to temperature changes and that its casing “might even blow up.”

Takata further recognized that “[o]ne of the major problems with the use of

ammonium nitrate is that it undergoes several crystalline phase changes,”

one of which occurs at approximately 90 degrees Fahrenheit. If ammonium

nitrate undergoes this type of temperature change, the compound may

“expand and contract and change shape resulting in growth and cracking” of

the propellant, which might cause an airbag inflator to “not operate

properly or might even blow up because of the excess pressure generated.”

      73.    Additionally, Takata admitted in a patent document from 1999

that pure ammonium nitrate is “problematic” because many gas generating

compositions made with it are “thermally unstable.”

      74.    In 1999, as the ammonium nitrate design was being considered,

Takata’s engineering team in Moses Lake, Michigan, raised objections and

pointed to explosives manuals that warned of the risk of disintegration and

irregular, overly-energetic combustion. As one former Takata engineer told a

reporter, “ammonium nitrate stuck out like a sore thumb,” and yet his team


                                  Page 27 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 28 Page
                                                            of 18229PageID
                                                                     of 183 28




was given only “a couple days” to perform its review.

      75.       Not surprisingly, other major airbag manufacturers, including

Autoliv, Key Safety Systems, and TRW Automotive, have reportedly avoided

using ammonium nitrate as a propellant.

      76.       The only conceivable advantage to the compound for an airbag

manufacturer, according to the expert quoted in The New York Times, is that

it is “cheap, unbelievably cheap.” Indeed, Takata had originally planned to

use tetrazole as its propellant, which was not only more stable than

ammonium nitrate, but also yields other desired benefits, such as being more

environmentally friendly. But tetrazole was too expensive for Takata, as

executives ultimately pressured engineers in Michigan to develop a cheaper

alternative.

      77.       As discussed more fully herein, Takata’s initial analyses and

commentary warning against the use of ammonium nitrate in its airbags

ultimately came true; it was soon discovered that Takata’s airbags suffered

from a defect that caused them to explode violently during the course of a

vehicular collision and shoot metal shrapnel toward drivers and occupants of

the vehicles in which Takata’s airbags were installed (hereinafter referred to

as the “Inflator Defect”).

               E.   Knowledge of the Airbag Defects by Takata
                       and the Automotive Industry



                                  Page 28 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 29 Page
                                                            of 18230PageID
                                                                     of 183 29




      78.   Takata began receiving complaints regarding the Inflator Defect

shortly after introducing the redesigned airbag to the market, and those

complaints continued to multiply over the years. Nevertheless, rather than

switch to a compound it knew would be safer, even if more expensive, Takata

recklessly opted to try, over the course of many years, to stabilize a compound

that chemically resists stabilization.

      79.   For example, in a 2006 patent application, Takata discussed the

need to test the performance of ammonium nitrate at various extreme

temperatures because it is an unstable chemical, and these tests could

reveal many problems, including “over-pressurization of the inflator

leading to rupture.” The 2006 patent document purportedly contained a fix

for that sort of rupturing.

      80.   Notably, the alleged fix in 2006 came after a rupture incident in

2004 that caused an injury, and incidents continued to mount after that time

as well. Takata submitted a patent application with purported fixes as

recently as 2013. These ongoing, albeit unsuccessful, efforts show that

Takata knew its design was problematic.

      81.   Takata’s airbag manufacturing operations were acutely aware of

the defects plaguing Takata airbags. Takata experienced persistent and

glaring quality control problems in its manufacturing operations. The Takata

plants that manufactured the airbags at issue include plants located in


                                  Page 29 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 30 Page
                                                            of 18231PageID
                                                                     of 183 30




Moses Lake, Washington, LaGrange, Georgia, and Monclova, Mexico. These

plants also manufacture airbag inflators.

      82.   At a House hearing in December 2014, Hiroshi Shimizu, Takata’s

Senior Vice President for Global Quality Assurance, admitted: “We

considered it a main contribution to the problem is [sic] the high temperature

and absolute humidity, together with age of the products and probably maybe

a combination with manufacturing issues.” Nonetheless, Mr. Shimizu

claimed that Takata still had not determined the root cause of the defect: “At

this moment, we don’t have the root cause. We know the factors may

contribute to this problems [sic], so that is why we are still researching these

inflators collected from regions.” Executive Vice President of Honda North

America, Rick Schostek, echoed that point at the House hearing: “we have

theories, but we don’t know the cause . . . .”

      83.   Mr. Shimizu grossly understated the problem. Starting in 2001,

engineers at the Monclova, Mexico plant identified a range of problems,

including faulty welding and rust, which they said could have caused

inflators to fail. Between 2001 and 2003, Takata struggled with at least 45

different inflator problems, according to dozens of internal reports titled

“potential failures” and reviewed by Reuters.

      84.   On at least three occasions between 2005 and 2006, Takata

engineers struggled to eliminate leaks found in inflators, according to


                                   Page 30 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 31 Page
                                                            of 18232PageID
                                                                     of 183 31




engineering presentations. In 2005, Shainin, a U.S. consulting firm, found a

pattern of additional problems. Underscoring Takata’s reckless use of

ammonium nitrate, on March 31, 2006, the Monclova, Mexico plant was

rocked by violent explosions in containers loaded with propellant, leaving at

least a dozen workers injured.

      85.   Apparently, not even that terrible incident could prompt serious

and lasting improvements. In a February 2007 email to multiple colleagues,

one manager stated that “[t]he whole situation makes me sick,” referring to

Takata’s failure to implement checks it had introduced to try to keep the

airbags from failing.

      86.   Takata engineers also scrambled as late as 2009 to address

propellant issues after “inflators tested from multiple propellant lots showed

aggressive ballistics,” according to an internal presentation in June 2009.

      87.   Based on internal Takata documents, Takata was struggling to

meet a surge in demand for its airbags. Putting profits ahead of safety,

Takata exhibited shoddy and reckless behavior in the handling of its

ammonium nitrate propellant. In March 2011, a Takata supervisor at the

Monclova plant sent an e-mail to other employees stating: “A part that is not

welded = one life less, which shows we are not fulfilling the mission.” The

title of the e-mail was “Defectos y defectos y defectos!!!!” This shoddy and

reckless attitude permeated all of Takata’s operations and facilities.


                                  Page 31 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 32 Page
                                                            of 18233PageID
                                                                     of 183 32




      88.   Yet, handling problems at Takata facilities persisted: another

manager urged employees to examine the propellant visible in a cross section

of an airbag inflator, noting that “[t]he propellant arrangement inside is what

can be damaged when the airbags are dropped . . . . Here you can see why it

is important to handle our product properly.” A 2009 presentation of

guidelines on handling inflators and airbag units also stressed the dangers of

mishandling them. The presentation included a link to a video that appeared

to show side-curtain airbags deploying violently, sending the inflator hurtling

into the car’s cabin. (The inflator itself does not rupture in that video.)

      89.   Despite knowing it was shipping potentially deadly products,

Takata resisted taking back damaged or wet airbag modules, in part because

Takata struggled to keep up with a surge in demand for its airbags through

the early and mid-2000s as it won big new clients like General Motors and

Mazda.

      90.   Honda was among the first automakers to use Takata’s new air

bags, and installed them in some models beginning in 1998. Since then,

Takata airbags have been installed in vehicles manufactured by at least ten

automakers.

      91.   The Mercedes-Benz Defendants’ engineers expressed concerns

during the pre-approval process phase of the Takata Airbag inflators.

      92.   Those concerns were also discussed internally by managers or


                                   Page 32 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 33 Page
                                                            of 18234PageID
                                                                     of 183 33




engineers at Daimler AG in emails exchanged between its employees and

Takata employees on May 6, 2003 and May 7, 2003. Those emails focused on

the module having integrity during and post-deployment.

      93.   Around the time of April/May 2003, the Mercedes-Benz

Defendants recognized that the defective Takata Airbags failed to meet the

Mercedes-Benz Defendants’ own requirements for approval, as reflected by

their ongoing concerns over the variability and performance issues of the

Takata inflators during pre-approval testing in which Mercedes-Benz

Defendants’ employees raised concerns to Takata that the inflator was the

cause of module performance issues, including “module cover tearing,” and

“cushion tearing.”

      94.   A June 15, 2005 email from a Daimler Chrysler airbag engineer

to a Takata program manager, reflects that Mercedes-Benz Defendants’

engineers, who had pyrotechnic expertise and worked with Takata on the

testing and approval of the airbags, were fully aware of the performance

problems plaguing the inflators, and their difficulty meeting USCAR

standards before approving the inflators for installation in Mercedes-Benz

vehicles, such as the Mercedes Vehicle.

      95.   These same Mercedes-Benz Defendants’ engineers repeatedly

expressed concerns about the PSDI-5 inflator based on the performance of the

airbags in pre-approval testing.


                                   Page 33 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 34 Page
                                                            of 18235PageID
                                                                     of 183 34




      96.   Despite    these   concerns,     the   Mercedes-Benz      Defendants

ultimately approved Takata’s airbags for installation in their vehicles.

Internal emails indicate that the Mercedes-Benz Defendants only approved

Takata’s airbag after the Mercedes-Benz Defendants’ engineers agreed to

forego key performance variables.

      97.   On November 1, 2003, Charlene Weaver of Arizona—one of the

least humid states in the country—was a passenger in a 2004 Subaru

Impreza when she was killed in a Takata airbag-related accident. As

summarized in a later section of this Complaint, her car was not recalled

until July 2014, more than a decade later.

      98.   In 2003, an inflator ruptured in a BMW, prompting a January

2004 investigation by Takata and BMW. That investigation took place at

Takata’s LaGrange, Georgia, facility, and involved an inflator sold to BMW,

Honda, and Toyota. The testing was ordered by a senior Takata executive,

and the results indicated improper welding and incorrect installation of

chemical propellant wafers.

      99.   In 2004, a Takata airbag violently exploded in a Honda Accord in

Alabama, shooting out metal fragments and injuring the car’s driver. Honda

was notified of the incident, and at least one Takata employee recalls being

told that Honda examined the part before turning it over to Takata. Takata

reported back to Honda that it was unable to find a cause for the incident.


                                  Page 34 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 35 Page
                                                            of 18236PageID
                                                                     of 183 35




Ultimately, the companies deemed the incident “an anomaly,” and conducted

no further investigation or analysis to the public’s knowledge. Notably,

Honda and Takata did not issue a recall or even involve federal safety

regulators beyond completing a reporting form in a cursory and incomplete

manner.

      100. Yet, by this time, Takata was aware of the broad problems

associated with its choice of unstable and dangerous ammonium nitrate as a

propellant. As noted above, between 2001 and 2003, internal Takata reports

titled “potential failures” showed that Takata struggled with at least 45

different inflator problems, and that, in 2002, the Monclova plant

recorded 60 to 80 defects for every million inflators shipped to automakers—

six to eight times beyond Takata’s quality control limit. In light of this

accumulated knowledge, Takata’s dismissal of the explosion as an anomaly

without further study was reckless at best.

      101. Even as it downplayed the incident publicly, engineers at

Takata’s American headquarters          in Auburn      Hills,   Michigan, began

conducting secret tests on 50 airbags it had retrieved from scrapyards. The

tests were conducted by Al Bernat, Takata’s then-vice president of

engineering, and took place over weekends and holidays during the summer

of 2004. Steel inflators in at least two of the airbags cracked during the tests,

a condition which can lead to rupture. Takata engineers theorized that


                                  Page 35 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 36 Page
                                                            of 18237PageID
                                                                     of 183 36




welding problems made the inflator vulnerable to splitting and rupturing.

The result was so startling that engineers began designing possible fixes in

anticipation of a recall.

      102. But Takata executives discounted the 2004 test results and

shockingly, ordered the lab technicians to delete the test data from company

computers and to dispose of the airbag inflators. Prototypes of design

alternatives were also trashed. One former Takata employee stated that

“[a]ll the testing was hush-hush . . . . Then one day, it was, ‘Pack it all up,

shut the whole thing down.’ It was not standard procedure.”

      103. Takata did not disclose these tests and continues to deny they

occurred. In regulatory filings, Takata has stated instead that it began

testing Defective Airbags in 2008. Because Honda and Takata agreed to

describe the 2004 incident in Alabama as an “anomaly,” and because Honda

and Takata were communicating about the defective inflators by 2004, upon

information and belief, Honda was aware of Takata’s secret testing that

occurred shortly after the Honda airbag explosion.

      104. In June and August of 2007, Honda notified Takata of three

additional airbag explosion incidents. All three accidents involved metal

fragments propelling into the faces and bodies of car passengers upon

deployment of the airbags. As with the 2004 incident, Honda did not initiate

a recall or provide information about the ruptures to federal investigators.


                                  Page 36 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 37 Page
                                                            of 18238PageID
                                                                     of 183 37




Rather, it callously risked vehicle occupants’ safety as it awaited a failure

mode analysis being conducted by Takata.

      105. After the 2007 incidents, Honda and Takata began another

internal investigation, including a survey of inflators. Starting in late 2007 or

early 2008, Honda began collecting inflators returned to dealers for reasons

unrelated to the exploding-airbag defect, and sent them to Takata for

investigation, all without informing vehicle owners or regulators. Honda also

collected inflators from scrap yards for the same purpose.

      106. Takata began what became a year-long study of the Inflator

Defect. Takata’s engineers ultimately concluded that workers at a Takata

factory in Monclova, Mexico, had left out moisture-sensitive explosives on the

plant floor, making them prone to overly energetic combustion. Takata

advised Honda that by November 2002, it had corrected any such handling

deficiencies.

      107. The victims of the four Honda incidents—one in 2004 and three

in 2007—brought legal claims against Honda, which the automaker settled

on a strictly confidential basis. While Honda filed a standard report with U.S.

safety regulators for each of these four incidents, its reports tellingly omitted

the most critical detail of these incidents: the Defective Airbags posed a

substantial risk of serious injury or death when deployed. In later

submissions to NHTSA, Honda admitted that it had received still other


                                  Page 37 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 38 Page
                                                            of 18239PageID
                                                                     of 183 38




complaints in this timeframe:

         a. On July 25, 2008, Honda received an unidentified

            complaint related to Takata driver airbag ruptures.

         b. On September 11, 2008, Honda received notice of a

            complaint     regarding    “unusual”    driver    airbag

            deployment.

      108. Takata shared the results of the inflator survey analysis with

Honda on October 2, 2008. That analysis indicated an airbag inflator

problem. Honda and Takata concluded, however, that only a “small number”

of inflators were affected.

      109. As a result, Honda issued a recall, but only for 3,940 vehicles in

the United States. This November 2008 recall involved certain 2001 Honda

Accord and Civic vehicles with airbags that “could produce excessive internal

pressure,” causing “the inflator to rupture,” spraying metal fragments

through the airbag cushion (“2008 Recall”). Honda reported that it learned of

the problem from a June 2007 claim, and assured regulators that it had

identified all “possible vehicles that could potentially experience the

problem.”

      110. Even as Takata and Honda advocated a minuscule recall focused

on older models—less than 0.1 percent of the total Honda recall to date—at

about the same time, in April 2009, Takata engineers scrambled to repair a


                                  Page 38 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 39 Page
                                                            of 18240PageID
                                                                     of 183 39




flaw in a machine at the Monclova, Mexico, factory that made the airbag

propellant more volatile, according to materials from a company presentation

given that year.

      111. Additional incidents took place after the 2008 Recall that

underscored its inadequacy:

         a. On April 27, 2009, six months after the limited 2008 recall, a

            Takata airbag in Jennifer Griffin’s 2001 Honda Civic exploded

            after a minor accident in Orlando, Florida. The explosion sent a

            two-inch piece of shrapnel from the Defective Airbag flying into

            Ms. Griffin’s neck. Although Ms. Griffin survived, when highway

            troopers found her, she suffered serious injury to her neck. Ms.

            Griffin’s car was not part of the 2008 Recall. Honda received

            notice of the incident no later than September 2009, and likely

            months     earlier   in   July   towards   the   beginning    of     its

            correspondence with NHTSA regarding the upcoming 2009 recall.

         b. On May 28, 2009, 18-year-old Ashley Parham of Oklahoma was

            killed while driving a 2001 Honda Accord when the Takata

            airbag in her car exploded after her car bumped another car in a

            parking lot. While she apparently survived the accident itself, the

            metal shrapnel that shot out of the exploding Defective Airbag

            sliced open her carotid artery and she bled to death. Ms.


                                  Page 39 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 40 Page
                                                            of 18241PageID
                                                                     of 183 40




            Parham’s car was not part of the 2008 Recall.

         c. Another Takata airbag-related incident took place in Virginia on

            June 9, 2009, and Honda ultimately settled a lawsuit brought by

            the decedent’s family.

         d. According to one of its submissions related to the upcoming 2009

            Recall, Honda received three additional Takata airbag unusual

            deployment complaints on July 27, July 31, and August 31, 2009.

      112. With incidents mounting, Takata and Honda revisited the issue

yet again. In June 2009, Takata reported to Honda that the defective airbag

components had been made at its factory in Moses Lake, Washington. At the

time, Takata engineers explained to Honda that between 2000 and 2002, a

flaw in a machine that presses air bag explosives into wafers had made the

explosives unstable. The Takata engineers further explained to Honda that

with the defective air bags, explosives in the metal inflator, which would

normally burn down and produce the nitrogen gas to inflate the air bag,

instead burn aggressively and cause the inflator to burst, shooting hot

fragments through the air bag’s fabric.

      113. After two years of investigation, Honda and Takata found that a

machine at Takata’s Moses Lake factory in Washington state had failed to

compress chemicals firmly enough. That left the inflators vulnerable to

moisture, potentially causing the bags to inflate more forcefully than they


                                  Page 40 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 41 Page
                                                            of 18242PageID
                                                                     of 183 41




were supposed to. At that time, Takata also acknowledged that the defect

covered a wider range of vehicles than initially estimated, but claimed that

the plant had made numerous upgrades to its machinery in late 2002, which

it thought had improved the quality of its explosives.

      114. In June 2009, Takata provided a follow-up report to Honda on its

November 2008 analysis, stating that issues related to propellant production

appeared to have caused the improper inflator performance.

      115. As a result of Takata’s June 2009 follow-up report and the

additional claims of “unusual deployments,” on June 30, 2009, Honda issued

another recall, this one covering 2001 and 2002 Civic, Accord, and Acura

vehicles (“2009 Recall”). Thus, it was only two months after Ms. Parham’s

death that Honda expanded its 2008 Recall to include the model she drove.

      116. In August 2009, NHTSA’s Recall Management Division sent

Honda an information request to explain why it did not include 2009 Recall

vehicles in the 2008 Recall, and “to evaluate the timeliness of [Honda’s]

recent defect decision.”

      117. NHTSA also wanted to know “the difference between the driver’s

airbag inflators in those vehicles from the inflators in the 09V-259 vehicles

and explain how this distinction, or any other between the two sets of

vehicles, convinced Honda at the time that it did not need to include the

latter set in the 08V-593 recall population.”


                                  Page 41 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 42 Page
                                                            of 18243PageID
                                                                     of 183 42




      118. NHTSA’s Recall Management Division further requested that

Honda provide complaints, lawsuits, warranty claims, and field reports, along

with an explanation of the “unusual driver airbag deployments” and Honda’s

investigative efforts.

      119. In Honda’s September 16, 2009 reply to NHTSA, the automaker

said that its information about the “unusual driver airbag deployments” came

from Takata: “[w]e understood the causal factors to be related to airbag

propellant due to handling of the propellant during airbag inflator module

assembly.”

      120. Honda also reported, based on information from Takata, that the

problem with the airbags was isolated to the “production of the airbag

propellant prior to assembly of the inflators.” Specifically, the cause was

“related to the process of pressing the propellant into wafers that were later

installed into the inflator modules,” and limited to “a specific production

process” involving one high-precision compression press that was used to

form the propellant into wafers, the automaker told NHTSA.

      121. Honda also disclosed to NHTSA that it had fielded nine

complaints and one lawsuit related to the 2008 and 2009 Recalls. Honda also

finally informed NHTSA about the 2004 incident involving an “unusual

deployment” of the vehicle’s airbag. Honda claimed that it “only recently

[was] reminded of this incident,” and that, until recently, Honda “had not


                                  Page 42 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 43 Page
                                                            of 18244PageID
                                                                     of 183 43




associated it with the [2008 Recall] campaign.”

      122. Through a November 20, 2009 request, NHTSA also sought

information from Takata. Takata submitted a partial response to NHTSA on

December 23, 2009 (“Partial Response”), and then a full response on

February 19, 2010 (“Full Response”). Both responses provided vague and

misleading information about the seriousness of the problem. Takata

asserted that there were no substantive design differences between the

inflators in the airbags at issue in the two recalls, but cited differences in the

production processes between the lots.

      123. Takata also asserted that the defects only existed in specific lots

manufactured between certain dates. It claimed that the inflators involved in

the 2008 Recall were manufactured between October 29, 2000 and December

1, 2000, and that inflators involved in the 2009 Recall were manufactured

between August 23, 2000 and February 25, 2001. Takata did not provide the

dates the inflators were shipped, as NHTSA requested, because, as Takata

admitted, its records did not have that information. Instead, it gave just the

manufacturing dates. In its Full Response, Takata asserted that the defect

identified in the 2009 Recall was the result of a single compression press (the

“Stokes press”) in a single plant. Takata further asserted that while it did

manufacture 2,400 inflators using the same process as the defective inflators,

the design was different and “[t]herefore, Takata is convinced that the


                                  Page 43 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 44 Page
                                                            of 18245PageID
                                                                     of 183 44




inflators sold [redacted] contain no safety-related defect.”

      124. Takata wrote in its Full Response that it “believed - [redacted] -

that expanding the recall to include all vehicles equipped with inflators

manufactured with Stokes propellant produced through and including

February 28, 2001 would capture all inflators with tablets that had a risk of

producing     overly    energetic      (or     aggressive)     combustion.   This

recommendation, as well as the analysis that supported it, was presented to

Honda on June 12, 2009.”

      125. In both the Partial Response and the Full Response, Takata

stated: “Takata has not provided any airbag inflators that are the same or

substantially similar to the inflators in vehicles covered by Recalls 08V-593

[in 2008] and 09V-259 [in 2009] to any customers other than Honda. The

physical characteristics of the inflator housing used in the Honda vehicles

subject to these recalls are unique to Honda.” This statement would prove to

be false.

      126. On May 6, 2010, NHTSA closed its investigation into the Takata

airbags.

      127. In the months following NHTSA’s 2009/2010 request for

information, Takata engineers came up with yet another explanation for the

ruptures; specifically, that in September 2001, machine operators at the

Moses Lake plant could have inadvertently switched off an “auto reject”


                                    Page 44 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 45 Page
                                                            of 18246PageID
                                                                     of 183 45




function that weeded out poorly made explosives that can become unstable.

However, Takata assured Honda at the time that, “as part of the upgrades at

that plant, in September 2002, the supplier had added a locking mechanism

that prevented workers from turning the auto-reject function off.

         128. The Wall Street Journal further reported that “Honda and

Takata discovered more problems. At Moses Lake, employees had switched

off a mechanism that automatically checked whether the right amount of

propellant was loaded in inflators; at a plant in Monclova, Mexico, a

dehumidifier that kept parts dry hadn’t been turned on. At times, poor

record-keeping meant Honda and Takata couldn’t figure out which cars had

defective bags. Takata and Honda should have known this statement was

false.

         129. Honda’s and Takata’s ongoing cover-up and ineffective recalls

continued to cost lives. In December 2009, a 2001 Honda Accord driven by

Gurjit Rathore, 33, hit a mail truck in Richmond, Virginia. Her air bag

exploded, propelling shrapnel into her neck and chest, and she bled to death

in front of her three children, according to a lawsuit filed by her family.

         130. In February 2010, only months after its previous recall, Honda

announced a third recall for an additional 379,000 vehicles across a number

of models (“2010 Recall”). Honda’s explanation for the airbag defects changed

yet again. Honda explained that of the two different manufacturing processes


                                  Page 45 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 46 Page
                                                            of 18247PageID
                                                                     of 183 46




used in the preparation of an airbag propellant, one process was within

specification and the other was not. Honda’s expanded recall supposedly

reached those vehicles employing airbags that had utilized manufacturing

processes not within specification.

      131. Once again, injuries continued to mount:

         a. In April 2010, two months after the 2010 Recall, the Takata

            airbag in Kristy Williams’s 2001 Honda Civic exploded while she

            was stopped at a traffic light in Morrow, Georgia, sending metal

            shards into her neck and causing profuse bleeding. She survived

            only because she applied pressure with her fingers to stem the

            arterial bleeding.

         b. On November 8, 2010, Suetania Emmanuel of St. Croix, U.S.

            Virgin Islands, was driving a 2002 Honda Civic when the Takata

            airbag exploded and sent metal fragments into her face and

            throat.

      132. In April 2011, Honda filed a Part 573 Defect and Noncompliance

report for 2,430 replacement service part airbag modules that might have

been installed in vehicles covered by previous recall expansions (“2011

Recall”). Honda was unable to determine which vehicles contained the

defective replacement parts, forcing it to recall all 833,277 vehicles that

might have had the part installed.


                                  Page 46 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 47 Page
                                                            of 18248PageID
                                                                     of 183 47




      133. According to documents submitted with the 2011 Recall, on

August 15, 2011, Honda became aware of an August 1, 2011, “energetic

deployment of a driver’s airbag inflator that was outside of the prior range of

suspect inflators.” On September 2, 2011, Honda and Takata began an

analysis of these so-called “outside of range” occurrences.

      134. Underscoring Takata’s ongoing quality control failures, on or

about September 14, 2011, Honda and Takata began investigating the

possibility that airbag inflator propellant lots were mixed during airbag

inflator assembly, prompting further analysis of airbag inflator production

records for the period when propellant was processed by the suspect method.

      135. Honda reported its death and injury tallies to regulators only in a

confidential submission in December 2011, when it issued a fifth limited

recall for the rupture defect, according to NHTSA. That recall expanded

Recall No. 11V-260 (April 2011), to include an additional 272,779 Honda and

Acura vehicles. The expanded recall also included another 640 airbags sold as

replacement parts; however, because Honda could not determine on which

vehicles the 640 replacement air bags were installed, an additional 603,241

vehicles had to be recalled. Collectively, 1.7 million Honda and Acura vehicles

had been recalled by the end of 2011 because they contained Takata-

manufactured airbags.

      136. In the meantime, Honda and Takata quietly continued their


                                  Page 47 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 48 Page
                                                            of 18249PageID
                                                                     of 183 48




internal investigation into the Inflator Defect. According to Honda, an

exploding airbag in Puerto Rico in October 2011 prompted Honda to ask

permission from NHTSA to collect “healthy” airbag modules to see if

“abnormal combustion was possible.” The collection began on March 14, 2012,

and by November 21, 2012, Honda in fact found that even its so-called

“healthy” airbags could abnormally combust in certain conditions.

      137. Notably, in or about December 2012, NHTSA’s Office of Defects

Investigation (“ODI”) notified Honda that there were numerous injury or

death incidents listed on a spreadsheet Honda provided to NHTSA in

connection with NHTSA’s Takata investigation that were not previously

provided to NHTSA under the early warning reporting system established by

the TREAD Act. In late 2014, Honda ultimately admitted that it failed to

report 1,729 serious accidents resulting in injuries or deaths to NHTSA

between 2003 and 2014. Eight of these incidents involved Takata airbags. In

January 2015, Honda agreed to pay a $70 million fine for this startling

failure.

      138. Toyota also received additional direct notice of the Inflator Defect

in this timeframe. Starting in September 2012, Toyota received field reports

of three U.S. vehicles with fractured inflators—two were front passenger side

airbags that deployed inadvertently. Toyota recovered 144 in-use inflators

from both the Japan and US markets for Takata to evaluate. In February


                                  Page 48 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 49 Page
                                                            of 18250PageID
                                                                     of 183 49




2013, Takata informed Toyota that some of the propellant wafers found

within the recovered inflators were cracked, possibly due to lower material

density.

      139. Dangerous incidents continued to mount during this period.

           a. On April 20, 2011, an unidentified man was hurt in Puerto Rico

             when the Takata driver airbag ruptured in his 2001 Honda

             Accord LX. His attorney notified NHTSA on May 26, 2011.

           b. On September 20, 2011, Eddie Rodriguez crashed his Honda

             Civic in Puerto Rico, deploying airbags that launched sharp

             pieces of metal toward him. Honda reached a confidential

             settlement with the driver in 2013.

           c. On October 20, 2011, there was an alleged rupture of a passenger

             side airbag in Puerto Rico; Honda obtained the vehicle for

             analysis on February 3, 2012.

           d. On December 4, 2011, Miranda Perez suffered left eye blindness

             due to a Defective Airbag rupture while driving her 2003 BMW

             M3 in Buffalo, New York.

           e. On March 2, 2012, Angelina Sujata suffered chest injuries due to

             a Takata airbag rupture while driving her 2001 Honda Civic in

             Chapin, South Carolina.

           f. On March 8, 2012, Sharonda Blowe of Jacksonville, Florida was


                                  Page 49 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599Document
                         Document
                                1 1156-2
                                  Filed 03/09/21
                                           Filed 03/16/21
                                                   Page 50 Page
                                                           of 18251PageID
                                                                    of 183 50




           severely injured while driving a 2001 Honda Accord when she

           was struck in the head by pieces of metal exploding out of a

           Defective Airbag. Ms. Blowe brought suit and reached a

           confidential settlement.

        g. On September 2, 2012, Monique Roig suffered facial injuries due

           to a Defective Airbag rupture while riding in a 2001 Honda Civic

           in Miami-Dade County, Florida.

     140. By 2013, it became clear that the defective airbag issue was far

more widespread than Takata or Honda initially reported to NHTSA.

     141. On February 8, 2013, NHTSA and Honda met to discuss the

“ongoing investigation” into Honda’s defective Takata airbags. By March 6,

2013, Honda had learned that:

            A recreation of propellant production using the same
            methods as were used during 2001-2002 production
            periods indicated that it was possible for propellant
            produced during 2001-2002 to be manufactured out of
            specification without the manufacturing processes
            correctly identifying and removing the out of specification
            propellant. Separately, Honda was informed by the
            supplier of another potential concern related to airbag
            inflator production that could affect the performance of
            these airbag modules.

     142. In February and March 2013, Takata notified Nissan and Mazda

that it was investigating airbag quality. Separately, Takata advised Honda




                                 Page 50 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 51 Page
                                                            of 18252PageID
                                                                     of 183 51




“of another potential concern related to airbag inflator production that could

affect the performance of these airbag modules.”

      143.   On April 10, 2013, Honda filed a Recall Notification (“2013

Recall”) for an additional 561,422 vehicles that could be affected by the

following part defect:

             In certain vehicles, the passenger’s (frontal) airbag
             inflator could produce excessive internal pressure. If an
             affected airbag deploys, the increased internal pressure
             may cause the inflator to rupture. In the event of an
             inflator rupture, metal fragments could be propelled
             upward toward the windshield, or downward toward the
             front passenger’s foot well, potentially causing injury to a
             vehicle occupant.

      144. On April 11, 2013, Takata filed a Defect Information Report titled

“Certain Airbag Inflators Used as Original Equipment” (“Takata DIR”). In

that report, Takata described the defective airbags as follows:

             Some propellant wafers produced at Takata’s plant in
             Moses Lake, Washington, between April 13, 2000 and
             September 11, 2002 may have been produced with an
             inadequate compaction force. . . . In addition some
             propellant wafers used in inflators produced at Takata’s
             plant in Monclova, Mexico between October 4, 2001 and
             October 31, 2002, may have been exposed to uncontrolled
             moisture conditions. Those wafers could have absorbed
             moisture beyond the allowable limits . . . . In both cases,
             the propellant could potentially deteriorate over time due
             to environmental factors, which could lead to over-
             aggressive combustion in the event of an air bag
             deployment. This could create excessive internal pressure


                                  Page 51 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 52 Page
                                                            of 18253PageID
                                                                     of 183 52




             within the inflator, and the body of the inflator could
             rupture.

      145. It was not until its April 2013 Report that Takata finally

admitted that the defective inflators were installed as original equipment in

vehicles manufactured by companies other than Honda, including Toyota,

Nissan, Mazda, and BMW. Takata did not know, however, how many

inflators were installed as original equipment in vehicles manufactured by

companies other than Honda.

      146. In April 2013, based on Takata’s new admissions, six major

automakers, including Nissan, Mazda, BMW, Pontiac, and Honda, issued

recalls of 3.6 million vehicles containing Takata airbags.

      147. With the increased awareness and scrutiny, news of incidents

became more widespread:

         a. On August 5, 2013, Joseph Nasworthy of Jacksonville, Florida,

            suffered severe lacerations to his eye and nose when the Takata

            airbag exploded upon deployment in his 2005 Honda Civic.

         b. On September 1, 2013, Stephanie Erdman of Destin, Florida, was

            driving a 2002 Honda Civic when she was hit in the eye by

            shards of metal that shot from the Takata airbag. Ms. Erdman

            filed suit and reached a confidential settlement.

         c. Also in September 2013, when police got to the scene of a minor



                                  Page 52 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599Document
                         Document
                                1 1156-2
                                  Filed 03/09/21
                                           Filed 03/16/21
                                                   Page 53 Page
                                                           of 18254PageID
                                                                    of 183 53




           car accident in Alhambra, California, they thought the driver,

           Hai Ming Xu, had been shot in the face. In fact, he was killed by

           shrapnel exploding from the Takata airbag in his 2002 Acura TL

           that deployed when it hit the wall of a building. As The New York

           Times reported:

                  The authorities have not determined a reason for
                  the injuries, though his coroner’s report cited tears
                  in his airbag and facial trauma from a foreign
                  object. And problems persist with Honda’s
                  reporting of potential defects.

                  In at least four more recent suspected ruptures,
                  including the one linked to [the California driver’s]
                  death, Honda has not filed a so- called early
                  warning report with safety regulators, as is
                  required in cases where there is a claim of defect
                  that resulted in an injury or death, according to
                  case lawyers and legal filings.

        d. On October 12, 2013, Brandi Owens of Forsyth County, Georgia

           was injured in a low-speed accident when the driver-side Takata

           airbag of her 2013 Chevy Cruze exploded and detached from the

           steering wheel. According to a lawsuit, metal from the airbag hit

           Owens in the face and left her blind in one eye.

     148. By 2014, the incident rate picked up even more dramatically. In

2014 and 2015, there have been over a dozen incidents involving injury or

fatalities in Nissan, Honda, Toyota, Chevy, and Mazda vehicles, taking place


                                 Page 53 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599Document
                         Document
                                1 1156-2
                                  Filed 03/09/21
                                           Filed 03/16/21
                                                   Page 54 Page
                                                           of 18255PageID
                                                                    of 183 54




in a variety of regions in the country, from humid Puerto Rico to far drier

Massachusetts and California. For example:

        a. On February 19, 2014, a Takata passenger airbag ruptured and

           sprayed metal fragments at the passenger following a crash in a

           2007 Chrysler 300.

        b. On February 20, 2014, a Takata airbag ruptured due to ejected

           metal fragments following an accident in a 2003 Dodge Ram

           1500, causing the airbag to collapse and fail in its purpose of

           cushioning the driver from impact. The driver suffered severe

           physical injury as a result.

        c. On March 14, 2014, Susan Cosgrove of Fremont, California was

           injured in a low-speed accident while driving a 2013 Chevy

           Cruze. The Takata-related recall notice on her car arrived at her

           residence after the incident.

        d. On May 29, 2014, Corey Burdick of Eustis, Florida, was driving a

           2001 Honda Civic when the airbag deployed and sent shards of

           metal into his eye.

        e. In June 2014, a low-speed accident involving a 2005 Honda

           Accord in Los Angeles, California, caused the car’s driver airbag

           to “detonate,” sending hot metal and plastic shrapnel into the

           cabin.


                                 Page 54 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 55 Page
                                                            of 18256PageID
                                                                     of 183 55




         f. On October 6, 2016, a Takata airbag ruptured and expelled pieces

            of metal shrapnel that penetrated into the driver’s face, slicing

            his entire face from the left side of his mouth extending to his left

            eyebrow.

      149. With accidents proliferating, Takata met with NHTSA officials

on May 20, 2014 to provide information about inflator ruptures not covered

by previous recalls. At that meeting, Takata noted that “all six of the

potentially-relevant rupture incidents had occurred in either Florida or

Puerto Rico.” The referenced incidents include both passenger and driver side

airbags. This statement omitted one of the earliest incidents, Ms. Weaver’s

2003 accident in Arizona, as well as later incidents in drier locales, as noted

above.

      150. On June 11, 2014, NHTSA’s ODI published an ODI Resume for a

preliminary evaluation of Investigation No. PE 14-016. That document stated

that NHTSA was opening an investigation “in order to collect all known facts

from [Takata] and the vehicle manufacturers that it believes may have

manufactured vehicles equipped with inflators produced during the same

period as those that have demonstrated rupture events in the field.”

      151. Also on June 11, 2014, Takata informed NHTSA that it “believes

that an [sic] number of the inflators identified above were provided to the

following vehicle manufacturers for use in vehicles sold in the United States


                                  Page 55 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 56 Page
                                                            of 18257PageID
                                                                     of 183 56




(the manufacturers are listed in alphabetical order): BMW, Chrysler, Ford,

Honda, Mazda, Nissan, and Toyota.” Takata’s June 11, 2014 letter further

stated:

             If we determine that any of those inflators were sold to
             other vehicle manufacturers, we will let you know
             promptly. Takata is not certain which models or model
             years of vehicles are equipped with the subject inflators,
             and it does not know how many of those vehicles were
             sold in or are registered in the States to be covered by the
             requested field actions. That information will need to be
             obtained from the affected vehicle manufacturers.
             (Emphasis added).

      152. On June 20, 2014, Honda issued additional recalls for a total of

nearly 4.5 million Honda and Acura vehicles that contained defective Takata

airbags.

      153. By the end June 2014, the number of vehicles that had been

recalled due to defective Takata airbags had increased to over 6 million.

Vehicle manufacturers, however, had still not recalled all of the vehicles

containing Defective Airbags.

      154. On July 8, 2014, Honda expanded a “two million vehicle air bag

recall by as many as one million more vehicles in California.” The New York

Times reported that “[a] defective inflator could explode in a crash, sending

shards of its metal casing into the passenger compartment. The inflator was

made by Takata Corporation, which has said the propellant inside the



                                  Page 56 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 57 Page
                                                            of 18258PageID
                                                                     of 183 57




inflator was not properly prepared and was too powerful.”

      155. On August 18, 2014, The New York Times reported that NHTSA

had “deepened” its investigation of Honda’s airbags: “Federal regulators have

intensified an investigation into the inadvertent deployment of side air bags

on 2008 Honda Accords,” as they were “concerned that the side air bags along

the outer edges of the ceiling and the seats may deploy when a door is

slammed.”

      156. In August 2014, Honda issued yet another recall of Honda and

Acura vehicles, “its ninth for the defect - bringing to six million the total of

recalled Honda and Acura vehicles”

      157. The tragic pattern of mounting casualties in the face of

manufacturers’ sluggish response continued:

         a. On July 7, 2014, Claribel Nunez of Hialeah, Florida, suffered

            severe wounds to her forehead from shrapnel that exploded out of

            a Takata airbag in her 2001 Honda Civic.

         b. On August 17, 2014, a Takata airbag ruptured after an accident

            in a 2007 Ford Mustang, deploying with abrupt force and ejecting

            a metal fragment into the driver’s leg. Ford was notified of the

            incident.

         c. On October 2, 2014, Florida resident Hien Tran died, four days

            after her 2001 Honda Accord struck another car in Orlando and


                                  Page 57 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 58 Page
                                                            of 18259PageID
                                                                     of 183 58




            the Takata airbag exploded, sending shrapnel into her neck.

            The medical examiner stated that the shrapnel tore through the

            airbag, hitting Ms. Tran and causing “stab-type wounds” and

            cutting her trachea. Indeed, her death was initially investigated

            as a homicide by detectives. A week after she died, she received a

            letter in the mail from Honda urging her to get her car fixed

            because of faulty airbags that could explode.

      158. On October 22, 2014, NHTSA expanded the recall list to cover ten

automakers and 7.8 million vehicles, over 5 million of which were Hondas. In

a Consumer Advisory dated October 22, 2014, NHTSA sent an urgent

warning to the owners of the now “7.8 million Affected Vehicles”:

             The National Highway Traffic Safety Administration
             urges owners of certain Toyota, Honda, Mazda, BMW,
             Nissan, Mitsubishi, Subaru, Chrysler, Ford and General
             Motors vehicles to act immediately on recall notices to
             replace defective Takata airbags. Over seven million
             vehicles are involved in these recalls, which have
             occurred as far back as 18 months ago and as recently as
             Monday. The message comes with urgency, especially for
             owners of vehicles affected by regional recalls in the
             following areas: Florida, Puerto Rico, limited areas near
             the Gulf of Mexico in Texas, Alabama, Mississippi,
             Georgia, and Louisiana, as well as Guam, Saipan,
             American Samoa, Virgin Islands and Hawaii.

      159. On October 29, 2014, NHTSA sent letters to ten automakers

regarding the safety risks posed by the Takata airbags. The letter stated that


                                  Page 58 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 59 Page
                                                            of 18260PageID
                                                                     of 183 59




“[t]he ongoing cooperation of all manufacturers who have recalled vehicles is

essential to address this safety risk,” and that the “NHTSA team is engaged

with you in critical work to better understand the failures and take action to

remedy the safety risk.” NHTSA’s letter also asked the automakers to provide

NHTSA with information as to their recall process, urged a faster response

from them, and stated that “more can and should be done as soon as possible

to prevent any further tragedies.”

      160. On October 30, 2014, NHTSA ordered the airbag supplier

Takata to turn over documents and answer questions under oath related to

defective airbag inflators. The order demanded that Takata turn over records

related to the production, testing and subsequent concerns raised internally

and by automakers over the airbags, as well as communications between the

company and automakers about defect concerns

      161. Also on October 30, 2014, NHTSA’s ODI published an ODI

Resume for Investigation No. AQ 14-004. That document stated that NHTSA

had opened an investigation “in order to investigate the extent and scope of

Honda’s reporting failures, as well as the reason(s) for such failures and the

steps being taken by Honda to assure full compliance with TREAD reporting

requirements.”

      162. On November 3, 2014, NHTSA issued another Special Order, this

time demanding documents from Honda to determine what and when the


                                  Page 59 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 60 Page
                                                            of 18261PageID
                                                                     of 183 60




company knew about deaths and injuries caused by Takata’s airbags.

      163. The U.S. Department of Justice is also investigating whether

Takata misled U.S. regulators about the number of defective airbags it sold to

automakers, including Toyota and Honda. On November 13, 2014, the United

States District Court for the Southern District of New York issued a federal

grand jury subpoena to Takata and Honda.

      164. By November 18, 2014, it was clear to NHTSA that even the

extensive recalls to date were insufficient. NHTSA therefore demanded a

national recall of Chrysler, Ford, Honda, Mazda, and BMW vehicles with

certain driver airbags made by Takata. It simultaneously issued its second

Special Order to Takata compelling it to provide, under oath, documents and

detailed information on the propellant used in Takata’s inflators. At a

hearing of the United States Senate Committee on Commerce on November

20, 2014, Takata Senior Vice President Hiroshi Shimizu refused to support a

national recall.

      165. The Mercedes-Benz Defendants’ disinterest in resolving the issue

remained and became increasingly apparent by the next month. When 10

major automakers met in December 2014, to “sort out a way to understand

the technical issues involved,” the Mercedes-Benz Defendants were

shockingly absent.

      166. Takata reiterated its refusal at a hearing before the U.S. House


                                  Page 60 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 61 Page
                                                            of 18262PageID
                                                                     of 183 61




of Representatives Energy and Commerce Subcommittee on December 3,

2014, claiming there was “not enough scientific evidence” to support a

national recall. Yet, as NHTSA Administrator David Friedman stated, “when

we saw real-world incidents on the driver side, one in California, we pushed

Honda to make sure that their recall covered that region. Then very recently,

we came aware of a driver side incident in North Carolina. With six total

incidents, two of which are outside that region, we can no longer support a

regional recall. Our policy is clear: Recalls must be nationwide unless the

manufacturers can demonstrate that they are regional. With the new data, it

is clear they can no longer demonstrate that the region that was used before

was appropriate for driver side airbags.”

      167. The geographic scope of the incidents undermined Takata’s focus

on humidity as the defining contributor to the dangerous ruptures. As Mr.

Friedman explained, “[o]ne of the most frustrating parts about this is that

neither the automakers nor Takata have been able to get to the bottom of the

root cause on this. We have been pushing them to do so.”

      168. As of the December 3, 2014 House hearing, Honda, Ford,

Chrysler, and Toyota had all agreed to NHTSA’s demand for a nationwide

recall, principally for driver side airbags. Days later, Mazda expanded the

geographic scope of its recall. By December 23, 2014, BMW had also agreed to

a nationwide recall.


                                  Page 61 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 62 Page
                                                            of 18263PageID
                                                                     of 183 62




      169. Having neglected the defect for over a decade, the 10 vehicle

manufacturers met in December 2014 to “sort out a way to understand the

technical issues involved.” A few months later, in March 2015, Honda

announced an advertising campaign to promote the recall—a step it could

and should have taken a decade sooner. A few days later, Honda announced

another 105,000 vehicles that needed to be recalled (Recall 15V153),

consisting of vehicles that should have been part of the 2014 recalls.

      170. Frustrated by Takata’s continual foot-dragging, NHTSA imposed

a $14,000 per day fine that started on Friday, February 20, 2015, concluding

that Takata had not been forthcoming with the information that it is legally

obligated to supply, nor cooperative in aiding NHTSA’s ongoing investigation.

Days later, NHTSA demanded that Takata preserve all airbag inflators

removed through the recall process as evidence for both NHTSA’s

investigation and private litigation cases.

      171. By May 2015, Takata had filed Defect Information Reports

(“DIRs”) admitting the defect and continued to add inflator models through

additional DIRs in the coming years. Despite overwhelming evidence of the

defect, Defendants did not issue recalls, warn consumers, or otherwise

protect them from the risk, through, for example, systematic loaner vehicle

programs.

      172. Additionally, in correspondence to consumers in December 2017


                                  Page 62 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 63 Page
                                                            of 18264PageID
                                                                     of 183 63




and January 2018, the Mercedes-Benz Defendants acknowledged that “the

availability of replacement parts [was] taking longer than anticipated.”

      173. In the meantime, the risk of injury remains very real, and is

exacerbated by vehicle manufacturers’ poor execution of the recalls, as

discussed in the next section.

         a. On June 25, 2014, Patricia Mincey was rendered quadriplegic

            due to a Takata airbag rupture while driving her 2001 Honda

            Civic in Jacksonville, Florida.

         b. On July 22, 2014, Joshua Reliford suffered severe facial and

            brain injuries due to a Takata airbag rupture while driving his

            2001 Honda Civic in McCraken County, Kentucky.

         c. On July 28, 2014, Francisco Demarco died due to a Takata airbag

            rupture while riding in the passenger seat of a 2007 Honda

            Accord in Palm Beach County, Florida.

         d. On October 4, 2014, Devon Rideout suffered permanent loss of

            vision due to an alleged Takata airbag rupture while riding

            passenger in a 2001 BMW 330i in Chesapeake City, Virginia.

         e. On November 19, 2014, Racquel Hudson suffered extensive first

            and second degree burns due to a Takata airbag rupture while

            driving her 2004 Honda Odyssey in San Antonio, Texas.

         f. On December 12, 2014, the driver airbag in a 2002 BMW 325


                                  Page 63 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599Document
                         Document
                                1 1156-2
                                  Filed 03/09/21
                                           Filed 03/16/21
                                                   Page 64 Page
                                                           of 18265PageID
                                                                    of 183 64




           parked in the owner’s driveway deployed with such energy that it

           melted and burned the dashboard and ceiling panel, created burn

           marks throughout the cabin, and shattered the front windshield.

        g. On December 31, 2014, the Takata driver airbag in a 2008 Mazda

           6 deployed following an accident, ejecting metal fragments that

           injured the driver’s face.

        h. On January 18, 2015, Carlos Solis was killed in an accident in

           Houston, Texas, and a ruptured Takata airbag was the suspected

           cause.

     174. For more than 15 years, Takata knew there was a problem with

the safety of its airbags, as there have been at least 24 deaths and 240

injuries linked to defective Takata airbags. As detailed above, the incidents

date back to at least 2003, and involve vehicles made by Acura, BMW,

Chevrolet, Honda, Mazda, Subaru, and Toyota.

     175. The Mercedes-Benz Defendants knew of the Inflator Defect by

virtue of these incidents and the investigations conducted by NHTSA,

Takata, and the other vehicle manufacturers.

     176. The Mercedes-Benz Defendants were on further notice due to

unusual Takata airbag deployments that should have prompted further

inquiry into the airbags’ fitness for use. A review of publicly-available

NHTSA     complaints   shows    dozens    of      incidents   of   Takata   airbags


                                 Page 64 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 65 Page
                                                            of 18266PageID
                                                                     of 183 65




inadvertently deploying in vehicles, an event that, on information and belief,

could be tied to the unstable propellant. These complaints started as early as

September 2005, and involve vehicles manufactured by Acura, BMW, Dodge,

Ford, Mitsubishi, Pontiac, Subaru, and Toyota. Some of these incidents

showed still further signs of the Inflator Defect, including airbags that

deployed with such force that they caused the windshield to crack, break, or

shatter, and others that caused unusual smoke and fire (or both). For

example:

           a. Takata airbags inadvertently deployed and caused windshields to

             crack, shatter, or break in a 2004 Mitsubishi Lancer on

             November 23, 2006, a 2003 Toyota Corolla on May 3, 2010, a

             2003 Toyota Matrix on August 17, 2010 (in addition to causing

             unusual smoke), and a 2003 Toyota Matrix on January 29,

             2012 (in addition to damaging the dashboard).

           b. Takata airbags inadvertently deployed and caused unusual

             smoke and heat in a 2003 Acura MDX on January 29, 2012

             (which caused the driver skin burns) and a 2003 Toyota Corolla

             on March 17, 2014.

              TOLLING OF THE STATUTE OF LIMITATIONS

      177. Upon information and belief, Takata has known of the inflator

defect in its airbags since at least the 1990s. The Mercedes-Benz Defendants


                                  Page 65 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 66 Page
                                                            of 18267PageID
                                                                     of 183 66




have known of the inflator defects in vehicles outfitted with Takata airbag

safety systems since 2004. The Mercedes-Benz Defendants have concealed

from or failed to notify Plaintiffs and the public of the full and complete

nature of the airbag inflator defect.

      178. Although the Mercedes-Benz Defendants have now acknowledged

to safety regulators that Takata’s airbags are defective, for years, the

Mercedes-Benz Defendants did not fully investigate or disclose the

seriousness of the issue and in fact downplayed the widespread prevalence of

the problem.

      179. Any applicable statute of limitation has therefore been tolled by

the Mercedes-Benz Defendants’ knowledge, active concealment, and denial of

the facts alleged herein, which behavior is ongoing.

      180. The Mercedes-Benz Defendants were and are under a continuous

duty to disclose to Plaintiffs and the public the true character, quality, and

nature of their vehicles. They actively concealed the true character, quality

and nature of the vehicles and knowingly made misrepresentations about the

quality,   reliability,   characteristics   and      performance   of   the   vehicles.

Plaintiffs reasonably relied upon the Mercedes-Benz Defendants knowing

and affirmative misrepresentations and/or active concealment of these facts.

Based on the foregoing, the Mercedes-Benz Defendants are estopped from

relying on any statutes of limitation in defense of this action.


                                    Page 66 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 67 Page
                                                            of 18268PageID
                                                                     of 183 67




      181. The causes of action alleged herein did not accrue until Plaintiffs

discovered that the Mercedes Vehicle had the defective airbag—after the

subject accident. Plaintiffs, however, had no realistic ability to discern that

the Mercedes Vehicle was defective until – at the earliest – after the defective

airbag exploded. Even then, Plaintiffs had no reason to discover her causes of

action because of Defendants’ active concealment of the true nature of the

airbag inflator defect and untimely recall notice.

                        CONDITIONS PRECEDENT

      182. All conditions precedent have been satisfied or excused.

                    COUNT I—STRICT LIABILITY
          (Nermina Alimanovic against Mercedes-Benz USA, LLC)

      183. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      184. Defendant, Mercedes-Benz USA, LLC (“MBUSA”) at all times

material hereto, was engaged in the business of designing, manufacturing,

assembling, testing, marketing, promoting, advertising, distributing and

selling Mercedes-Benz brand vehicles such as the Mercedes Vehicle to the

public.

      185. MBUSA is liable under the theory of Strict Product Liability as

set forth in the Restatement (Second) of Torts § 402A and Florida law.

MBUSA was, at all times relevant to this action, the manufacturer of a



                                  Page 67 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 68 Page
                                                            of 18269PageID
                                                                     of 183 68




product that was unreasonably and dangerously defective in its design,

manufacture, and warning.

      186. MBUSA, as the maker of the Mercedes Vehicle with an

incorporated Takata airbag safety system who placed such vehicle into the

marketplace so as to be distributed and sold in a defective and unreasonably

dangerous condition, is strictly liable for the physical harm caused by the

Mercedes Vehicle’s airbag safety system, when, upon deployment of its

passenger’s side frontal air bag, the inflator in same ruptured and exploded,

causing metal fragments to strike Nermina causing injuries in this

foreseeable accident which occurred on November 7, 2020.

      187. MBUSA, in incorporating a Takata airbag safety system into the

Mercedes Vehicle which it made and sold, which is not a component system

that, once incorporated, is subject to any routine maintenance, adjustment or

diagnostic review that would change its condition from how it was designed,

manufactured and installed, would have expected the Takata airbag safety

system in the Mercedes Vehicle to reach the user or consumer without

substantial change in the condition in which it was sold.

      188. In this instance, the Mercedes Vehicle, and its incorporated

Takata airbag safety system, reached Nermina without substantial change,

and, just as when it was originally made and sold by MBUSA, such vehicle

and its airbag safety system remained a life threatening hazard. Further, the


                                  Page 68 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 69 Page
                                                            of 18270PageID
                                                                     of 183 69




Mercedes Vehicle and its incorporated Takata airbag safety system was not

substantially changed from the time it was manufactured until the date of

this accident on November 7, 2020.

      189. MBUSA placed the Mercedes Vehicle on the market with

knowledge that it would be used without inspection for defects and dangers.

MBUSA knew, or should have known, that ultimate users, operators, or

passengers would not and could not properly inspect this product, including

its airbag safety system, for defects and dangerous conditions, and that

detection of such defects and dangers would be beyond the capabilities of

such persons.

      190. The inherently and unreasonably defective and dangerous

condition of the Mercedes Vehicle’s Takata airbag system is a condition that

was not readily apparent to Nermina, or similarly situated users, operators,

consumers and owners, who could foreseeably be seriously injured or killed

by said defective airbag safety system should it be deployed as intended

to provide supplemental occupant protection in a foreseeable frontal crash

like occurred here.

      191. MBUSA, having actual knowledge, failed to provide notice of the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system to Nermina.

      192. MBUSA has affirmatively concealed over the past decade the


                                  Page 69 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 70 Page
                                                            of 18271PageID
                                                                     of 183 70




defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system from the public, NHTSA, and owners, including

Plaintiffs, and, such ongoing and continuous conduct, actions and inactions as

has been specifically pled in this Complaint over time has foreseeably

contributed to and/or caused the general public, NHTSA and owners, like

Plaintiffs, to be unaware of the dangers of exploding Takata airbags and/or

lack an understanding or appreciation for the magnitude of the problem and

potentially lethal harms of same.

      193. As a consequence, Nermina did not know of the dangerous

condition in the Mercedes Vehicle at the time of the Incident. Additionally,

Nermina did not know of the dangerous condition during the period of the use

of the Mercedes Vehicle prior to the subject accident. Had Nermina been

informed at any time prior to riding in the Mercedes Vehicle of the

potentially lethal defect in the airbag system, she would not have used the

Mercedes Vehicle, and, accordingly, she would not have been exposed to said

defective and unreasonably dangerous condition. Further, had Nermina been

informed at any time during the period of her use of the Mercedes Vehicle

prior to the subject accident of the potentially lethal defect in the airbag

system, she would not have been a passenger in the Mercedes Vehicle and

she would not have been exposed to the defective and unreasonably

dangerous condition as described above when she was in an accident on


                                  Page 70 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 71 Page
                                                            of 18272PageID
                                                                     of 183 71




November 7, 2020.

      194. The Airbag Safety System in the Mercedes Vehicle was defective

and unreasonably dangerous to ultimate users, operators, consumers and

owners, including Nermina, when designed, manufactured, assembled,

distributed and sold by MBUSA. The defects in the Airbag Safety System in

the Mercedes Vehicle include, but are not limited to:

         a. The Airbag Safety System in the Mercedes Vehicle failed to
            perform as safely as an ordinary consumer would expect when
            deployed as intended in a foreseeable frontal accident to provide
            the driver with supplemental occupant protection;

         b. The Airbag Safety System in the Mercedes Vehicle had an
            unreasonably dangerous propensity to rupture upon inflation due
            to excessive internal pressure, resulting in metal fragments
            passing through the airbag cushion material into the occupant
            compartment striking vehicle passengers, like Nermina;

         c. The Airbag Safety System in the Mercedes Vehicle was
            unreasonably dangerous because of its design in that it failed to
            perform as safely as an ordinary consumer would expect when
            deployed as intended, in that the passenger’s front airbag inflator
            produced excessive internal pressure upon deployment causing
            the inflator to rupture and explode, sending metal fragments
            through the airbag cushion material into the occupant
            compartment striking the vehicle’s passenger, Nermina;

         d. The Airbag Safety System in the Mercedes Vehicle was
            unreasonably dangerous because of its design in that it failed to
            perform as safely as an ordinary consumer would expect when it
            deployed in a manner reasonably foreseeable to MBUSA, in that
            the passenger’s front airbag inflator produced excessive internal
            pressure upon deployment causing the inflator to rupture
            sending metal fragments through the airbag cushion material
            into the occupant compartment striking the vehicle’s passenger,
            Nermina;


                                  Page 71 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599Document
                      Document
                             1 1156-2
                               Filed 03/09/21
                                        Filed 03/16/21
                                                Page 72 Page
                                                        of 18273PageID
                                                                 of 183 72




     e. The Airbag Safety System in the Mercedes Vehicle was
        unreasonably dangerous because of its design in that the risk of
        danger in the design outweighed the benefits when deployed as
        intended, in that the passenger’s front airbag inflator produced
        excessive internal pressure upon deployment causing the inflator
        to rupture sending metal fragments through the airbag cushion
        material into the occupant compartment striking the vehicle’s
        passenger, Nermina;

     f. The Airbag Safety System in the Mercedes Vehicle was
        unreasonably dangerous and defective with an inflator having a
        propensity to rupture upon inflation sending metal fragments
        flying through the airbag cushion material because: it was not
        produced in accordance with available alternative designs that
        were safer, feasible, and technically practicable; it was not state
        of the art and was not designed and manufactured to the level of
        technical knowledge that existed when it was made; and, it was
        made in such a way that it posed a risk of danger to vehicle users,
        like Nermina, that outweighed the benefits of that airbag safety
        system as designed and manufactured;

     g. The Airbag Safety System in the Mercedes Vehicle was
        unreasonably dangerous as manufactured as it did not conform to
        its intended design and perform as safely as the intended design
        would have performed, in that the passenger’s front airbag
        inflator produced excessive internal pressure upon deployment
        causing the inflator to rupture sending metal fragments through
        the airbag cushion material into the occupant compartment
        striking the vehicle’s passenger, Nermina; and

     h. The Airbag Safety System in the Mercedes Vehicle was
        unreasonably dangerous and defective due to MBUSA’s failure to
        provide adequate warnings of the risks addressed herein that were
        known or knowable to MBUSA in light of the generally recognized
        and prevailing best scientific and/or medical knowledge available
        at the time of manufacture and distribution, including the use of
        appropriate warning stickers, placards, or documentation to alert
        users regarding the hazardous conditions described herein.

  195. At the time of the accident, the Mercedes Vehicle, including


                              Page 72 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 73 Page
                                                            of 18274PageID
                                                                     of 183 73




specifically its airbag safety system, was substantially unchanged from its

condition, as set forth above, when sold and distributed by MBUSA.

      196. For the reasons set forth above, and as addressed in the

preceding portions of this Complaint as have been specifically incorporated

and re-alleged, the Mercedes Vehicle was unreasonably dangerous to

foreseeable users, including Nermina, who was the passenger of the Mercedes

Vehicle in an ordinary and foreseeable manner. At the time MBUSA released

the Mercedes Vehicle with its airbag safety system into the stream of

commerce, non-defective designs were economically and technologically

feasible and the use of same on the Mercedes Vehicle would have been a safer

alternative design which would have significantly reduced the risk of

Nermina’s injuries without substantially impairing the utility of the

Mercedes Vehicle and its airbag safety system.

      197. The defects described above directly and proximately caused the

injuries sustained by Nermina in this foreseeable accident, in that they

directly and in natural and continuous sequence produced or contributed

substantially to Nermina’s injuries.

      198. Nermina suffered personal injuries including (a) bodily injury

and any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;


                                  Page 73 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 74 Page
                                                            of 18275PageID
                                                                     of 183 74




(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      199. The conduct of MBUSA was not simply negligent, but amounted

to intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

MBUSA, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by MBUSA to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Mercedes-Benz USA, LLC, for all injuries and damages she

sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

                      COUNT II—NEGLIGENCE
          (Nermina Alimanovic against Mercedes-Benz USA, LLC)




                                  Page 74 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 75 Page
                                                            of 18276PageID
                                                                     of 183 75




      200. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      201. Defendant, Mercedes-Benz USA, LLC (“MBUSA”) had a duty to

properly and adequately design, manufacture, assemble, test, inspect, label,

provide adequate warnings for, package, distribute, and sell the Mercedes

Vehicle, including its incorporated airbag safety system, in a reasonably safe

condition so as not to present a danger to members of the general public who

reasonably and expectedly under ordinary circumstances would come into

contact with the Mercedes Vehicle and its airbag safety system, including

Nermina.

      202. MBUSA knew or in the exercise of due care should have known

that the Mercedes Vehicle with its incorporated Takata airbag safety system

would be used without inspection in an unreasonably dangerous condition and

would create a foreseeable and unreasonable zone of risk of harm to users,

including Nermina.

      203. MBUSA         breached     its    duty    by   negligently   designing,

manufacturing, assembling, testing, inspecting, labeling, packaging, failing to

warn, distributing, and selling the Mercedes Vehicle with its incorporated

Airbag Safety System when it was not in a reasonably safe condition for

foreseeable use, as follows:

         a. Failing to ensure the Airbag Safety System in the Mercedes


                                    Page 75 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599Document
                      Document
                             1 1156-2
                               Filed 03/09/21
                                        Filed 03/16/21
                                                Page 76 Page
                                                        of 18277PageID
                                                                 of 183 76




        Vehicle would perform as safely as an ordinary consumer would
        expect when deployed as intended in a foreseeable frontal
        accident to provide the passenger with supplemental occupant
        protection;

     b. Failing to ensure the Airbag Safety System in the Mercedes
        Vehicle was safe, and would not rupture, catch fire, or explode
        upon inflation due to excessive internal pressure, resulting in
        metal fragments passing through the airbag cushion material
        into the occupant compartment striking vehicle passengers, like
        Nermina;

     c. Failing to ensure the Airbag Safety System to be incorporated
        into the Mercedes Vehicle as supplied by a third-party, namely
        Takata, would be designed, manufactured, tested, distributed
        and provided for purchase in a manner to ensure it was free of
        design and/or manufacturing defects, and/or would not otherwise
        be damaged or compromised during the distribution process
        before use;

     d. Failing to ensure the Airbag Safety System in the Mercedes
        Vehicle was not unreasonably dangerous because of its design so
        that the passenger’s front airbag inflator could produce excessive
        internal pressure upon deployment causing the inflator to
        rupture sending metal fragments through the airbag cushion
        material into the occupant compartment striking the vehicle’s
        passenger, Nermina;

     e. Failing to ensure the Airbag Safety System in the Mercedes
        Vehicle was not unreasonably dangerous and defective with an
        inflator having a propensity to rupture upon inflation sending
        metal fragments flying through the airbag cushion material
        because: it was not produced in accordance with available
        alternative designs that were safer, feasible, and technically
        practicable; it was not state of the art and was not designed and
        manufactured to the level of technical knowledge that existed
        when it was made; and, it was made in such a way that it posed a
        risk of danger to vehicle users, like Nermina, that outweighed the
        benefits of that airbag safety system as designed and
        manufactured;



                              Page 76 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599Document
                      Document
                             1 1156-2
                               Filed 03/09/21
                                        Filed 03/16/21
                                                Page 77 Page
                                                        of 18278PageID
                                                                 of 183 77




     f. Failing to ensure the Airbag Safety System in the Mercedes
        Vehicle was not unreasonably dangerous as manufactured so that
        the passenger’s front airbag inflator could produce excessive
        internal pressure upon deployment causing the inflator to
        rupture sending metal fragments through the airbag cushion
        material into the occupant compartment striking the vehicle’s
        passenger, Nermina;

     g. Failing to ensure the Airbag Safety System as delivered for
        incorporation into the Mercedes Vehicle was not damaged or
        rendered unreasonably dangerous due to damage or compromise
        sustained during transport or shipping;

     h. Failing to require and ensure verification of the use of reasonable
        testing and quality control checks on a continuing basis by
        Takata during the design, development, manufacture,
        distribution and final delivery/acceptance processes relative to
        the Airbag Safety System before its incorporation into the
        Mercedes Vehicle where it would then not be further susceptible
        or subject to further inspection before delivery to foreseeable
        users of the Mercedes Vehicle;

     i. Failing to ensure the Airbag Safety System was safe for
        incorporation and use in the Mercedes Vehicle before being
        incorporated and used by undertaking reasonable steps,
        including the utilization of testing, quality control and other
        recognized measures on a continuing basis to ensure product
        quality for safe use;

     j. Failing to ensure the defective Airbag Safety System in the
        Mercedes Vehicle was fixed, repaired, or made safe in a
        reasonable and timely manner pursuant to the recall(s) of the
        Mercedes Vehicle by MBUSA pursuant to the Safety Act;

     k. Failing to ensure timely notification and completion of the repair
        of the Airbag Safety System in the Mercedes Vehicle upon
        voluntarily undertaking the duty to do so, including, specifically
        the initiation of MBUSA’s safety improvement campaign(s); and

     l. Failing to warn or adequately warn by using stickers, placards, or
        other proper documentation, or notice, to alert users regarding the


                              Page 77 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 78 Page
                                                            of 18279PageID
                                                                     of 183 78




            hazardous conditions and risks, as stated above, which a user
            would not reasonably expect to find in the product and which
            MBUSA had knowledge, or by the application of reasonable,
            developed human skill and foresight should have knowledge, with
            respect to the use and operation of the Mercedes Vehicle.

      204. The negligence described above, inclusive of the conduct, actions

and inactions as addressed in the preceding portions of this Complaint as

have been specifically incorporated and re-alleged, directly and proximately

caused the injuries of Nermina, in that it directly and in natural and

continuous sequence, produced or contributed substantially to Nermina’s

injuries.

      205. Nermina suffered personal injuries including (a) bodily injury

and any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      206. The conduct of MBUSA was not simply negligent, but amounted

to intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by


                                  Page 78 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 79 Page
                                                            of 18280PageID
                                                                     of 183 79




MBUSA, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by MBUSA to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Mercedes-Benz USA, LLC, for all injuries and damages she

sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, mental

anguish, emotional distress, pain and suffering, lost wages, costs, interest, and

for any such further relief as the Court deems appropriate.

COUNT III—NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
      (Nermina Alimanovic against Mercedes-Benz USA, LLC)

      207. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      208. Defendant, Mercedes-Benz USA, LLC (“MBUSA”) designed,

manufactured, inspected, tested, marketed, advertised, distributed, and sold

the Mercedes Vehicle and placed the Mercedes Vehicle into the stream of

commerce.

      209. MBUSA knew or reasonably foresaw that Elvir, as a foreseeable

user/driver, and Nermina, as a foreseeable bystander/passenger, would use or

come into contact with the Mercedes Vehicle.



                                  Page 79 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 80 Page
                                                            of 18281PageID
                                                                     of 183 80




      210. MBUSA owed a duty to Nermina and Elvir to properly design,

manufacture, assemble, test, inspect, distribute, and sell the Mercedes

Vehicle in a reasonably safe condition and without defect so as not to present

a danger to members of the general public who would reasonably and

foreseeably use or come into contact with the Mercedes Vehicle, including

Nermina and Elvir.

      211. MBUSA owed a duty to Nermina and Elvir to provide adequate

warnings and instruction about the dangers associated with using the

Mercedes Vehicle and how to protect against these dangers.

      212. MBUSA breached the duties it owed to Nermina and Elvir by

designing, manufacturing, inspecting, testing, distributing, and selling the

Mercedes Vehicle in a defective and unreasonably dangerous condition and

without adequate warnings or instructions.

      213. MBUSA knew or reasonably should have known that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would suffer injuries and damages due to the Mercedes Vehicle’s defective

and unreasonably dangerous condition.

      214. At no time did MBUSA take action to remedy the Mercedes

Vehicle’s defective and unreasonably dangerous condition or warn consumers

about its negligent design, manufacture, and warning with respect to the

Mercedes Vehicle, despite MBUSA’s ability to do so.


                                  Page 80 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 81 Page
                                                            of 18282PageID
                                                                     of 183 81




      215. As a direct and proximate result of MBUSA’s negligent acts and

omissions, Nermina suffered severe emotional distress and psychological

trauma.

      216. Nermina’s severe emotional distress and psychological trauma

caused physical injury to Nermina within a short time after the incident

giving rise to this lawsuit.

      217. The conduct of MBUSA was not simply negligent, but amounted

to intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

MBUSA, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by MBUSA to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Mercedes-Benz USA, LLC, for all injuries and damages she

sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

                      COUNT IV—STRICT LIABILITY


                                  Page 81 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 82 Page
                                                            of 18283PageID
                                                                     of 183 82




(Nermina Alimanovic against Mercedes-Benz Research & Development North
                             America, Inc.)

      218. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      219. Defendant, Mercedes-Benz Research & Development North

America, Inc. (“MBRDNA”) at all times material hereto, was engaged in the

business of designing, manufacturing, assembling, testing, marketing,

promoting, advertising, distributing and selling Mercedes-Benz brand

vehicles such as the Mercedes Vehicle to the public.

      220. MBRDNA is liable under the theory of Strict Product Liability as

set forth in the Restatement (Second) of Torts § 402A and Florida law.

MBRDNA was, at all times relevant to this action, the manufacturer of a

product that was unreasonably and dangerously defective in its design,

manufacture, and warning.

      221. MBRDNA, as the maker of the Mercedes Vehicle with an

incorporated Takata airbag safety system who placed such vehicle into the

marketplace so as to be distributed and sold in a defective and unreasonably

dangerous condition, is strictly liable for the physical harm caused by the

Mercedes Vehicle’s airbag safety system, when, upon deployment of its

passenger’s side frontal air bag, the inflator in same ruptured and exploded,

causing metal fragments to strike Nermina causing injuries in this



                                  Page 82 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 83 Page
                                                            of 18284PageID
                                                                     of 183 83




foreseeable accident which occurred on November 7, 2020.

      222. MBRDNA, in incorporating a Takata airbag safety system into

the Mercedes Vehicle which it made and sold, which is not a component

system that, once incorporated, is subject to any routine maintenance,

adjustment or diagnostic review that would change its condition from how it

was designed, manufactured and installed, would have expected the Takata

airbag safety system in the Mercedes Vehicle to reach the user or consumer

without substantial change in the condition in which it was sold.

      223. In this instance, the Mercedes Vehicle, and its incorporated

Takata airbag safety system, reached Nermina without substantial change,

and, just as when it was originally made and sold by MBRDNA, such vehicle

and its airbag safety system remained a life threatening hazard. Further, the

Mercedes Vehicle and its incorporated Takata airbag safety system was not

substantially changed from the time it was manufactured until the date of

this accident on November 7, 2020.

      224. MBRDNA placed the Mercedes Vehicle on the market with

knowledge that it would be used without inspection for defects and dangers.

MBRDNA knew, or should have known, that ultimate users, operators, or

passengers would not and could not properly inspect this product, including

its airbag safety system, for defects and dangerous conditions, and that

detection of such defects and dangers would be beyond the capabilities of


                                  Page 83 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 84 Page
                                                            of 18285PageID
                                                                     of 183 84




such persons.

      225. The inherently and unreasonably defective and dangerous

condition of the Mercedes Vehicle’s Takata airbag system is a condition that

was not readily apparent to Nermina, or similarly situated users, operators,

consumers and owners, who could foreseeably be seriously injured or killed

by said defective airbag safety system should it be deployed as intended

to provide supplemental occupant protection in a foreseeable frontal crash

like occurred here.

      226. MBRDNA, having actual knowledge, failed to provide notice of

the defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system to Nermina.

      227. MBRDNA has affirmatively concealed over the past decade the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system from the public, NHTSA, and owners, including

Plaintiffs, and, such ongoing and continuous conduct, actions and inactions as

has been specifically pled in this Complaint over time has foreseeably

contributed to and/or caused the general public, NHTSA and owners, like

Plaintiffs, to be unaware of the dangers of exploding Takata airbags and/or

lack an understanding or appreciation for the magnitude of the problem and

potentially lethal harms of same.

      228. As a consequence, Nermina did not know of the dangerous


                                  Page 84 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 85 Page
                                                            of 18286PageID
                                                                     of 183 85




condition in the Mercedes Vehicle at the time of the Incident. Additionally,

Nermina did not know of the dangerous condition during the period of the use

of the Mercedes Vehicle prior to the subject accident. Had Nermina been

informed at any time prior to riding in the Mercedes Vehicle of the

potentially lethal defect in the airbag system, she would not have used the

Mercedes Vehicle, and, accordingly, she would not have been exposed to said

defective and unreasonably dangerous condition. Further, had Nermina been

informed at any time during the period of her use of the Mercedes Vehicle

prior to the subject accident of the potentially lethal defect in the airbag

system, she would not have been a passenger in the Mercedes Vehicle and

she would not have been exposed to the defective and unreasonably

dangerous condition as described above when she was in an accident on

November 7, 2020.

      229. The Airbag Safety System in the Mercedes Vehicle was defective

and unreasonably dangerous to ultimate users, operators, consumers and

owners, including Nermina, when designed, manufactured, assembled,

distributed and sold by MBRDNA. The defects in the Airbag Safety System in

the Mercedes Vehicle include, but are not limited to:

         a. The Airbag Safety System in the Mercedes Vehicle failed to
            perform as safely as an ordinary consumer would expect when
            deployed as intended in a foreseeable frontal accident to provide
            the passenger with supplemental occupant protection;



                                  Page 85 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599Document
                      Document
                             1 1156-2
                               Filed 03/09/21
                                        Filed 03/16/21
                                                Page 86 Page
                                                        of 18287PageID
                                                                 of 183 86




     b. The Airbag Safety System in the Mercedes Vehicle had an
        unreasonably dangerous propensity to rupture upon inflation due
        to excessive internal pressure, resulting in metal fragments
        passing through the airbag cushion material into the occupant
        compartment striking vehicle passengers, like Nermina;

     c. The Airbag Safety System in the Mercedes Vehicle was
        unreasonably dangerous because of its design in that it failed to
        perform as safely as an ordinary consumer would expect when
        deployed as intended, in that the passenger’s front airbag inflator
        produced excessive internal pressure upon deployment causing
        the inflator to rupture and explode, sending metal fragments
        through the airbag cushion material into the occupant
        compartment striking the vehicle’s passenger, Nermina;

     d. The Airbag Safety System in the Mercedes Vehicle was
        unreasonably dangerous because of its design in that it failed to
        perform as safely as an ordinary consumer would expect when it
        deployed in a manner reasonably foreseeable to MBRDNA, in
        that the passenger’s front airbag inflator produced excessive
        internal pressure upon deployment causing the inflator to
        rupture sending metal fragments through the airbag cushion
        material into the occupant compartment striking the vehicle’s
        passenger, Nermina;

     e. The Airbag Safety System in the Mercedes Vehicle was
        unreasonably dangerous because of its design in that the risk of
        danger in the design outweighed the benefits when deployed as
        intended, in that the passenger’s front airbag inflator produced
        excessive internal pressure upon deployment causing the inflator
        to rupture sending metal fragments through the airbag cushion
        material into the occupant compartment striking the vehicle’s
        passenger, Nermina;

     f. The Airbag Safety System in the Mercedes Vehicle was
        unreasonably dangerous and defective with an inflator having a
        propensity to rupture upon inflation sending metal fragments
        flying through the airbag cushion material because: it was not
        produced in accordance with available alternative designs that
        were safer, feasible, and technically practicable; it was not state
        of the art and was not designed and manufactured to the level of


                              Page 86 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599Document
                         Document
                                1 1156-2
                                  Filed 03/09/21
                                           Filed 03/16/21
                                                   Page 87 Page
                                                           of 18288PageID
                                                                    of 183 87




           technical knowledge that existed when it was made; and, it was
           made in such a way that it posed a risk of danger to vehicle users,
           like Nermina, that outweighed the benefits of that airbag safety
           system as designed and manufactured;

        g. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous as manufactured as it did not conform to
           its intended design and perform as safely as the intended design
           would have performed, in that the passenger’s front airbag
           inflator produced excessive internal pressure upon deployment
           causing the inflator to rupture sending metal fragments through
           the airbag cushion material into the occupant compartment
           striking the vehicle’s passenger, Nermina; and

        h. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous and defective due to MBRDNA’s failure to
           provide adequate warnings of the risks addressed herein that were
           known or knowable to MBRDNA in light of the generally
           recognized and prevailing best scientific and/or medical knowledge
           available at the time of manufacture and distribution, including
           the use of appropriate warning stickers, placards, or
           documentation to alert users regarding the hazardous conditions
           described herein.

     230. At the time of the accident, the Mercedes Vehicle, including

specifically its airbag safety system, was substantially unchanged from its

condition, as set forth above, when sold and distributed by MBRDNA.

     231. For the reasons set forth above, and as addressed in the

preceding portions of this Complaint as have been specifically incorporated

and re-alleged, the Mercedes Vehicle was unreasonably dangerous to

foreseeable users, including Nermina, who was the passenger of the Mercedes

Vehicle in an ordinary and foreseeable manner. At the time MBRDNA

released the Mercedes Vehicle with its airbag safety system into the stream


                                 Page 87 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 88 Page
                                                            of 18289PageID
                                                                     of 183 88




of commerce, non-defective designs were economically and technologically

feasible and the use of same on the Mercedes Vehicle would have been a safer

alternative design which would have significantly reduced the risk of

Nermina’s injuries without substantially impairing the utility of the

Mercedes Vehicle and its airbag safety system.

      232. The defects described above directly and proximately caused the

injuries sustained by Nermina in this foreseeable accident, in that they

directly and in natural and continuous sequence produced or contributed

substantially to Nermina’s injuries.

      233. Nermina suffered personal injuries including (a) bodily injury

and any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      234. The conduct of MBRDNA was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the


                                  Page 88 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 89 Page
                                                            of 18290PageID
                                                                     of 183 89




defects by MBRDNA, (c) the repeated failure to take adequate steps to notify

the public or federal regulators of the danger, and (d) the repeated efforts by

MBRDNA to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Mercedes-Benz Research & Development North America,

Inc., for all injuries and damages she sustained due to the incident giving rise

to this action, whether already incurred or to be incurred in the future,

including all actual damages, consequential damages, economic damages, non-

economic damages, punitive damages, mental anguish, emotional distress, pain

and suffering, lost wages, costs, interest, and for any such further relief as the

Court deems appropriate.

                      COUNT V—NEGLIGENCE
(Nermina Alimanovic against Mercedes-Benz Research & Development North
                             America, Inc.)

      235. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      236. MBRDNA had a duty to properly and adequately design,

manufacture, assemble, test, inspect, label, provide adequate warnings for,

package, distribute, and sell the Mercedes Vehicle, including its incorporated

airbag safety system, in a reasonably safe condition so as not to present a

danger to members of the general public who reasonably and expectedly under




                                  Page 89 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 90 Page
                                                            of 18291PageID
                                                                     of 183 90




ordinary circumstances would come into contact with the Mercedes Vehicle and

its airbag safety system, including Nermina.

      237. MBRDNA knew or in the exercise of due care should have known

that the Mercedes Vehicle with its incorporated Takata airbag safety system

would be used without inspection in an unreasonably dangerous condition and

would create a foreseeable and unreasonable zone of risk of harm to users,

including Nermina.

      238. MBRDNA         breached    its   duty   by    negligently   designing,

manufacturing, assembling, testing, inspecting, labeling, packaging, failing to

warn, distributing, and selling the Mercedes Vehicle with its incorporated

Airbag Safety System when it was not in a reasonably safe condition for

foreseeable use, as follows:

         a. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle would perform as safely as an ordinary consumer would
            expect when deployed as intended in a foreseeable frontal
            accident to provide the passenger with supplemental occupant
            protection;

         b. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle was safe, and would not rupture, catch fire, or explode
            upon inflation due to excessive internal pressure, resulting in
            metal fragments passing through the airbag cushion material
            into the occupant compartment striking vehicle passengers, like
            Nermina;

         c. Failing to ensure the Airbag     Safety System to be incorporated
            into the Mercedes Vehicle as     supplied by a third-party, namely
            Takata, would be designed,       manufactured, tested, distributed
            and provided for purchase in     a manner to ensure it was free of


                                  Page 90 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599Document
                      Document
                             1 1156-2
                               Filed 03/09/21
                                        Filed 03/16/21
                                                Page 91 Page
                                                        of 18292PageID
                                                                 of 183 91




        design and/or manufacturing defects, and/or would not otherwise
        be damaged or compromised during the distribution process
        before use;

     d. Failing to ensure the Airbag Safety System in the Mercedes
        Vehicle was not unreasonably dangerous because of its design so
        that the passenger’s front airbag inflator could produce excessive
        internal pressure upon deployment causing the inflator to
        rupture sending metal fragments through the airbag cushion
        material into the occupant compartment striking the vehicle’s
        passenger, Nermina;

     e. Failing to ensure the Airbag Safety System in the Mercedes
        Vehicle was not unreasonably dangerous and defective with an
        inflator having a propensity to rupture upon inflation sending
        metal fragments flying through the airbag cushion material
        because: it was not produced in accordance with available
        alternative designs that were safer, feasible, and technically
        practicable; it was not state of the art and was not designed and
        manufactured to the level of technical knowledge that existed
        when it was made; and, it was made in such a way that it posed a
        risk of danger to vehicle users, like Nermina, that outweighed the
        benefits of that airbag safety system as designed and
        manufactured;

     f. Failing to ensure the Airbag Safety System in the Mercedes
        Vehicle was not unreasonably dangerous as manufactured so that
        the passenger’s front airbag inflator could produce excessive
        internal pressure upon deployment causing the inflator to
        rupture sending metal fragments through the airbag cushion
        material into the occupant compartment striking the vehicle’s
        passenger, Nermina;

     g. Failing to ensure the Airbag Safety System as delivered for
        incorporation into the Mercedes Vehicle was not damaged or
        rendered unreasonably dangerous due to damage or compromise
        sustained during transport or shipping;

     h. Failing to require and ensure verification of the use of reasonable
        testing and quality control checks on a continuing basis by
        Takata during the design, development, manufacture,


                              Page 91 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599Document
                         Document
                                1 1156-2
                                  Filed 03/09/21
                                           Filed 03/16/21
                                                   Page 92 Page
                                                           of 18293PageID
                                                                    of 183 92




           distribution and final delivery/acceptance processes relative to
           the Airbag Safety System before its incorporation into the
           Mercedes Vehicle where it would then not be further susceptible
           or subject to further inspection before delivery to foreseeable
           users of the Mercedes Vehicle;

        i. Failing to ensure the Airbag Safety System was safe for
           incorporation and use in the Mercedes Vehicle before being
           incorporated and used by undertaking reasonable steps,
           including the utilization of testing, quality control and other
           recognized measures on a continuing basis to ensure product
           quality for safe use;

        j. Failing to ensure the defective Airbag Safety System in the
           Mercedes Vehicle was fixed, repaired, or made safe in a
           reasonable and timely manner pursuant to the recall(s) of the
           Mercedes Vehicle by MBRDNA pursuant to the Safety Act;

        k. Failing to ensure timely notification and completion of the repair
           of the Airbag Safety System in the Mercedes Vehicle upon
           voluntarily undertaking the duty to do so, including, specifically
           the initiation of MBRDNA’s safety improvement campaign(s);
           and

        l. Failing to warn or adequately warn by using stickers, placards, or
           other proper documentation, or notice, to alert users regarding the
           hazardous conditions and risks, as stated above, which a user
           would not reasonably expect to find in the product and which
           MBRDNA had knowledge, or by the application of reasonable,
           developed human skill and foresight should have knowledge, with
           respect to the use and operation of the Mercedes Vehicle.

     239. The negligence described above, inclusive of the conduct, actions

and inactions as addressed in the preceding portions of this Complaint as

have been specifically incorporated and re-alleged, directly and proximately

caused the injuries of Nermina, in that it directly and in natural and

continuous sequence, produced or contributed substantially to Nermina’s


                                 Page 92 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 93 Page
                                                            of 18294PageID
                                                                     of 183 93




injuries.

      240. Nermina suffered personal injuries including (a) bodily injury

and any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      241. The conduct of MBRDNA was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by MBRDNA, (c) the repeated failure to take adequate steps to notify

the public or federal regulators of the danger, and (d) the repeated efforts by

MBRDNA to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Mercedes-Benz Research & Development North America,

Inc., for all injuries and damages she sustained due to the incident giving rise

to this action, whether already incurred or to be incurred in the future,

including all actual damages, consequential damages, economic damages, non-


                                  Page 93 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 94 Page
                                                            of 18295PageID
                                                                     of 183 94




economic damages, punitive damages, mental anguish, emotional distress, pain

and suffering, lost wages, costs, interest, and for any such further relief as the

Court deems appropriate.

 COUNT VI—NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
(Nermina Alimanovic against Mercedes-Benz Research & Development North
                                America, Inc.)

      242. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      243. MBRDNA designed, manufactured, inspected, tested, marketed,

advertised, distributed, and sold the Mercedes Vehicle and placed the

Mercedes Vehicle into the stream of commerce.

      244. MBRDNA knew or reasonably foresaw that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would use or come into contact with the Mercedes Vehicle.

      245. MBRDNA owed a duty to Nermina and Elvir to properly design,

manufacture, assemble, test, inspect, distribute, and sell the Mercedes

Vehicle in a reasonably safe condition and without defect so as not to present

a danger to members of the general public who would reasonably and

foreseeably use or come into contact with the Mercedes Vehicle, including

Nermina and Elvir.




                                  Page 94 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 95 Page
                                                            of 18296PageID
                                                                     of 183 95




      246. MBRDNA owed a duty to Nermina and Elvir to provide adequate

warnings and instruction about the dangers associated with using the

Mercedes Vehicle and how to protect against these dangers.

      247. MBRDNA breached the duties it owed to Nermina and Elvir by

designing, manufacturing, inspecting, testing, distributing, and selling the

Mercedes Vehicle in a defective and unreasonably dangerous condition and

without adequate warnings or instructions.

      248. MBRDNA knew or reasonably should have known that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would suffer injuries and damages due to the Mercedes Vehicle’s defective

and unreasonably dangerous condition.

      249. At no time did MBRDNA take action to remedy the Mercedes

Vehicle’s defective and unreasonably dangerous condition or warn consumers

about its negligent design, manufacture, and warning with respect to the

Mercedes Vehicle, despite MBRDNA’s ability to do so.

      250. As a direct and proximate result of MBRDNA’s negligent acts

and omissions, Nermina suffered severe emotional distress and psychological

trauma.

      251. Nermina’s severe emotional distress and psychological trauma

caused physical injury to Nermina within a short time after the incident

giving rise to this lawsuit.


                                  Page 95 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 96 Page
                                                            of 18297PageID
                                                                     of 183 96




      252. The conduct of MBRDNA was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by MBRDNA, (c) the repeated failure to take adequate steps to notify

the public or federal regulators of the danger, and (d) the repeated efforts by

MBRDNA to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Mercedes-Benz Research & Development North America,

Inc., for all injuries and damages she sustained due to the incident giving rise

to this action, whether already incurred or to be incurred in the future,

including all actual damages, consequential damages, economic damages, non-

economic damages, punitive damages, mental anguish, emotional distress, pain

and suffering, lost wages, costs, interest, and for any such further relief as the

Court deems appropriate.

                  COUNT VII—STRICT LIABILITY
     (Nermina Alimanovic against Daimler North America Corporation)

      253. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      254. Defendant, Daimler North America Corporation (“DNAC”) at all

times material hereto, was engaged in the business of designing,



                                  Page 96 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 97 Page
                                                            of 18298PageID
                                                                     of 183 97




manufacturing, assembling, testing, marketing, promoting, advertising,

distributing and selling Mercedes-Benz brand vehicles such as the Mercedes

Vehicle to the public.

      255. DNAC is liable under the theory of Strict Product Liability as set

forth in the Restatement (Second) of Torts § 402A and Florida law. DNAC

was, at all times relevant to this action, the manufacturer of a product that

was unreasonably and dangerously defective in its design, manufacture, and

warning.

      256. DNAC, as the maker of the Mercedes Vehicle with an

incorporated Takata airbag safety system who placed such vehicle into the

marketplace so as to be distributed and sold in a defective and unreasonably

dangerous condition, is strictly liable for the physical harm caused by the

Mercedes Vehicle’s airbag safety system, when, upon deployment of its

passenger’s side frontal air bag, the inflator in same ruptured and exploded,

causing metal fragments to strike Nermina causing injuries in this

foreseeable accident which occurred on November 7, 2020.

      257. DNAC, in incorporating a Takata airbag safety system into the

Mercedes Vehicle which it made and sold, which is not a component system

that, once incorporated, is subject to any routine maintenance, adjustment or

diagnostic review that would change its condition from how it was designed,

manufactured and installed, would have expected the Takata airbag safety


                                  Page 97 of 182
    Case
      Case
         6:21-cv-00439
            MDL No. 2599Document
                          Document
                                 1 1156-2
                                   Filed 03/09/21
                                            Filed 03/16/21
                                                    Page 98 Page
                                                            of 18299PageID
                                                                     of 183 98




system in the Mercedes Vehicle to reach the user or consumer without

substantial change in the condition in which it was sold.

      258. In this instance, the Mercedes Vehicle, and its incorporated

Takata airbag safety system, reached Nermina without substantial change,

and, just as when it was originally made and sold by DNAC, such vehicle and

its airbag safety system remained a life threatening hazard. Further, the

Mercedes Vehicle and its incorporated Takata airbag safety system was not

substantially changed from the time it was manufactured until the date of

this accident on November 7, 2020.

      259. DNAC placed the Mercedes Vehicle on the market with

knowledge that it would be used without inspection for defects and dangers.

DNAC knew, or should have known, that ultimate users, operators, or

passengers would not and could not properly inspect this product, including

its airbag safety system, for defects and dangerous conditions, and that

detection of such defects and dangers would be beyond the capabilities of

such persons.

      260. The inherently and unreasonably defective and dangerous

condition of the Mercedes Vehicle’s Takata airbag system is a condition that

was not readily apparent to Nermina, or similarly situated users, operators,

consumers and owners, who could foreseeably be seriously injured or killed

by said defective airbag safety system should it be deployed as intended


                                  Page 98 of 182
    Case
     Case6:21-cv-00439
           MDL No. 2599Document
                        Document1 1156-2
                                   Filed 03/09/21
                                           Filed 03/16/21
                                                   Page 99Page
                                                           of 182
                                                                100
                                                                  PageID
                                                                    of 18399




to provide supplemental occupant protection in a foreseeable frontal crash

like occurred here.

      261. DNAC, having actual knowledge, failed to provide notice of the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system to Nermina.

      262. DNAC has affirmatively concealed over the past decade the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system from the public, NHTSA, and owners, including

Plaintiffs, and, such ongoing and continuous conduct, actions and inactions as

has been specifically pled in this Complaint over time has foreseeably

contributed to and/or caused the general public, NHTSA and owners, like

Plaintiffs, to be unaware of the dangers of exploding Takata airbags and/or

lack an understanding or appreciation for the magnitude of the problem and

potentially lethal harms of same.

      263. As a consequence, Nermina did not know of the dangerous

condition in the Mercedes Vehicle at the time of the Incident. Additionally,

Nermina did not know of the dangerous condition during the period of the use

of the Mercedes Vehicle prior to the subject accident. Had Nermina been

informed at any time prior to riding in the Mercedes Vehicle of the

potentially lethal defect in the airbag system, she would not have used the

Mercedes Vehicle, and, accordingly, she would not have been exposed to said


                                 Page 99 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 100Page
                                                         of 182
                                                              101
                                                                PageID
                                                                  of 183100




defective and unreasonably dangerous condition. Further, had Nermina been

informed at any time during the period of her use of the Mercedes Vehicle

prior to the subject accident of the potentially lethal defect in the airbag

system, she would not have been a passenger in the Mercedes Vehicle and

she would not have been exposed to the defective and unreasonably

dangerous condition as described above when she was in an accident on

November 7, 2020.

      264. The Airbag Safety System in the Mercedes Vehicle was defective

and unreasonably dangerous to ultimate users, operators, consumers and

owners, including Nermina, when designed, manufactured, assembled,

distributed and sold by DNAC. The defects in the Airbag Safety System in

the Mercedes Vehicle include, but are not limited to:

         a. The Airbag Safety System in the Mercedes Vehicle failed to
            perform as safely as an ordinary consumer would expect when
            deployed as intended in a foreseeable frontal accident to provide
            the passenger with supplemental occupant protection;

         b. The Airbag Safety System in the Mercedes Vehicle had an
            unreasonably dangerous propensity to rupture upon inflation due
            to excessive internal pressure, resulting in metal fragments
            passing through the airbag cushion material into the occupant
            compartment striking vehicle passengers, like Nermina;

         c. The Airbag Safety System in the Mercedes Vehicle was
            unreasonably dangerous because of its design in that it failed to
            perform as safely as an ordinary consumer would expect when
            deployed as intended, in that the passenger’s front airbag inflator
            produced excessive internal pressure upon deployment causing
            the inflator to rupture and explode, sending metal fragments


                                Page 100 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 101Page
                                                       of 182
                                                            102
                                                              PageID
                                                                of 183101




         through the airbag cushion material into the occupant
         compartment striking the vehicle’s passenger, Nermina;

      d. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous because of its design in that it failed to
         perform as safely as an ordinary consumer would expect when it
         deployed in a manner reasonably foreseeable to DNAC, in that
         the passenger’s front airbag inflator produced excessive internal
         pressure upon deployment causing the inflator to rupture
         sending metal fragments through the airbag cushion material
         into the occupant compartment striking the vehicle’s passenger,
         Nermina;

      e. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous because of its design in that the risk of
         danger in the design outweighed the benefits when deployed as
         intended, in that the passenger’s front airbag inflator produced
         excessive internal pressure upon deployment causing the inflator
         to rupture sending metal fragments through the airbag cushion
         material into the occupant compartment striking the vehicle’s
         passenger, Nermina;

      f. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous and defective with an inflator having a
         propensity to rupture upon inflation sending metal fragments
         flying through the airbag cushion material because: it was not
         produced in accordance with available alternative designs that
         were safer, feasible, and technically practicable; it was not state
         of the art and was not designed and manufactured to the level of
         technical knowledge that existed when it was made; and, it was
         made in such a way that it posed a risk of danger to vehicle users,
         like Nermina, that outweighed the benefits of that airbag safety
         system as designed and manufactured;

      g. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous as manufactured as it did not conform to
         its intended design and perform as safely as the intended design
         would have performed, in that the passenger’s front airbag
         inflator produced excessive internal pressure upon deployment
         causing the inflator to rupture sending metal fragments through
         the airbag cushion material into the occupant compartment


                             Page 101 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 102Page
                                                         of 182
                                                              103
                                                                PageID
                                                                  of 183102




           striking the vehicle’s passenger, Nermina; and

        h. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous and defective due to DNAC’s failure to
           provide adequate warnings of the risks addressed herein that were
           known or knowable to DNAC in light of the generally recognized
           and prevailing best scientific and/or medical knowledge available
           at the time of manufacture and distribution, including the use of
           appropriate warning stickers, placards, or documentation to alert
           users regarding the hazardous conditions described herein.

     265. At the time of the accident, the Mercedes Vehicle, including

specifically its airbag safety system, was substantially unchanged from its

condition, as set forth above, when sold and distributed by DNAC.

     266. For the reasons set forth above, and as addressed in the

preceding portions of this Complaint as have been specifically incorporated

and re-alleged, the Mercedes Vehicle was unreasonably dangerous to

foreseeable users, including Nermina, who was the passenger of the Mercedes

Vehicle in an ordinary and foreseeable manner. At the time DNAC released

the Mercedes Vehicle with its airbag safety system into the stream of

commerce, non-defective designs were economically and technologically

feasible and the use of same on the Mercedes Vehicle would have been a safer

alternative design which would have significantly reduced the risk of

Nermina’s injuries without substantially impairing the utility of the

Mercedes Vehicle and its airbag safety system.

     267. The defects described above directly and proximately caused the



                               Page 102 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 103Page
                                                         of 182
                                                              104
                                                                PageID
                                                                  of 183103




injuries sustained by Nermina in this foreseeable accident, in that they

directly and in natural and continuous sequence produced or contributed

substantially to Nermina’s injuries.

      268. Nermina suffered personal injuries including (a) bodily injury

and any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      269. The conduct of DNAC was not simply negligent, but amounted to

intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

DNAC, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by DNAC to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Daimler North America Corporation, for all injuries and

damages she sustained due to the incident giving rise to this action, whether


                                 Page 103 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 104Page
                                                          of 182
                                                               105
                                                                 PageID
                                                                   of 183104




already incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

                    COUNT VIII—NEGLIGENCE
     (Nermina Alimanovic against Daimler North America Corporation)

      270. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      271. DNAC had a duty to properly and adequately design, manufacture,

assemble, test, inspect, label, provide adequate warnings for, package,

distribute, and sell the Mercedes Vehicle, including its incorporated airbag

safety system, in a reasonably safe condition so as not to present a danger to

members of the general public who reasonably and expectedly under ordinary

circumstances would come into contact with the Mercedes Vehicle and its

airbag safety system, including Nermina.

      272. DNAC knew or in the exercise of due care should have known that

the Mercedes Vehicle with its incorporated Takata airbag safety system would

be used without inspection in an unreasonably dangerous condition and would

create a foreseeable and unreasonable zone of risk of harm to users, including

Nermina.

      273. DNAC breached its duty by negligently designing, manufacturing,



                                  Page 104 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 105Page
                                                          of 182
                                                               106
                                                                 PageID
                                                                   of 183105




assembling,    testing,   inspecting,   labeling,    packaging,   failing   to   warn,

distributing, and selling the Mercedes Vehicle with its incorporated Airbag

Safety System when it was not in a reasonably safe condition for foreseeable

use, as follows:

         a. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle would perform as safely as an ordinary consumer would
            expect when deployed as intended in a foreseeable frontal
            accident to provide the passenger with supplemental occupant
            protection;

         b. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle was safe, and would not rupture, catch fire, or explode
            upon inflation due to excessive internal pressure, resulting in
            metal fragments passing through the airbag cushion material
            into the occupant compartment striking vehicle passengers, like
            Nermina;

         c. Failing to ensure the Airbag Safety System to be incorporated
            into the Mercedes Vehicle as supplied by a third-party, namely
            Takata, would be designed, manufactured, tested, distributed
            and provided for purchase in a manner to ensure it was free of
            design and/or manufacturing defects, and/or would not otherwise
            be damaged or compromised during the distribution process
            before use;

         d. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle was not unreasonably dangerous because of its design so
            that the passenger’s front airbag inflator could produce excessive
            internal pressure upon deployment causing the inflator to
            rupture sending metal fragments through the airbag cushion
            material into the occupant compartment striking the vehicle’s
            passenger, Nermina;

         e. Failing to ensure the Airbag Safety System            in the Mercedes
            Vehicle was not unreasonably dangerous and            defective with an
            inflator having a propensity to rupture upon          inflation sending
            metal fragments flying through the airbag             cushion material


                                   Page 105 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 106Page
                                                       of 182
                                                            107
                                                              PageID
                                                                of 183106




         because: it was not produced in accordance with available
         alternative designs that were safer, feasible, and technically
         practicable; it was not state of the art and was not designed and
         manufactured to the level of technical knowledge that existed
         when it was made; and, it was made in such a way that it posed a
         risk of danger to vehicle users, like Nermina, that outweighed the
         benefits of that airbag safety system as designed and
         manufactured;

      f. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous as manufactured so that
         the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture sending metal fragments through the airbag cushion
         material into the occupant compartment striking the vehicle’s
         passenger, Nermina;

      g. Failing to ensure the Airbag Safety System as delivered for
         incorporation into the Mercedes Vehicle was not damaged or
         rendered unreasonably dangerous due to damage or compromise
         sustained during transport or shipping;

      h. Failing to require and ensure verification of the use of reasonable
         testing and quality control checks on a continuing basis by
         Takata during the design, development, manufacture,
         distribution and final delivery/acceptance processes relative to
         the Airbag Safety System before its incorporation into the
         Mercedes Vehicle where it would then not be further susceptible
         or subject to further inspection before delivery to foreseeable
         users of the Mercedes Vehicle;

      i. Failing to ensure the Airbag Safety System was safe for
         incorporation and use in the Mercedes Vehicle before being
         incorporated and used by undertaking reasonable steps,
         including the utilization of testing, quality control and other
         recognized measures on a continuing basis to ensure product
         quality for safe use;

      j. Failing to ensure the defective Airbag Safety System in the
         Mercedes Vehicle was fixed, repaired, or made safe in a
         reasonable and timely manner pursuant to the recall(s) of the


                             Page 106 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 107Page
                                                          of 182
                                                               108
                                                                 PageID
                                                                   of 183107




               Mercedes Vehicle by DNAC pursuant to the Safety Act;

            k. Failing to ensure timely notification and completion of the repair
               of the Airbag Safety System in the Mercedes Vehicle upon
               voluntarily undertaking the duty to do so, including, specifically
               the initiation of DNAC’s safety improvement campaign(s); and

            l. Failing to warn or adequately warn by using stickers, placards, or
               other proper documentation, or notice, to alert users regarding the
               hazardous conditions and risks, as stated above, which a user
               would not reasonably expect to find in the product and which
               DNAC had knowledge, or by the application of reasonable,
               developed human skill and foresight should have knowledge, with
               respect to the use and operation of the Mercedes Vehicle.

      274. The negligence described above, inclusive of the conduct, actions

and inactions as addressed in the preceding portions of this Complaint as

have been specifically incorporated and re-alleged, directly and proximately

caused the injuries of Nermina, in that it directly and in natural and

continuous sequence, produced or contributed substantially to Nermina’s

injuries.

      275. Nermina suffered personal injuries including (a) bodily injury

and any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of



                                   Page 107 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 108Page
                                                          of 182
                                                               109
                                                                 PageID
                                                                   of 183108




ability to earn money in the future.

      276. The conduct of DNAC was not simply negligent, but amounted to

intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

DNAC, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by DNAC to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Daimler North America Corporation, for all injuries and

damages she sustained due to the incident giving rise to this action, whether

already incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

COUNT IX—NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
   (Nermina Alimanovic against Daimler North America Corporation)

      277. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.




                                  Page 108 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 109Page
                                                         of 182
                                                              110
                                                                PageID
                                                                  of 183109




      278. DNAC designed, manufactured, inspected, tested, marketed,

advertised, distributed, and sold the Mercedes Vehicle and placed the

Mercedes Vehicle into the stream of commerce.

      279. DNAC knew or reasonably foresaw that Elvir, as a foreseeable

user/driver, and Nermina, as a foreseeable bystander/passenger, would use or

come into contact with the Mercedes Vehicle.

      280. DNAC owed a duty to Nermina and Elvir to properly design,

manufacture, assemble, test, inspect, distribute, and sell the Mercedes

Vehicle in a reasonably safe condition and without defect so as not to present

a danger to members of the general public who would reasonably and

foreseeably use or come into contact with the Mercedes Vehicle, including

Nermina and Elvir.

      281. DNAC owed a duty to Nermina and Elvir to provide adequate

warnings and instruction about the dangers associated with using the

Mercedes Vehicle and how to protect against these dangers.

      282. DNAC breached the duties it owed to Nermina and Elvir by

designing, manufacturing, inspecting, testing, distributing, and selling the

Mercedes Vehicle in a defective and unreasonably dangerous condition and

without adequate warnings or instructions.

      283. DNAC knew or reasonably should have known that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,


                                Page 109 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 110Page
                                                          of 182
                                                               111
                                                                 PageID
                                                                   of 183110




would suffer injuries and damages due to the Mercedes Vehicle’s defective

and unreasonably dangerous condition.

      284. At no time did DNAC take action to remedy the Mercedes

Vehicle’s defective and unreasonably dangerous condition or warn consumers

about its negligent design, manufacture, and warning with respect to the

Mercedes Vehicle, despite DNAC’s ability to do so.

      285. As a direct and proximate result of DNAC’s negligent acts and

omissions, Nermina suffered severe emotional distress and psychological

trauma.

      286. Nermina’s severe emotional distress and psychological trauma

caused physical injury to Nermina within a short time after the incident

giving rise to this lawsuit.

      287. The conduct of DNAC was not simply negligent, but amounted to

intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

DNAC, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by DNAC to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Daimler North America Corporation, for all injuries and


                                Page 110 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 111Page
                                                          of 182
                                                               112
                                                                 PageID
                                                                   of 183111




damages she sustained due to the incident giving rise to this action, whether

already incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

                     COUNT X—STRICT LIABILITY
                  (Nermina Alimanovic against Daimler AG)

      288. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      289. Defendant, Daimler AG at all times material hereto, was engaged

in the business of designing, manufacturing, assembling, testing, marketing,

promoting, advertising, distributing and selling Mercedes-Benz brand

vehicles such as the Mercedes Vehicle to the public.

      290. Daimler AG is liable under the theory of Strict Product Liability

as set forth in the Restatement (Second) of Torts § 402A and Florida law.

Daimler AG was, at all times relevant to this action, the manufacturer of a

product that was unreasonably and dangerously defective in its design,

manufacture, and warning.

      291. Daimler AG, as the maker of the Mercedes Vehicle with an

incorporated Takata airbag safety system who placed such vehicle into the

marketplace so as to be distributed and sold in a defective and unreasonably



                                  Page 111 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 112Page
                                                         of 182
                                                              113
                                                                PageID
                                                                  of 183112




dangerous condition, is strictly liable for the physical harm caused by the

Mercedes Vehicle’s airbag safety system, when, upon deployment of its

passenger’s side frontal air bag, the inflator in same ruptured and exploded,

causing metal fragments to strike Nermina causing injuries in this

foreseeable accident which occurred on November 7, 2020.

      292. Daimler AG, in incorporating a Takata airbag safety system into

the Mercedes Vehicle which it made and sold, which is not a component

system that, once incorporated, is subject to any routine maintenance,

adjustment or diagnostic review that would change its condition from how it

was designed, manufactured and installed, would have expected the Takata

airbag safety system in the Mercedes Vehicle to reach the user or consumer

without substantial change in the condition in which it was sold.

      293. In this instance, the Mercedes Vehicle, and its incorporated

Takata airbag safety system, reached Nermina without substantial change,

and, just as when it was originally made and sold by Daimler AG, such

vehicle and its airbag safety system remained a life threatening hazard.

Further, the Mercedes Vehicle and its incorporated Takata airbag safety

system was not substantially changed from the time it was manufactured

until the date of this accident on November 7, 2020.

      294. Daimler AG placed the Mercedes Vehicle on the market with

knowledge that it would be used without inspection for defects and dangers.


                                Page 112 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 113Page
                                                         of 182
                                                              114
                                                                PageID
                                                                  of 183113




Daimler AG knew, or should have known, that ultimate users, operators, or

passengers would not and could not properly inspect this product, including

its airbag safety system, for defects and dangerous conditions, and that

detection of such defects and dangers would be beyond the capabilities of

such persons.

      295. The inherently and unreasonably defective and dangerous

condition of the Mercedes Vehicle’s Takata airbag system is a condition that

was not readily apparent to Nermina, or similarly situated users, operators,

consumers and owners, who could foreseeably be seriously injured or killed

by said defective airbag safety system should it be deployed as intended

to provide supplemental occupant protection in a foreseeable frontal crash

like occurred here.

      296. Daimler AG, having actual knowledge, failed to provide notice of

the defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system to Nermina.

      297. Daimler AG has affirmatively concealed over the past decade the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system from the public, NHTSA, and owners, including

Plaintiffs, and, such ongoing and continuous conduct, actions and inactions as

has been specifically pled in this Complaint over time has foreseeably

contributed to and/or caused the general public, NHTSA and owners, like


                                Page 113 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 114Page
                                                         of 182
                                                              115
                                                                PageID
                                                                  of 183114




Plaintiffs, to be unaware of the dangers of exploding Takata airbags and/or

lack an understanding or appreciation for the magnitude of the problem and

potentially lethal harms of same.

      298. As a consequence, Nermina did not know of the dangerous

condition in the Mercedes Vehicle at the time of the Incident. Additionally,

Nermina did not know of the dangerous condition during the period of the use

of the Mercedes Vehicle prior to the subject accident. Had Nermina been

informed at any time prior to riding in the Mercedes Vehicle of the

potentially lethal defect in the airbag system, she would not have used the

Mercedes Vehicle, and, accordingly, she would not have been exposed to said

defective and unreasonably dangerous condition. Further, had Nermina been

informed at any time during the period of her use of the Mercedes Vehicle

prior to the subject accident of the potentially lethal defect in the airbag

system, she would not have been a passenger in the Mercedes Vehicle and

she would not have been exposed to the defective and unreasonably

dangerous condition as described above when she was in an accident on

November 7, 2020.

      299. The Airbag Safety System in the Mercedes Vehicle was defective

and unreasonably dangerous to ultimate users, operators, consumers and

owners, including Nermina, when designed, manufactured, assembled,

distributed and sold by Daimler AG. The defects in the Airbag Safety System


                                Page 114 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 115Page
                                                         of 182
                                                              116
                                                                PageID
                                                                  of 183115




in the Mercedes Vehicle include, but are not limited to:

         a. The Airbag Safety System in the Mercedes Vehicle failed to
            perform as safely as an ordinary consumer would expect when
            deployed as intended in a foreseeable frontal accident to provide
            the passenger with supplemental occupant protection;

         b. The Airbag Safety System in the Mercedes Vehicle had an
            unreasonably dangerous propensity to rupture upon inflation due
            to excessive internal pressure, resulting in metal fragments
            passing through the airbag cushion material into the occupant
            compartment striking vehicle passengers, like Nermina;

         c. The Airbag Safety System in the Mercedes Vehicle was
            unreasonably dangerous because of its design in that it failed to
            perform as safely as an ordinary consumer would expect when
            deployed as intended, in that the passenger’s front airbag inflator
            produced excessive internal pressure upon deployment causing
            the inflator to rupture and explode, sending metal fragments
            through the airbag cushion material into the occupant
            compartment striking the vehicle’s passenger, Nermina;

         d. The Airbag Safety System in the Mercedes Vehicle was
            unreasonably dangerous because of its design in that it failed to
            perform as safely as an ordinary consumer would expect when it
            deployed in a manner reasonably foreseeable to Daimler AG, in
            that the passenger’s front airbag inflator produced excessive
            internal pressure upon deployment causing the inflator to
            rupture sending metal fragments through the airbag cushion
            material into the occupant compartment striking the vehicle’s
            passenger, Nermina;

         e. The Airbag Safety System in the Mercedes Vehicle was
            unreasonably dangerous because of its design in that the risk of
            danger in the design outweighed the benefits when deployed as
            intended, in that the passenger’s front airbag inflator produced
            excessive internal pressure upon deployment causing the inflator
            to rupture sending metal fragments through the airbag cushion
            material into the occupant compartment striking the vehicle’s
            passenger, Nermina;



                                 Page 115 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 116Page
                                                         of 182
                                                              117
                                                                PageID
                                                                  of 183116




        f. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous and defective with an inflator having a
           propensity to rupture upon inflation sending metal fragments
           flying through the airbag cushion material because: it was not
           produced in accordance with available alternative designs that
           were safer, feasible, and technically practicable; it was not state
           of the art and was not designed and manufactured to the level of
           technical knowledge that existed when it was made; and, it was
           made in such a way that it posed a risk of danger to vehicle users,
           like Nermina, that outweighed the benefits of that airbag safety
           system as designed and manufactured;

        g. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous as manufactured as it did not conform to
           its intended design and perform as safely as the intended design
           would have performed, in that the passenger’s front airbag
           inflator produced excessive internal pressure upon deployment
           causing the inflator to rupture sending metal fragments through
           the airbag cushion material into the occupant compartment
           striking the vehicle’s passenger, Nermina; and

        h. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous and defective due to Daimler AG’s failure
           to provide adequate warnings of the risks addressed herein that
           were known or knowable to Daimler AG in light of the generally
           recognized and prevailing best scientific and/or medical knowledge
           available at the time of manufacture and distribution, including
           the use of appropriate warning stickers, placards, or
           documentation to alert users regarding the hazardous conditions
           described herein.

     300. At the time of the accident, the Mercedes Vehicle, including

specifically its airbag safety system, was substantially unchanged from its

condition, as set forth above, when sold and distributed by Daimler AG.

     301. For the reasons set forth above, and as addressed in the

preceding portions of this Complaint as have been specifically incorporated



                                Page 116 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 117Page
                                                         of 182
                                                              118
                                                                PageID
                                                                  of 183117




and re-alleged, the Mercedes Vehicle was unreasonably dangerous to

foreseeable users, including Nermina, who was the passenger of the Mercedes

Vehicle in an ordinary and foreseeable manner. At the time Daimler AG

released the Mercedes Vehicle with its airbag safety system into the stream

of commerce, non-defective designs were economically and technologically

feasible and the use of same on the Mercedes Vehicle would have been a safer

alternative design which would have significantly reduced the risk of

Nermina’s injuries without substantially impairing the utility of the

Mercedes Vehicle and its airbag safety system.

      302. The defects described above directly and proximately caused the

injuries sustained by Nermina in this foreseeable accident, in that they

directly and in natural and continuous sequence produced or contributed

substantially to Nermina’s injuries.

      303. Nermina suffered personal injuries including (a) bodily injury

and any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.


                                 Page 117 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 118Page
                                                          of 182
                                                               119
                                                                 PageID
                                                                   of 183118




      304. The conduct of Daimler AG was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by Daimler AG, (c) the repeated failure to take adequate steps to

notify the public or federal regulators of the danger, and (d) the repeated

efforts by Daimler AG to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Daimler AG, for all injuries and damages she sustained due

to the incident giving rise to this action, whether already incurred or to be

incurred in the future, including all actual damages, consequential damages,

economic damages, non-economic damages, punitive damages, mental anguish,

emotional distress, pain and suffering, lost wages, costs, interest, and for any

such further relief as the Court deems appropriate.

                       COUNT XI—NEGLIGENCE
                  (Nermina Alimanovic against Daimler AG)

      305. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      306. Daimler AG had a duty to properly and adequately design,

manufacture, assemble, test, inspect, label, provide adequate warnings for,

package, distribute, and sell the Mercedes Vehicle, including its incorporated



                                  Page 118 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 119Page
                                                          of 182
                                                               120
                                                                 PageID
                                                                   of 183119




airbag safety system, in a reasonably safe condition so as not to present a

danger to members of the general public who reasonably and expectedly under

ordinary circumstances would come into contact with the Mercedes Vehicle and

its airbag safety system, including Nermina.

      307. Daimler AG knew or in the exercise of due care should have

known that the Mercedes Vehicle with its incorporated Takata airbag safety

system would be used without inspection in an unreasonably dangerous

condition and would create a foreseeable and unreasonable zone of risk of harm

to users, including Nermina.

      308. Daimler      AG     breached its    duty   by   negligently designing,

manufacturing, assembling, testing, inspecting, labeling, packaging, failing to

warn, distributing, and selling the Mercedes Vehicle with its incorporated

Airbag Safety System when it was not in a reasonably safe condition for

foreseeable use, as follows:

         a. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle would perform as safely as an ordinary consumer would
            expect when deployed as intended in a foreseeable frontal
            accident to provide the passenger with supplemental occupant
            protection;

         b. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle was safe, and would not rupture, catch fire, or explode
            upon inflation due to excessive internal pressure, resulting in
            metal fragments passing through the airbag cushion material
            into the occupant compartment striking vehicle passengers, like
            Nermina;



                                   Page 119 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 120Page
                                                       of 182
                                                            121
                                                              PageID
                                                                of 183120




      c. Failing to ensure the Airbag Safety System to be incorporated
         into the Mercedes Vehicle as supplied by a third-party, namely
         Takata, would be designed, manufactured, tested, distributed
         and provided for purchase in a manner to ensure it was free of
         design and/or manufacturing defects, and/or would not otherwise
         be damaged or compromised during the distribution process
         before use;

      d. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous because of its design so
         that the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture sending metal fragments through the airbag cushion
         material into the occupant compartment striking the vehicle’s
         passenger, Nermina;

      e. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous and defective with an
         inflator having a propensity to rupture upon inflation sending
         metal fragments flying through the airbag cushion material
         because: it was not produced in accordance with available
         alternative designs that were safer, feasible, and technically
         practicable; it was not state of the art and was not designed and
         manufactured to the level of technical knowledge that existed
         when it was made; and, it was made in such a way that it posed a
         risk of danger to vehicle users, like Nermina, that outweighed the
         benefits of that airbag safety system as designed and
         manufactured;

      f. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous as manufactured so that
         the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture sending metal fragments through the airbag cushion
         material into the occupant compartment striking the vehicle’s
         passenger, Nermina;

      g. Failing to ensure the Airbag Safety System as delivered for
         incorporation into the Mercedes Vehicle was not damaged or
         rendered unreasonably dangerous due to damage or compromise
         sustained during transport or shipping;


                             Page 120 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 121Page
                                                         of 182
                                                              122
                                                                PageID
                                                                  of 183121




        h. Failing to require and ensure verification of the use of reasonable
           testing and quality control checks on a continuing basis by
           Takata during the design, development, manufacture,
           distribution and final delivery/acceptance processes relative to
           the Airbag Safety System before its incorporation into the
           Mercedes Vehicle where it would then not be further susceptible
           or subject to further inspection before delivery to foreseeable
           users of the Mercedes Vehicle;

        i. Failing to ensure the Airbag Safety System was safe for
           incorporation and use in the Mercedes Vehicle before being
           incorporated and used by undertaking reasonable steps,
           including the utilization of testing, quality control and other
           recognized measures on a continuing basis to ensure product
           quality for safe use;

        j. Failing to ensure the defective Airbag Safety System in the
           Mercedes Vehicle was fixed, repaired, or made safe in a
           reasonable and timely manner pursuant to the recall(s) of the
           Mercedes Vehicle by Daimler AG pursuant to the Safety Act;

        k. Failing to ensure timely notification and completion of the repair
           of the Airbag Safety System in the Mercedes Vehicle upon
           voluntarily undertaking the duty to do so, including, specifically
           the initiation of Daimler AG’s safety improvement campaign(s);
           and

        l. Failing to warn or adequately warn by using stickers, placards, or
           other proper documentation, or notice, to alert users regarding the
           hazardous conditions and risks, as stated above, which a user
           would not reasonably expect to find in the product and which
           Daimler AG had knowledge, or by the application of reasonable,
           developed human skill and foresight should have knowledge, with
           respect to the use and operation of the Mercedes Vehicle.

     309. The negligence described above, inclusive of the conduct, actions

and inactions as addressed in the preceding portions of this Complaint as

have been specifically incorporated and re-alleged, directly and proximately


                               Page 121 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 122Page
                                                          of 182
                                                               123
                                                                 PageID
                                                                   of 183122




caused the injuries of Nermina, in that it directly and in natural and

continuous sequence, produced or contributed substantially to Nermina’s

injuries.

      310. Nermina suffered personal injuries including (a) bodily injury

and any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      311. The conduct of Daimler AG was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by Daimler AG, (c) the repeated failure to take adequate steps to

notify the public or federal regulators of the danger, and (d) the repeated

efforts by Daimler AG to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Daimler AG, for all injuries and damages she sustained due

to the incident giving rise to this action, whether already incurred or to be


                                 Page 122 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 123Page
                                                          of 182
                                                               124
                                                                 PageID
                                                                   of 183123




incurred in the future, including all actual damages, consequential damages,

economic damages, non-economic damages, punitive damages, mental anguish,

emotional distress, pain and suffering, lost wages, costs, interest, and for any

such further relief as the Court deems appropriate.

COUNT XII—NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
           (Nermina Alimanovic against Daimler AG)

      312. Nermina re-alleges and incorporates Paragraphs 1 through 182

of this Complaint as if fully stated herein.

      313. Daimler      AG    designed,    manufactured,    inspected,   tested,

marketed, advertised, distributed, and sold the Mercedes Vehicle and placed

the Mercedes Vehicle into the stream of commerce.

      314. Daimler AG knew or reasonably foresaw that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would use or come into contact with the Mercedes Vehicle.

      315. Daimler AG owed a duty to Nermina and Elvir to properly

design, manufacture, assemble, test, inspect, distribute, and sell the

Mercedes Vehicle in a reasonably safe condition and without defect so as not

to present a danger to members of the general public who would reasonably

and foreseeably use or come into contact with the Mercedes Vehicle, including

Nermina and Elvir.




                                  Page 123 of 182
     Case
       Case
          6:21-cv-00439
             MDL No. 2599
                        Document
                          Document
                                 1 Filed
                                   1156-203/09/21
                                            Filed 03/16/21
                                                   Page 124Page
                                                            of 182
                                                                 125
                                                                   PageID
                                                                     of 183124




        316. Daimler AG owed a duty to Nermina and Elvir to provide

adequate warnings and instruction about the dangers associated with using

the Mercedes Vehicle and how to protect against these dangers.

        317. Daimler AG breached the duties it owed to Nermina and Elvir by

designing, manufacturing, inspecting, testing, distributing, and selling the

Mercedes Vehicle in a defective and unreasonably dangerous condition and

without adequate warnings or instructions.

        318. Daimler AG knew or reasonably should have known that Elvir,

as     a   foreseeable   user/driver,   and     Nermina,    as   a   foreseeable

bystander/passenger, would suffer injuries and damages due to the Mercedes

Vehicle’s defective and unreasonably dangerous condition.

        319. At no time did Daimler AG take action to remedy the Mercedes

Vehicle’s defective and unreasonably dangerous condition or warn consumers

about its negligent design, manufacture, and warning with respect to the

Mercedes Vehicle, despite Daimler AG’s ability to do so.

        320. As a direct and proximate result of Daimler AG’s negligent acts

and omissions, Nermina suffered severe emotional distress and psychological

trauma.

        321. Nermina’s severe emotional distress and psychological trauma

caused physical injury to Nermina within a short time after the incident

giving rise to this lawsuit.


                                  Page 124 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 125Page
                                                          of 182
                                                               126
                                                                 PageID
                                                                   of 183125




      322. The conduct of Daimler AG was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by Daimler AG, (c) the repeated failure to take adequate steps to

notify the public or federal regulators of the danger, and (d) the repeated

efforts by Daimler AG to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Nermina Alimanovic, demands judgment

against Defendant, Daimler AG, for all injuries and damages she sustained due

to the incident giving rise to this action, whether already incurred or to be

incurred in the future, including all actual damages, consequential damages,

economic damages, non-economic damages, punitive damages, mental anguish,

emotional distress, pain and suffering, lost wages, costs, interest, and for any

such further relief as the Court deems appropriate.

                    COUNT XIII—STRICT LIABILITY
             (Elvir Islamovic against Mercedes-Benz USA, LLC)

      323. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      324. Defendant, Mercedes-Benz USA, LLC (“MBUSA”) at all times

material hereto, was engaged in the business of designing, manufacturing,

assembling, testing, marketing, promoting, advertising, distributing and



                                 Page 125 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 126Page
                                                          of 182
                                                               127
                                                                 PageID
                                                                   of 183126




selling Mercedes-Benz brand vehicles such as the Mercedes Vehicle to the

public.

      325. MBUSA is liable under the theory of Strict Product Liability as

set forth in the Restatement (Second) of Torts § 402A and Florida law.

MBUSA was, at all times relevant to this action, the manufacturer of a

product that was unreasonably and dangerously defective in its design,

manufacture, and warning.

      326. MBUSA, as the maker of the Mercedes Vehicle with an

incorporated Takata airbag safety system who placed such vehicle into the

marketplace so as to be distributed and sold in a defective and unreasonably

dangerous condition, is strictly liable for the physical harm caused by the

Mercedes Vehicle’s airbag safety system, when, upon deployment of its

passenger’s side frontal air bag, the inflator in same ruptured and exploded

causing Elvir injuries in this foreseeable accident which occurred on

November 7, 2020.

      327. MBUSA, in incorporating a Takata airbag safety system into the

Mercedes Vehicle which it made and sold, which is not a component system

that, once incorporated, is subject to any routine maintenance, adjustment or

diagnostic review that would change its condition from how it was designed,

manufactured and installed, would have expected the Takata airbag safety

system in the Mercedes Vehicle to reach the user or consumer without


                                Page 126 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 127Page
                                                         of 182
                                                              128
                                                                PageID
                                                                  of 183127




substantial change in the condition in which it was sold.

      328. In this instance, the Mercedes Vehicle, and its incorporated

Takata airbag safety system, reached Elvir without substantial change, and,

just as when it was originally made and sold by MBUSA, such vehicle and its

airbag safety system remained a life threatening hazard. Further, the

Mercedes Vehicle and its incorporated Takata airbag safety system was not

substantially changed from the time it was manufactured until the date of

this accident on November 7, 2020.

      329. MBUSA placed the Mercedes Vehicle on the market with

knowledge that it would be used without inspection for defects and dangers.

MBUSA knew, or should have known, that ultimate users, operators, or

passengers would not and could not properly inspect this product, including

its airbag safety system, for defects and dangerous conditions, and that

detection of such defects and dangers would be beyond the capabilities of

such persons.

      330. The inherently and unreasonably defective and dangerous

condition of the Mercedes Vehicle’s Takata airbag system is a condition that

was not readily apparent to Elvir, or similarly situated users, operators,

consumers and owners, who could foreseeably be seriously injured or killed

by said defective airbag safety system should it be deployed as intended

to provide supplemental occupant protection in a foreseeable frontal crash


                                Page 127 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 128Page
                                                         of 182
                                                              129
                                                                PageID
                                                                  of 183128




like occurred here.

      331. MBUSA, having actual knowledge, failed to provide notice of the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system to Elvir.

      332. MBUSA has affirmatively concealed over the past decade the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system from the public, NHTSA, and owners, including

Plaintiffs, and, such ongoing and continuous conduct, actions and inactions as

has been specifically pled in this Complaint over time has foreseeably

contributed to and/or caused the general public, NHTSA and owners, like

Plaintiffs, to be unaware of the dangers of exploding Takata airbags and/or

lack an understanding or appreciation for the magnitude of the problem and

potentially lethal harms of same.

      333. As a consequence, Elvir did not know of the dangerous condition

in the Mercedes Vehicle at the time of the Incident. Additionally, Elvir did

not know of the dangerous condition during the period of the use of the

Mercedes Vehicle prior to the subject accident. Had Elvir been informed at

any time prior to riding in the Mercedes Vehicle of the potentially lethal

defect in the airbag system, he would not have used the Mercedes Vehicle,

and, accordingly, he would not have been exposed to said defective and

unreasonably dangerous condition. Further, had Elvir been informed at any


                                 Page 128 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 129Page
                                                         of 182
                                                              130
                                                                PageID
                                                                  of 183129




time during the period of his use of the Mercedes Vehicle prior to the subject

accident of the potentially lethal defect in the airbag system, he would not

have been a driver in the Mercedes Vehicle and he would not have been

exposed to the defective and unreasonably dangerous condition as described

above when he was in an accident on November 7, 2020.

      334. The Airbag Safety System in the Mercedes Vehicle was defective

and unreasonably dangerous to ultimate users, operators, consumers and

owners,    including   Elvir,   when   designed,   manufactured,    assembled,

distributed and sold by MBUSA. The defects in the Airbag Safety System in

the Mercedes Vehicle include, but are not limited to:

          a. The Airbag Safety System in the Mercedes Vehicle failed to
             perform as safely as an ordinary consumer would expect when
             deployed as intended in a foreseeable frontal accident to provide
             the driver with supplemental occupant protection;

          b. The Airbag Safety System in the Mercedes Vehicle had an
             unreasonably dangerous propensity to rupture upon inflation due
             to excessive internal pressure, resulting in injuries to occupants,
             like Elvir;

          c. The Airbag Safety System in the Mercedes Vehicle was
             unreasonably dangerous because of its design in that it failed to
             perform as safely as an ordinary consumer would expect when
             deployed as intended, in that the passenger’s front airbag inflator
             produced excessive internal pressure upon deployment causing
             the inflator to rupture and explode;

          d. The Airbag Safety System in the Mercedes Vehicle was
             unreasonably dangerous because of its design in that it failed to
             perform as safely as an ordinary consumer would expect when it
             deployed in a manner reasonably foreseeable to MBUSA, in that


                                 Page 129 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 130Page
                                                         of 182
                                                              131
                                                                PageID
                                                                  of 183130




           the passenger’s front airbag inflator produced excessive internal
           pressure upon deployment causing the inflator to rupture;

        e. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous because of its design in that the risk of
           danger in the design outweighed the benefits when deployed as
           intended, in that the passenger’s front airbag inflator produced
           excessive internal pressure upon deployment causing the inflator
           to rupture;

        f. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous and defective with an inflator having a
           propensity to rupture upon inflation sending metal fragments
           flying through the airbag cushion material because: it was not
           produced in accordance with available alternative designs that
           were safer, feasible, and technically practicable; it was not state
           of the art and was not designed and manufactured to the level of
           technical knowledge that existed when it was made; and, it was
           made in such a way that it posed a risk of danger to vehicle users,
           like Elvir, that outweighed the benefits of that airbag safety
           system as designed and manufactured;

        g. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous as manufactured as it did not conform to
           its intended design and perform as safely as the intended design
           would have performed, in that the passenger’s front airbag
           inflator produced excessive internal pressure upon deployment
           causing the inflator to rupture; and

        h. The Airbag Safety System in the Mercedes Vehicle was
           unreasonably dangerous and defective due to MBUSA’s failure to
           provide adequate warnings of the risks addressed herein that were
           known or knowable to MBUSA in light of the generally recognized
           and prevailing best scientific and/or medical knowledge available
           at the time of manufacture and distribution, including the use of
           appropriate warning stickers, placards, or documentation to alert
           users regarding the hazardous conditions described herein.

     335. At the time of the accident, the Mercedes Vehicle, including

specifically its airbag safety system, was substantially unchanged from its


                               Page 130 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 131Page
                                                          of 182
                                                               132
                                                                 PageID
                                                                   of 183131




condition, as set forth above, when sold and distributed by MBUSA.

      336. For the reasons set forth above, and as addressed in the

preceding portions of this Complaint as have been specifically incorporated

and re-alleged, the Mercedes Vehicle was unreasonably dangerous to

foreseeable users, including Elvir, who was driving the Mercedes Vehicle in

an ordinary and foreseeable manner. At the time MBUSA released the

Mercedes Vehicle with its airbag safety system into the stream of commerce,

non-defective designs were economically and technologically feasible and the

use of same on the Mercedes Vehicle would have been a safer alternative

design which would have significantly reduced the risk of Elvir’s injuries

without substantially impairing the utility of the Mercedes Vehicle and its

airbag safety system.

      337. The defects described above directly and proximately caused the

injuries sustained by Elvir in this foreseeable accident, in that they directly

and   in   natural   and    continuous      sequence   produced   or   contributed

substantially to Elvir’s injuries.

      338. Elvir suffered personal injuries including (a) bodily injury and

any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment


                                     Page 131 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 132Page
                                                          of 182
                                                               133
                                                                 PageID
                                                                   of 183132




necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      339. The conduct of MBUSA was not simply negligent, but amounted

to intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

MBUSA, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by MBUSA to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Mercedes-Benz USA, LLC, for all injuries and damages he

sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

                        COUNT XIV—NEGLIGENCE
             (Elvir Islamovic against Mercedes-Benz USA, LLC)

      340. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.



                                 Page 132 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 133Page
                                                          of 182
                                                               134
                                                                 PageID
                                                                   of 183133




      341. Defendant, Mercedes-Benz USA, LLC (“MBUSA”) had a duty to

properly and adequately design, manufacture, assemble, test, inspect, label,

provide adequate warnings for, package, distribute, and sell the Mercedes

Vehicle, including its incorporated airbag safety system, in a reasonably safe

condition so as not to present a danger to members of the general public who

reasonably and expectedly under ordinary circumstances would come into

contact with the Mercedes Vehicle and its airbag safety system, including Elvir.

      342. MBUSA knew or in the exercise of due care should have known

that the Mercedes Vehicle with its incorporated Takata airbag safety system

would be used without inspection in an unreasonably dangerous condition and

would create a foreseeable and unreasonable zone of risk of harm to users,

including Elvir.

      343. MBUSA         breached      its   duty     by   negligently   designing,

manufacturing, assembling, testing, inspecting, labeling, packaging, failing to

warn, distributing, and selling the Mercedes Vehicle with its incorporated

Airbag Safety System when it was not in a reasonably safe condition for

foreseeable use, as follows:

         a. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle would perform as safely as an ordinary consumer would
            expect when deployed as intended in a foreseeable frontal
            accident to provide the driver with supplemental occupant
            protection;

         b. Failing to ensure the Airbag Safety System in the Mercedes


                                    Page 133 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 134Page
                                                       of 182
                                                            135
                                                              PageID
                                                                of 183134




         Vehicle was safe, and would not rupture, catch fire, or explode
         upon inflation due to excessive internal pressure;

      c. Failing to ensure the Airbag Safety System to be incorporated
         into the Mercedes Vehicle as supplied by a third-party, namely
         Takata, would be designed, manufactured, tested, distributed
         and provided for purchase in a manner to ensure it was free of
         design and/or manufacturing defects, and/or would not otherwise
         be damaged or compromised during the distribution process
         before use;

      d. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous because of its design so
         that the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture;

      e. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous and defective with an
         inflator having a propensity to rupture upon inflation sending
         metal fragments flying through the airbag cushion material
         because: it was not produced in accordance with available
         alternative designs that were safer, feasible, and technically
         practicable; it was not state of the art and was not designed and
         manufactured to the level of technical knowledge that existed
         when it was made; and, it was made in such a way that it posed a
         risk of danger to vehicle users, like Elvir, that outweighed the
         benefits of that airbag safety system as designed and
         manufactured;

      f. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous as manufactured so that
         the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture;

      g. Failing to ensure the Airbag Safety System as delivered for
         incorporation into the Mercedes Vehicle was not damaged or
         rendered unreasonably dangerous due to damage or compromise
         sustained during transport or shipping;



                             Page 134 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 135Page
                                                         of 182
                                                              136
                                                                PageID
                                                                  of 183135




         h. Failing to require and ensure verification of the use of reasonable
            testing and quality control checks on a continuing basis by
            Takata during the design, development, manufacture,
            distribution and final delivery/acceptance processes relative to
            the Airbag Safety System before its incorporation into the
            Mercedes Vehicle where it would then not be further susceptible
            or subject to further inspection before delivery to foreseeable
            users of the Mercedes Vehicle;

         i. Failing to ensure the Airbag Safety System was safe for
            incorporation and use in the Mercedes Vehicle before being
            incorporated and used by undertaking reasonable steps,
            including the utilization of testing, quality control and other
            recognized measures on a continuing basis to ensure product
            quality for safe use;

         j. Failing to ensure the defective Airbag Safety System in the
            Mercedes Vehicle was fixed, repaired, or made safe in a
            reasonable and timely manner pursuant to the recall(s) of the
            Mercedes Vehicle by MBUSA pursuant to the Safety Act;

         k. Failing to ensure timely notification and completion of the repair
            of the Airbag Safety System in the Mercedes Vehicle upon
            voluntarily undertaking the duty to do so, including, specifically
            the initiation of MBUSA’s safety improvement campaign(s); and

         l. Failing to warn or adequately warn by using stickers, placards, or
            other proper documentation, or notice, to alert users regarding the
            hazardous conditions and risks, as stated above, which a user
            would not reasonably expect to find in the product and which
            MBUSA had knowledge, or by the application of reasonable,
            developed human skill and foresight should have knowledge, with
            respect to the use and operation of the Mercedes Vehicle.

      344. The negligence described above, inclusive of the conduct, actions

and inactions as addressed in the preceding portions of this Complaint as

have been specifically incorporated and re-alleged, directly and proximately

caused the injuries of Elvir, in that it directly and in natural and continuous


                                Page 135 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 136Page
                                                         of 182
                                                              137
                                                                PageID
                                                                  of 183136




sequence, produced or contributed substantially to Elvir’s injuries.

      345. Elvir suffered personal injuries including (a) bodily injury and

any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      346. The conduct of MBUSA was not simply negligent, but amounted

to intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

MBUSA, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by MBUSA to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Mercedes-Benz USA, LLC, for all injuries and damages he

sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive


                                 Page 136 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 137Page
                                                          of 182
                                                               138
                                                                 PageID
                                                                   of 183137




damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

COUNT XV—NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
        (Elvir Islamovic against Mercedes-Benz USA, LLC)

      347. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      348. Defendant, Mercedes-Benz USA, LLC (“MBUSA”) designed,

manufactured, inspected, tested, marketed, advertised, distributed, and sold

the Mercedes Vehicle and placed the Mercedes Vehicle into the stream of

commerce.

      349. MBUSA knew or reasonably foresaw that Elvir, as a foreseeable

user/driver, and Nermina, as a foreseeable bystander/passenger, would use or

come into contact with the Mercedes Vehicle.

      350. MBUSA owed a duty to Nermina and Elvir to properly design,

manufacture, assemble, test, inspect, distribute, and sell the Mercedes

Vehicle in a reasonably safe condition and without defect so as not to present

a danger to members of the general public who would reasonably and

foreseeably use or come into contact with the Mercedes Vehicle, including

Nermina and Elvir.




                                 Page 137 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 138Page
                                                          of 182
                                                               139
                                                                 PageID
                                                                   of 183138




      351. MBUSA owed a duty to Nermina and Elvir to provide adequate

warnings and instruction about the dangers associated with using the

Mercedes Vehicle and how to protect against these dangers.

      352. MBUSA breached the duties it owed to Nermina and Elvir by

designing, manufacturing, inspecting, testing, distributing, and selling the

Mercedes Vehicle in a defective and unreasonably dangerous condition and

without adequate warnings or instructions.

      353. MBUSA knew or reasonably should have known that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would suffer injuries and damages due to the Mercedes Vehicle’s defective

and unreasonably dangerous condition.

      354. At no time did MBUSA take action to remedy the Mercedes

Vehicle’s defective and unreasonably dangerous condition or warn consumers

about its negligent design, manufacture, and warning with respect to the

Mercedes Vehicle, despite MBUSA’s ability to do so.

      355. As a direct and proximate result of MBUSA’s negligent acts and

omissions, Elvir suffered severe emotional distress and psychological trauma.

      356. Elvir’s severe emotional distress and psychological trauma

caused physical injury to Elvir within a short time after the incident giving

rise to this lawsuit.




                                Page 138 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 139Page
                                                          of 182
                                                               140
                                                                 PageID
                                                                   of 183139




      357. The conduct of MBUSA was not simply negligent, but amounted

to intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

MBUSA, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by MBUSA to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Mercedes-Benz USA, LLC, for all injuries and damages he

sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

                    COUNT XVI—STRICT LIABILITY
  (Elvir Islamovic against Mercedes-Benz Research & Development North
                              America, Inc.)

      358. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      359. Defendant, Mercedes-Benz Research & Development North

America, Inc. (“MBRDNA”) at all times material hereto, was engaged in the

business of designing, manufacturing, assembling, testing, marketing,


                                 Page 139 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 140Page
                                                         of 182
                                                              141
                                                                PageID
                                                                  of 183140




promoting, advertising, distributing and selling Mercedes-Benz brand

vehicles such as the Mercedes Vehicle to the public.

      360. MBRDNA is liable under the theory of Strict Product Liability as

set forth in the Restatement (Second) of Torts § 402A and Florida law.

MBUSA was, at all times relevant to this action, the manufacturer of a

product that was unreasonably and dangerously defective in its design,

manufacture, and warning.

      361. MBRDNA, as the maker of the Mercedes Vehicle with an

incorporated Takata airbag safety system who placed such vehicle into the

marketplace so as to be distributed and sold in a defective and unreasonably

dangerous condition, is strictly liable for the physical harm caused by the

Mercedes Vehicle’s airbag safety system, when, upon deployment of its

passenger’s side frontal air bag, the inflator in same ruptured and exploded,

causing metal fragments to strike Elvir causing injuries in this foreseeable

accident which occurred on November 7, 2020.

      362. MBRDNA, in incorporating a Takata airbag safety system into

the Mercedes Vehicle which it made and sold, which is not a component

system that, once incorporated, is subject to any routine maintenance,

adjustment or diagnostic review that would change its condition from how it

was designed, manufactured and installed, would have expected the Takata

airbag safety system in the Mercedes Vehicle to reach the user or consumer


                                Page 140 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 141Page
                                                         of 182
                                                              142
                                                                PageID
                                                                  of 183141




without substantial change in the condition in which it was sold.

      363. In this instance, the Mercedes Vehicle, and its incorporated

Takata airbag safety system, reached Elvir without substantial change, and,

just as when it was originally made and sold by MBRDNA, such vehicle and

its airbag safety system remained a life threatening hazard. Further, the

Mercedes Vehicle and its incorporated Takata airbag safety system was not

substantially changed from the time it was manufactured until the date of

this accident on November 7, 2020.

      364. MBRDNA placed the Mercedes Vehicle on the market with

knowledge that it would be used without inspection for defects and dangers.

MBRDNA knew, or should have known, that ultimate users, operators, or

passengers would not and could not properly inspect this product, including

its airbag safety system, for defects and dangerous conditions, and that

detection of such defects and dangers would be beyond the capabilities of

such persons.

      365. The inherently and unreasonably defective and dangerous

condition of the Mercedes Vehicle’s Takata airbag system is a condition that

was not readily apparent to Elvir, or similarly situated users, operators,

consumers and owners, who could foreseeably be seriously injured or killed

by said defective airbag safety system should it be deployed as intended

to provide supplemental occupant protection in a foreseeable frontal crash


                                Page 141 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 142Page
                                                         of 182
                                                              143
                                                                PageID
                                                                  of 183142




like occurred here.

      366. MBRDNA, having actual knowledge, failed to provide notice of

the defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system to Elvir.

      367. MBRDNA has affirmatively concealed over the past decade the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system from the public, NHTSA, and owners, including

Plaintiffs, and, such ongoing and continuous conduct, actions and inactions as

has been specifically pled in this Complaint over time has foreseeably

contributed to and/or caused the general public, NHTSA and owners, like

Plaintiffs, to be unaware of the dangers of exploding Takata airbags and/or

lack an understanding or appreciation for the magnitude of the problem and

potentially lethal harms of same.

      368. As a consequence, Elvir did not know of the dangerous condition

in the Mercedes Vehicle at the time of the Incident. Additionally, Elvir did

not know of the dangerous condition during the period of the use of the

Mercedes Vehicle prior to the subject accident. Had Elvir been informed at

any time prior to riding in the Mercedes Vehicle of the potentially lethal

defect in the airbag system, he would not have used the Mercedes Vehicle,

and, accordingly, he would not have been exposed to said defective and

unreasonably dangerous condition. Further, had Elvir been informed at any


                                 Page 142 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 143Page
                                                         of 182
                                                              144
                                                                PageID
                                                                  of 183143




time during the period of his use of the Mercedes Vehicle prior to the subject

accident of the potentially lethal defect in the airbag system, he would not

have been a driver in the Mercedes Vehicle and he would not have been

exposed to the defective and unreasonably dangerous condition as described

above when he was in an accident on November 7, 2020.

      369. The Airbag Safety System in the Mercedes Vehicle was defective

and unreasonably dangerous to ultimate users, operators, consumers and

owners,    including   Elvir,   when   designed,   manufactured,    assembled,

distributed and sold by MBRDNA. The defects in the Airbag Safety System in

the Mercedes Vehicle include, but are not limited to:

          a. The Airbag Safety System in the Mercedes Vehicle failed to
             perform as safely as an ordinary consumer would expect when
             deployed as intended in a foreseeable frontal accident to provide
             the driver with supplemental occupant protection;

          b. The Airbag Safety System in the Mercedes Vehicle had an
             unreasonably dangerous propensity to rupture upon inflation due
             to excessive internal pressure;

          c. The Airbag Safety System in the Mercedes Vehicle was
             unreasonably dangerous because of its design in that it failed to
             perform as safely as an ordinary consumer would expect when
             deployed as intended, in that the passenger’s front airbag inflator
             produced excessive internal pressure upon deployment causing
             the inflator to rupture and explode;

          d. The Airbag Safety System in the Mercedes Vehicle was
             unreasonably dangerous because of its design in that it failed to
             perform as safely as an ordinary consumer would expect when it
             deployed in a manner reasonably foreseeable to MBRDNA, in
             that the passenger’s front airbag inflator produced excessive


                                 Page 143 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 144Page
                                                       of 182
                                                            145
                                                              PageID
                                                                of 183144




         internal pressure upon deployment causing the inflator to
         rupture and explode;

      e. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous because of its design in that the risk of
         danger in the design outweighed the benefits when deployed as
         intended, in that the passenger’s front airbag inflator produced
         excessive internal pressure upon deployment causing the inflator
         to rupture and explode;

      f. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous and defective with an inflator having a
         propensity to rupture upon inflation sending metal fragments
         flying through the airbag cushion material because: it was not
         produced in accordance with available alternative designs that
         were safer, feasible, and technically practicable; it was not state
         of the art and was not designed and manufactured to the level of
         technical knowledge that existed when it was made; and, it was
         made in such a way that it posed a risk of danger to vehicle users,
         like Elvir, that outweighed the benefits of that airbag safety
         system as designed and manufactured;

      g. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous as manufactured as it did not conform to
         its intended design and perform as safely as the intended design
         would have performed, in that the passenger’s front airbag
         inflator produced excessive internal pressure upon deployment
         causing the inflator to rupture and explode; and

      h. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous and defective due to MBRDNA’s failure to
         provide adequate warnings of the risks addressed herein that were
         known or knowable to MBRDNA in light of the generally
         recognized and prevailing best scientific and/or medical knowledge
         available at the time of manufacture and distribution, including
         the use of appropriate warning stickers, placards, or
         documentation to alert users regarding the hazardous conditions
         described herein.

   370. At the time of the accident, the Mercedes Vehicle, including



                             Page 144 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 145Page
                                                          of 182
                                                               146
                                                                 PageID
                                                                   of 183145




specifically its airbag safety system, was substantially unchanged from its

condition, as set forth above, when sold and distributed by MBRDNA.

      371. For the reasons set forth above, and as addressed in the

preceding portions of this Complaint as have been specifically incorporated

and re-alleged, the Mercedes Vehicle was unreasonably dangerous to

foreseeable users, including Elvir, who was driving the Mercedes Vehicle in

an ordinary and foreseeable manner. At the time MBRDNA released the

Mercedes Vehicle with its airbag safety system into the stream of commerce,

non-defective designs were economically and technologically feasible and the

use of same on the Mercedes Vehicle would have been a safer alternative

design which would have significantly reduced the risk of Elvir’s injuries

without substantially impairing the utility of the Mercedes Vehicle and its

airbag safety system.

      372. The defects described above directly and proximately caused the

injuries sustained by Elvir in this foreseeable accident, in that they directly

and   in   natural   and    continuous      sequence   produced   or   contributed

substantially to Elvir’s injuries.

      373. Elvir suffered personal injuries including (a) bodily injury and

any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;


                                     Page 145 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 146Page
                                                         of 182
                                                              147
                                                                PageID
                                                                  of 183146




(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      374. The conduct of MBRDNA was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by MBRDNA, (c) the repeated failure to take adequate steps to notify

the public or federal regulators of the danger, and (d) the repeated efforts by

MBRDNA to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Mercedes-Benz Research & Development North America, Inc., for

all injuries and damages he sustained due to the incident giving rise to this

action, whether already incurred or to be incurred in the future, including all

actual damages, consequential damages, economic damages, non-economic

damages, punitive damages, mental anguish, emotional distress, pain and

suffering, lost wages, costs, interest, and for any such further relief as the

Court deems appropriate.

                      COUNT XVII—NEGLIGENCE
  (Elvir Islamovic against Mercedes-Benz Research & Development North
                              America, Inc.)


                                 Page 146 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 147Page
                                                          of 182
                                                               148
                                                                 PageID
                                                                   of 183147




      375. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      376. MBRDNA had a duty to properly and adequately design,

manufacture, assemble, test, inspect, label, provide adequate warnings for,

package, distribute, and sell the Mercedes Vehicle, including its incorporated

airbag safety system, in a reasonably safe condition so as not to present a

danger to members of the general public who reasonably and expectedly under

ordinary circumstances would come into contact with the Mercedes Vehicle and

its airbag safety system, including Elvir.

      377. MBRDNA knew or in the exercise of due care should have known

that the Mercedes Vehicle with its incorporated Takata airbag safety system

would be used without inspection in an unreasonably dangerous condition and

would create a foreseeable and unreasonable zone of risk of harm to users,

including Elvir.

      378. MBRDNA         breached    its    duty   by   negligently   designing,

manufacturing, assembling, testing, inspecting, labeling, packaging, failing to

warn, distributing, and selling the Mercedes Vehicle with its incorporated

Airbag Safety System when it was not in a reasonably safe condition for

foreseeable use, as follows:

         a. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle would perform as safely as an ordinary consumer would


                                  Page 147 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 148Page
                                                       of 182
                                                            149
                                                              PageID
                                                                of 183148




         expect when deployed as intended in a foreseeable frontal
         accident to provide the driver with supplemental occupant
         protection;

      b. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was safe, and would not rupture, catch fire, or explode
         upon inflation due to excessive internal pressure;

      c. Failing to ensure the Airbag Safety System to be incorporated
         into the Mercedes Vehicle as supplied by a third-party, namely
         Takata, would be designed, manufactured, tested, distributed
         and provided for purchase in a manner to ensure it was free of
         design and/or manufacturing defects, and/or would not otherwise
         be damaged or compromised during the distribution process
         before use;

      d. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous because of its design so
         that the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture and explode;

      e. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous and defective with an
         inflator having a propensity to rupture upon inflation sending
         metal fragments flying through the airbag cushion material
         because: it was not produced in accordance with available
         alternative designs that were safer, feasible, and technically
         practicable; it was not state of the art and was not designed and
         manufactured to the level of technical knowledge that existed
         when it was made; and, it was made in such a way that it posed a
         risk of danger to vehicle users, like Elvir, that outweighed the
         benefits of that airbag safety system as designed and
         manufactured;

      f. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous as manufactured so that
         the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture and explode;



                             Page 148 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 149Page
                                                       of 182
                                                            150
                                                              PageID
                                                                of 183149




      g. Failing to ensure the Airbag Safety System as delivered for
         incorporation into the Mercedes Vehicle was not damaged or
         rendered unreasonably dangerous due to damage or compromise
         sustained during transport or shipping;

      h. Failing to require and ensure verification of the use of reasonable
         testing and quality control checks on a continuing basis by
         Takata during the design, development, manufacture,
         distribution and final delivery/acceptance processes relative to
         the Airbag Safety System before its incorporation into the
         Mercedes Vehicle where it would then not be further susceptible
         or subject to further inspection before delivery to foreseeable
         users of the Mercedes Vehicle;

      i. Failing to ensure the Airbag Safety System was safe for
         incorporation and use in the Mercedes Vehicle before being
         incorporated and used by undertaking reasonable steps,
         including the utilization of testing, quality control and other
         recognized measures on a continuing basis to ensure product
         quality for safe use;

      j. Failing to ensure the defective Airbag Safety System in the
         Mercedes Vehicle was fixed, repaired, or made safe in a
         reasonable and timely manner pursuant to the recall(s) of the
         Mercedes Vehicle by MBRDNA pursuant to the Safety Act;

      k. Failing to ensure timely notification and completion of the repair
         of the Airbag Safety System in the Mercedes Vehicle upon
         voluntarily undertaking the duty to do so, including, specifically
         the initiation of MBRDNA’s safety improvement campaign(s);
         and

      l. Failing to warn or adequately warn by using stickers, placards, or
         other proper documentation, or notice, to alert users regarding the
         hazardous conditions and risks, as stated above, which a user
         would not reasonably expect to find in the product and which
         MBRDNA had knowledge, or by the application of reasonable,
         developed human skill and foresight should have knowledge, with
         respect to the use and operation of the Mercedes Vehicle.

   379. The negligence described above, inclusive of the conduct, actions


                             Page 149 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 150Page
                                                         of 182
                                                              151
                                                                PageID
                                                                  of 183150




and inactions as addressed in the preceding portions of this Complaint as

have been specifically incorporated and re-alleged, directly and proximately

caused the injuries of Elvir, in that it directly and in natural and continuous

sequence, produced or contributed substantially to Elvir’s injuries.

      380. Elvir suffered personal injuries including (a) bodily injury and

any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      381. The conduct of MBRDNA was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by MBRDNA, (c) the repeated failure to take adequate steps to notify

the public or federal regulators of the danger, and (d) the repeated efforts by

MBRDNA to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Mercedes-Benz Research & Development North America, Inc., for


                                 Page 150 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 151Page
                                                          of 182
                                                               152
                                                                 PageID
                                                                   of 183151




all injuries and damages he sustained due to the incident giving rise to this

action, whether already incurred or to be incurred in the future, including all

actual damages, consequential damages, economic damages, non-economic

damages, punitive damages, mental anguish, emotional distress, pain and

suffering, lost wages, costs, interest, and for any such further relief as the

Court deems appropriate.

     COUNT XVIII—NEGLIGENT INFLICTION OF EMOTIONAL
                                  DISTRESS
  (Elvir Islamovic against Mercedes-Benz Research & Development North
                                 America, Inc.)

      382. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      383. MBRDNA designed, manufactured, inspected, tested, marketed,

advertised, distributed, and sold the Mercedes Vehicle and placed the

Mercedes Vehicle into the stream of commerce.

      384. MBRDNA knew or reasonably foresaw that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would use or come into contact with the Mercedes Vehicle.

      385. MBRDNA owed a duty to Nermina and Elvir to properly design,

manufacture, assemble, test, inspect, distribute, and sell the Mercedes

Vehicle in a reasonably safe condition and without defect so as not to present

a danger to members of the general public who would reasonably and



                                 Page 151 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 152Page
                                                         of 182
                                                              153
                                                                PageID
                                                                  of 183152




foreseeably use or come into contact with the Mercedes Vehicle, including

Nermina and Elvir.

     386. MBRDNA owed a duty to Nermina and Elvir to provide adequate

warnings and instruction about the dangers associated with using the

Mercedes Vehicle and how to protect against these dangers.

     387. MBRDNA breached the duties it owed to Nermina and Elvir by

designing, manufacturing, inspecting, testing, distributing, and selling the

Mercedes Vehicle in a defective and unreasonably dangerous condition and

without adequate warnings or instructions.

     388. MBRDNA knew or reasonably should have known that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would suffer injuries and damages due to the Mercedes Vehicle’s defective

and unreasonably dangerous condition.

     389. At no time did MBRDNA take action to remedy the Mercedes

Vehicle’s defective and unreasonably dangerous condition or warn consumers

about its negligent design, manufacture, and warning with respect to the

Mercedes Vehicle, despite MBRDNA’s ability to do so.

     390. As a direct and proximate result of MBRDNA’s negligent acts

and omissions, Elvir suffered severe emotional distress and psychological

trauma.




                               Page 152 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 153Page
                                                          of 182
                                                               154
                                                                 PageID
                                                                   of 183153




      391. Elvir’s severe emotional distress and psychological trauma

caused physical injury to Elvir within a short time after the incident giving

rise to this lawsuit.

      392. The conduct of MBRDNA was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by MBRDNA, (c) the repeated failure to take adequate steps to notify

the public or federal regulators of the danger, and (d) the repeated efforts by

MBRDNA to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Mercedes-Benz Research & Development North America, Inc., for

all injuries and damages he sustained due to the incident giving rise to this

action, whether already incurred or to be incurred in the future, including all

actual damages, consequential damages, economic damages, non-economic

damages, punitive damages, mental anguish, emotional distress, pain and

suffering, lost wages, costs, interest, and for any such further relief as the

Court deems appropriate.

                    COUNT XIX—STRICT LIABILITY
        (Elvir Islamovic against Daimler North America Corporation)




                                Page 153 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 154Page
                                                          of 182
                                                               155
                                                                 PageID
                                                                   of 183154




      393. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      394. Defendant, Daimler North America Corporation (“DNAC”) at all

times material hereto, was engaged in the business of designing,

manufacturing, assembling, testing, marketing, promoting, advertising,

distributing and selling Mercedes-Benz brand vehicles such as the Mercedes

Vehicle to the public.

      395. DNAC is liable under the theory of Strict Product Liability as set

forth in the Restatement (Second) of Torts § 402A and Florida law. DNAC

was, at all times relevant to this action, the manufacturer of a product that

was unreasonably and dangerously defective in its design, manufacture, and

warning.

      396. DNAC, as the maker of the Mercedes Vehicle with an

incorporated Takata airbag safety system who placed such vehicle into the

marketplace so as to be distributed and sold in a defective and unreasonably

dangerous condition, is strictly liable for the physical harm caused by the

Mercedes Vehicle’s airbag safety system, when, upon deployment of its

passenger’s side frontal air bag, the inflator in same ruptured and exploded.

      397. DNAC, in incorporating a Takata airbag safety system into the

Mercedes Vehicle which it made and sold, which is not a component system

that, once incorporated, is subject to any routine maintenance, adjustment or


                                 Page 154 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 155Page
                                                         of 182
                                                              156
                                                                PageID
                                                                  of 183155




diagnostic review that would change its condition from how it was designed,

manufactured and installed, would have expected the Takata airbag safety

system in the Mercedes Vehicle to reach the user or consumer without

substantial change in the condition in which it was sold.

      398. In this instance, the Mercedes Vehicle, and its incorporated

Takata airbag safety system, reached Elvir without substantial change, and,

just as when it was originally made and sold by DNAC, such vehicle and its

airbag safety system remained a life threatening hazard. Further, the

Mercedes Vehicle and its incorporated Takata airbag safety system was not

substantially changed from the time it was manufactured until the date of

this accident on November 7, 2020.

      399. DNAC placed the Mercedes Vehicle on the market with

knowledge that it would be used without inspection for defects and dangers.

DNAC knew, or should have known, that ultimate users, operators, or

passengers would not and could not properly inspect this product, including

its airbag safety system, for defects and dangerous conditions, and that

detection of such defects and dangers would be beyond the capabilities of

such persons.

      400. The inherently and unreasonably defective and dangerous

condition of the Mercedes Vehicle’s Takata airbag system is a condition that

was not readily apparent to Elvir, or similarly situated users, operators,


                                Page 155 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 156Page
                                                         of 182
                                                              157
                                                                PageID
                                                                  of 183156




consumers and owners, who could foreseeably be seriously injured or killed

by said defective airbag safety system should it be deployed as intended

to provide supplemental occupant protection in a foreseeable frontal crash

like occurred here.

      401. DNAC, having actual knowledge, failed to provide notice of the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system to Elvir.

      402. DNAC has affirmatively concealed over the past decade the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system from the public, NHTSA, and owners, including

Plaintiffs, and, such ongoing and continuous conduct, actions and inactions as

has been specifically pled in this Complaint over time has foreseeably

contributed to and/or caused the general public, NHTSA and owners, like

Plaintiffs, to be unaware of the dangers of exploding Takata airbags and/or

lack an understanding or appreciation for the magnitude of the problem and

potentially lethal harms of same.

      403. As a consequence, Elvir did not know of the dangerous condition

in the Mercedes Vehicle at the time of the Incident. Additionally, Elvir did

not know of the dangerous condition during the period of the use of the

Mercedes Vehicle prior to the subject accident. Had Elvir been informed at

any time prior to riding in the Mercedes Vehicle of the potentially lethal


                                 Page 156 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 157Page
                                                         of 182
                                                              158
                                                                PageID
                                                                  of 183157




defect in the airbag system, he would not have used the Mercedes Vehicle,

and, accordingly, he would not have been exposed to said defective and

unreasonably dangerous condition. Further, had Elvir been informed at any

time during the period of his use of the Mercedes Vehicle prior to the subject

accident of the potentially lethal defect in the airbag system, he would not

have been a driver in the Mercedes Vehicle and he would not have been

exposed to the defective and unreasonably dangerous condition as described

above when he was in an accident on November 7, 2020.

      404. The Airbag Safety System in the Mercedes Vehicle was defective

and unreasonably dangerous to ultimate users, operators, consumers and

owners,    including   Elvir,   when   designed,   manufactured,    assembled,

distributed and sold by DNAC. The defects in the Airbag Safety System in

the Mercedes Vehicle include, but are not limited to:

          a. The Airbag Safety System in the Mercedes Vehicle failed to
             perform as safely as an ordinary consumer would expect when
             deployed as intended in a foreseeable frontal accident to provide
             the driver with supplemental occupant protection;

          b. The Airbag Safety System in the Mercedes Vehicle had an
             unreasonably dangerous propensity to rupture upon inflation due
             to excessive internal pressure;

          c. The Airbag Safety System in the Mercedes Vehicle was
             unreasonably dangerous because of its design in that it failed to
             perform as safely as an ordinary consumer would expect when
             deployed as intended, in that the passenger’s front airbag inflator
             produced excessive internal pressure upon deployment causing
             the inflator to rupture and explode;


                                 Page 157 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 158Page
                                                       of 182
                                                            159
                                                              PageID
                                                                of 183158




      d. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous because of its design in that it failed to
         perform as safely as an ordinary consumer would expect when it
         deployed in a manner reasonably foreseeable to DNAC, in that
         the passenger’s front airbag inflator produced excessive internal
         pressure upon deployment causing the inflator to rupture and
         explode;

      e. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous because of its design in that the risk of
         danger in the design outweighed the benefits when deployed as
         intended, in that the passenger’s front airbag inflator produced
         excessive internal pressure upon deployment causing the inflator
         to rupture and explode;

      f. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous and defective with an inflator having a
         propensity to rupture upon inflation sending metal fragments
         flying through the airbag cushion material because: it was not
         produced in accordance with available alternative designs that
         were safer, feasible, and technically practicable; it was not state
         of the art and was not designed and manufactured to the level of
         technical knowledge that existed when it was made; and, it was
         made in such a way that it posed a risk of danger to vehicle users,
         like Elvir, that outweighed the benefits of that airbag safety
         system as designed and manufactured;

      g. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous as manufactured as it did not conform to
         its intended design and perform as safely as the intended design
         would have performed, in that the passenger’s front airbag
         inflator produced excessive internal pressure upon deployment
         causing the inflator to rupture and explode; and

      h. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous and defective due to DNAC’s failure to
         provide adequate warnings of the risks addressed herein that were
         known or knowable to DNAC in light of the generally recognized
         and prevailing best scientific and/or medical knowledge available
         at the time of manufacture and distribution, including the use of


                             Page 158 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 159Page
                                                          of 182
                                                               160
                                                                 PageID
                                                                   of 183159




            appropriate warning stickers, placards, or documentation to alert
            users regarding the hazardous conditions described herein.

      405. At the time of the accident, the Mercedes Vehicle, including

specifically its airbag safety system, was substantially unchanged from its

condition, as set forth above, when sold and distributed by DNAC.

      406. For the reasons set forth above, and as addressed in the

preceding portions of this Complaint as have been specifically incorporated

and re-alleged, the Mercedes Vehicle was unreasonably dangerous to

foreseeable users, including Elvir, who was driving the Mercedes Vehicle in

an ordinary and foreseeable manner. At the time DNAC released the

Mercedes Vehicle with its airbag safety system into the stream of commerce,

non-defective designs were economically and technologically feasible and the

use of same on the Mercedes Vehicle would have been a safer alternative

design which would have significantly reduced the risk of Elvir’s injuries

without substantially impairing the utility of the Mercedes Vehicle and its

airbag safety system.

      407. The defects described above directly and proximately caused the

injuries sustained by Elvir in this foreseeable accident, in that they directly

and   in   natural   and    continuous      sequence   produced   or   contributed

substantially to Elvir’s injuries.

      408. Elvir suffered personal injuries including (a) bodily injury and



                                     Page 159 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 160Page
                                                          of 182
                                                               161
                                                                 PageID
                                                                   of 183160




any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      409. The conduct of DNAC was not simply negligent, but amounted to

intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

DNAC, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by DNAC to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Daimler North America Corporation, for all injuries and damages

he sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.


                                 Page 160 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 161Page
                                                          of 182
                                                               162
                                                                 PageID
                                                                   of 183161




                          COUNT XX—NEGLIGENCE
           (Elvir Islamovic against Daimler North America Corporation)

         410. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

         411. DNAC had a duty to properly and adequately design, manufacture,

assemble, test, inspect, label, provide adequate warnings for, package,

distribute, and sell the Mercedes Vehicle, including its incorporated airbag

safety system, in a reasonably safe condition so as not to present a danger to

members of the general public who reasonably and expectedly under ordinary

circumstances would come into contact with the Mercedes Vehicle and its

airbag safety system, including Elvir.

         412. DNAC knew or in the exercise of due care should have known that

the Mercedes Vehicle with its incorporated Takata airbag safety system would

be used without inspection in an unreasonably dangerous condition and would

create a foreseeable and unreasonable zone of risk of harm to users, including

Elvir.

         413. DNAC breached its duty by negligently designing, manufacturing,

assembling,     testing,   inspecting,   labeling,    packaging,   failing   to   warn,

distributing, and selling the Mercedes Vehicle with its incorporated Airbag

Safety System when it was not in a reasonably safe condition for foreseeable

use, as follows:



                                    Page 161 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 162Page
                                                       of 182
                                                            163
                                                              PageID
                                                                of 183162




      a. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle would perform as safely as an ordinary consumer would
         expect when deployed as intended in a foreseeable frontal
         accident to provide the driver with supplemental occupant
         protection;

      b. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was safe, and would not rupture, catch fire, or explode
         upon inflation due to excessive internal pressure;

      c. Failing to ensure the Airbag Safety System to be incorporated
         into the Mercedes Vehicle as supplied by a third-party, namely
         Takata, would be designed, manufactured, tested, distributed
         and provided for purchase in a manner to ensure it was free of
         design and/or manufacturing defects, and/or would not otherwise
         be damaged or compromised during the distribution process
         before use;

      d. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous because of its design so
         that the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture and explode;

      e. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous and defective with an
         inflator having a propensity to rupture upon inflation sending
         metal fragments flying through the airbag cushion material
         because: it was not produced in accordance with available
         alternative designs that were safer, feasible, and technically
         practicable; it was not state of the art and was not designed and
         manufactured to the level of technical knowledge that existed
         when it was made; and, it was made in such a way that it posed a
         risk of danger to vehicle users, like Elvir, that outweighed the
         benefits of that airbag safety system as designed and
         manufactured;

      f. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous as manufactured so that
         the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to


                             Page 162 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 163Page
                                                       of 182
                                                            164
                                                              PageID
                                                                of 183163




         rupture and explode;

      g. Failing to ensure the Airbag Safety System as delivered for
         incorporation into the Mercedes Vehicle was not damaged or
         rendered unreasonably dangerous due to damage or compromise
         sustained during transport or shipping;

      h. Failing to require and ensure verification of the use of reasonable
         testing and quality control checks on a continuing basis by
         Takata during the design, development, manufacture,
         distribution and final delivery/acceptance processes relative to
         the Airbag Safety System before its incorporation into the
         Mercedes Vehicle where it would then not be further susceptible
         or subject to further inspection before delivery to foreseeable
         users of the Mercedes Vehicle;

      i. Failing to ensure the Airbag Safety System was safe for
         incorporation and use in the Mercedes Vehicle before being
         incorporated and used by undertaking reasonable steps,
         including the utilization of testing, quality control and other
         recognized measures on a continuing basis to ensure product
         quality for safe use;

      j. Failing to ensure the defective Airbag Safety System in the
         Mercedes Vehicle was fixed, repaired, or made safe in a
         reasonable and timely manner pursuant to the recall(s) of the
         Mercedes Vehicle by DNAC pursuant to the Safety Act;

      k. Failing to ensure timely notification and completion of the repair
         of the Airbag Safety System in the Mercedes Vehicle upon
         voluntarily undertaking the duty to do so, including, specifically
         the initiation of DNAC’s safety improvement campaign(s); and

      l. Failing to warn or adequately warn by using stickers, placards, or
         other proper documentation, or notice, to alert users regarding the
         hazardous conditions and risks, as stated above, which a user
         would not reasonably expect to find in the product and which
         DNAC had knowledge, or by the application of reasonable,
         developed human skill and foresight should have knowledge, with
         respect to the use and operation of the Mercedes Vehicle.



                             Page 163 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 164Page
                                                         of 182
                                                              165
                                                                PageID
                                                                  of 183164




      414. The negligence described above, inclusive of the conduct, actions

and inactions as addressed in the preceding portions of this Complaint as

have been specifically incorporated and re-alleged, directly and proximately

caused the injuries of Elvir, in that it directly and in natural and continuous

sequence, produced or contributed substantially to Elvir’s injuries.

      415. Elvir suffered personal injuries including (a) bodily injury and

any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      416. The conduct of DNAC was not simply negligent, but amounted to

intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

DNAC, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by DNAC to

minimize the seriousness and scope of the problem.




                                 Page 164 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 165Page
                                                          of 182
                                                               166
                                                                 PageID
                                                                   of 183165




      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Daimler North America Corporation, for all injuries and damages

he sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

COUNT XXI—NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
     (Elvir Islamovic against Daimler North America Corporation)

      417. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      418. DNAC designed, manufactured, inspected, tested, marketed,

advertised, distributed, and sold the Mercedes Vehicle and placed the

Mercedes Vehicle into the stream of commerce.

      419. DNAC knew or reasonably foresaw that Elvir, as a foreseeable

user/driver, and Nermina, as a foreseeable bystander/passenger, would use or

come into contact with the Mercedes Vehicle.

      420. DNAC owed a duty to Nermina and Elvir to properly design,

manufacture, assemble, test, inspect, distribute, and sell the Mercedes

Vehicle in a reasonably safe condition and without defect so as not to present

a danger to members of the general public who would reasonably and



                                 Page 165 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 166Page
                                                         of 182
                                                              167
                                                                PageID
                                                                  of 183166




foreseeably use or come into contact with the Mercedes Vehicle, including

Nermina and Elvir.

     421. DNAC owed a duty to Nermina and Elvir to provide adequate

warnings and instruction about the dangers associated with using the

Mercedes Vehicle and how to protect against these dangers.

     422. DNAC breached the duties it owed to Nermina and Elvir by

designing, manufacturing, inspecting, testing, distributing, and selling the

Mercedes Vehicle in a defective and unreasonably dangerous condition and

without adequate warnings or instructions.

     423. DNAC knew or reasonably should have known that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would suffer injuries and damages due to the Mercedes Vehicle’s defective

and unreasonably dangerous condition.

     424. At no time did DNAC take action to remedy the Mercedes

Vehicle’s defective and unreasonably dangerous condition or warn consumers

about its negligent design, manufacture, and warning with respect to the

Mercedes Vehicle, despite DNAC’s ability to do so.

     425. As a direct and proximate result of DNAC’s negligent acts and

omissions, Elvir suffered severe emotional distress and psychological trauma.




                                Page 166 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 167Page
                                                          of 182
                                                               168
                                                                 PageID
                                                                   of 183167




      426. Elvir’s severe emotional distress and psychological trauma

caused physical injury to Elvir within a short time after the incident giving

rise to this lawsuit.

      427. The conduct of DNAC was not simply negligent, but amounted to

intentional misconduct, gross negligence, recklessness, and/or willful and

wanton conduct, particularly in light of (a) the protracted period of time over

which the defects have existed, (b) the long held knowledge of the defects by

DNAC, (c) the repeated failure to take adequate steps to notify the public or

federal regulators of the danger, and (d) the repeated efforts by DNAC to

minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Daimler North America Corporation, for all injuries and damages

he sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

                        COUNT XXII—STRICT LIABILITY
                        (Elvir Islamovic against Daimler AG)

      428. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.



                                   Page 167 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 168Page
                                                         of 182
                                                              169
                                                                PageID
                                                                  of 183168




      429. Defendant, Daimler AG at all times material hereto, was engaged

in the business of designing, manufacturing, assembling, testing, marketing,

promoting, advertising, distributing and selling Mercedes-Benz brand

vehicles such as the Mercedes Vehicle to the public.

      430. Daimler AG is liable under the theory of Strict Product Liability

as set forth in the Restatement (Second) of Torts § 402A and Florida law.

Daimler AG was, at all times relevant to this action, the manufacturer of a

product that was unreasonably and dangerously defective in its design,

manufacture, and warning.

      431. Daimler AG, as the maker of the Mercedes Vehicle with an

incorporated Takata airbag safety system who placed such vehicle into the

marketplace so as to be distributed and sold in a defective and unreasonably

dangerous condition, is strictly liable for the physical harm caused by the

Mercedes Vehicle’s airbag safety system, when, upon deployment of its

passenger’s side frontal air bag, the inflator in same ruptured and exploded.

      432. Daimler AG, in incorporating a Takata airbag safety system into

the Mercedes Vehicle which it made and sold, which is not a component

system that, once incorporated, is subject to any routine maintenance,

adjustment or diagnostic review that would change its condition from how it

was designed, manufactured and installed, would have expected the Takata

airbag safety system in the Mercedes Vehicle to reach the user or consumer


                                Page 168 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 169Page
                                                         of 182
                                                              170
                                                                PageID
                                                                  of 183169




without substantial change in the condition in which it was sold.

      433. In this instance, the Mercedes Vehicle, and its incorporated

Takata airbag safety system, reached Elvir without substantial change, and,

just as when it was originally made and sold by Daimler AG, such vehicle and

its airbag safety system remained a life threatening hazard. Further, the

Mercedes Vehicle and its incorporated Takata airbag safety system was not

substantially changed from the time it was manufactured until the date of

this accident on November 7, 2020.

      434. Daimler AG placed the Mercedes Vehicle on the market with

knowledge that it would be used without inspection for defects and dangers.

Daimler AG knew, or should have known, that ultimate users, operators, or

passengers would not and could not properly inspect this product, including

its airbag safety system, for defects and dangerous conditions, and that

detection of such defects and dangers would be beyond the capabilities of

such persons.

      435. The inherently and unreasonably defective and dangerous

condition of the Mercedes Vehicle’s Takata airbag system is a condition that

was not readily apparent to Elvir, or similarly situated users, operators,

consumers and owners, who could foreseeably be seriously injured or killed

by said defective airbag safety system should it be deployed as intended

to provide supplemental occupant protection in a foreseeable frontal crash


                                Page 169 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 170Page
                                                         of 182
                                                              171
                                                                PageID
                                                                  of 183170




like occurred here.

      436. Daimler AG, having actual knowledge, failed to provide notice of

the defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system to Elvir.

      437. Daimler AG has affirmatively concealed over the past decade the

defective and unreasonably dangerous condition of the Mercedes Vehicle’s

Takata airbag system from the public, NHTSA, and owners, including

Plaintiffs, and, such ongoing and continuous conduct, actions and inactions as

has been specifically pled in this Complaint over time has foreseeably

contributed to and/or caused the general public, NHTSA and owners, like

Plaintiffs, to be unaware of the dangers of exploding Takata airbags and/or

lack an understanding or appreciation for the magnitude of the problem and

potentially lethal harms of same.

      438. As a consequence, Elvir did not know of the dangerous condition

in the Mercedes Vehicle at the time of the Incident. Additionally, Elvir did

not know of the dangerous condition during the period of the use of the

Mercedes Vehicle prior to the subject accident. Had Elvir been informed at

any time prior to riding in the Mercedes Vehicle of the potentially lethal

defect in the airbag system, he would not have used the Mercedes Vehicle,

and, accordingly, he would not have been exposed to said defective and

unreasonably dangerous condition. Further, had Elvir been informed at any


                                 Page 170 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 171Page
                                                         of 182
                                                              172
                                                                PageID
                                                                  of 183171




time during the period of his use of the Mercedes Vehicle prior to the subject

accident of the potentially lethal defect in the airbag system, he would not

have been a driver in the Mercedes Vehicle and he would not have been

exposed to the defective and unreasonably dangerous condition as described

above when he was in an accident on November 7, 2020.

      439. The Airbag Safety System in the Mercedes Vehicle was defective

and unreasonably dangerous to ultimate users, operators, consumers and

owners,    including   Elvir,   when   designed,   manufactured,    assembled,

distributed and sold by Daimler AG. The defects in the Airbag Safety System

in the Mercedes Vehicle include, but are not limited to:

          a. The Airbag Safety System in the Mercedes Vehicle failed to
             perform as safely as an ordinary consumer would expect when
             deployed as intended in a foreseeable frontal accident to provide
             the driver with supplemental occupant protection;

          b. The Airbag Safety System in the Mercedes Vehicle had an
             unreasonably dangerous propensity to rupture upon inflation due
             to excessive internal pressure;

          c. The Airbag Safety System in the Mercedes Vehicle was
             unreasonably dangerous because of its design in that it failed to
             perform as safely as an ordinary consumer would expect when
             deployed as intended, in that the passenger’s front airbag inflator
             produced excessive internal pressure upon deployment causing
             the inflator to rupture and explode;

          d. The Airbag Safety System in the Mercedes Vehicle was
             unreasonably dangerous because of its design in that it failed to
             perform as safely as an ordinary consumer would expect when it
             deployed in a manner reasonably foreseeable to Daimler AG, in
             that the passenger’s front airbag inflator produced excessive


                                 Page 171 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 172Page
                                                       of 182
                                                            173
                                                              PageID
                                                                of 183172




         internal pressure upon deployment causing the inflator to
         rupture and explode;

      e. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous because of its design in that the risk of
         danger in the design outweighed the benefits when deployed as
         intended, in that the passenger’s front airbag inflator produced
         excessive internal pressure upon deployment causing the inflator
         to rupture and explode;

      f. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous and defective with an inflator having a
         propensity to rupture upon inflation sending metal fragments
         flying through the airbag cushion material because: it was not
         produced in accordance with available alternative designs that
         were safer, feasible, and technically practicable; it was not state
         of the art and was not designed and manufactured to the level of
         technical knowledge that existed when it was made; and, it was
         made in such a way that it posed a risk of danger to vehicle users,
         like Elvir, that outweighed the benefits of that airbag safety
         system as designed and manufactured;

      g. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous as manufactured as it did not conform to
         its intended design and perform as safely as the intended design
         would have performed, in that the passenger’s front airbag
         inflator produced excessive internal pressure upon deployment
         causing the inflator to rupture and explode; and

      h. The Airbag Safety System in the Mercedes Vehicle was
         unreasonably dangerous and defective due to Daimler AG’s failure
         to provide adequate warnings of the risks addressed herein that
         were known or knowable to Daimler AG in light of the generally
         recognized and prevailing best scientific and/or medical knowledge
         available at the time of manufacture and distribution, including
         the use of appropriate warning stickers, placards, or
         documentation to alert users regarding the hazardous conditions
         described herein.

   440. At the time of the accident, the Mercedes Vehicle, including



                             Page 172 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 173Page
                                                          of 182
                                                               174
                                                                 PageID
                                                                   of 183173




specifically its airbag safety system, was substantially unchanged from its

condition, as set forth above, when sold and distributed by Daimler AG.

      441. For the reasons set forth above, and as addressed in the

preceding portions of this Complaint as have been specifically incorporated

and re-alleged, the Mercedes Vehicle was unreasonably dangerous to

foreseeable users, including Elvir, who was driving the Mercedes Vehicle in

an ordinary and foreseeable manner. At the time Daimler AG released the

Mercedes Vehicle with its airbag safety system into the stream of commerce,

non-defective designs were economically and technologically feasible and the

use of same on the Mercedes Vehicle would have been a safer alternative

design which would have significantly reduced the risk of Elvir’s injuries

without substantially impairing the utility of the Mercedes Vehicle and its

airbag safety system.

      442. The defects described above directly and proximately caused the

injuries sustained by Elvir in this foreseeable accident, in that they directly

and   in   natural   and    continuous      sequence   produced   or   contributed

substantially to Elvir’s injuries.

      443. Elvir suffered personal injuries including (a) bodily injury and

any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;


                                     Page 173 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 174Page
                                                          of 182
                                                               175
                                                                 PageID
                                                                   of 183174




(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      444. The conduct of Daimler AG was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by Daimler AG, (c) the repeated failure to take adequate steps to

notify the public or federal regulators of the danger, and (d) the repeated

efforts by Daimler AG to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Daimler AG, for all injuries and damages he sustained due to the

incident giving rise to this action, whether already incurred or to be incurred in

the future, including all actual damages, consequential damages, economic

damages,    non-economic    damages,    punitive    damages,   mental    anguish,

emotional distress, pain and suffering, lost wages, costs, interest, and for any

such further relief as the Court deems appropriate.

                       COUNT XXIII—NEGLIGENCE
                     (Elvir Islamovic against Daimler AG)




                                  Page 174 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 175Page
                                                          of 182
                                                               176
                                                                 PageID
                                                                   of 183175




      445. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      446. Daimler AG had a duty to properly and adequately design,

manufacture, assemble, test, inspect, label, provide adequate warnings for,

package, distribute, and sell the Mercedes Vehicle, including its incorporated

airbag safety system, in a reasonably safe condition so as not to present a

danger to members of the general public who reasonably and expectedly under

ordinary circumstances would come into contact with the Mercedes Vehicle and

its airbag safety system, including Elvir.

      447. Daimler AG knew or in the exercise of due care should have

known that the Mercedes Vehicle with its incorporated Takata airbag safety

system would be used without inspection in an unreasonably dangerous

condition and would create a foreseeable and unreasonable zone of risk of harm

to users, including Elvir.

      448. Daimler      AG     breached its    duty   by   negligently designing,

manufacturing, assembling, testing, inspecting, labeling, packaging, failing to

warn, distributing, and selling the Mercedes Vehicle with its incorporated

Airbag Safety System when it was not in a reasonably safe condition for

foreseeable use, as follows:

         a. Failing to ensure the Airbag Safety System in the Mercedes
            Vehicle would perform as safely as an ordinary consumer would
            expect when deployed as intended in a foreseeable frontal


                                   Page 175 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 176Page
                                                       of 182
                                                            177
                                                              PageID
                                                                of 183176




         accident to provide the driver with supplemental occupant
         protection;

      b. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was safe, and would not rupture, catch fire, or explode
         upon inflation due to excessive internal pressure;

      c. Failing to ensure the Airbag Safety System to be incorporated
         into the Mercedes Vehicle as supplied by a third-party, namely
         Takata, would be designed, manufactured, tested, distributed
         and provided for purchase in a manner to ensure it was free of
         design and/or manufacturing defects, and/or would not otherwise
         be damaged or compromised during the distribution process
         before use;

      d. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous because of its design so
         that the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture and explode;

      e. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous and defective with an
         inflator having a propensity to rupture upon inflation sending
         metal fragments flying through the airbag cushion material
         because: it was not produced in accordance with available
         alternative designs that were safer, feasible, and technically
         practicable; it was not state of the art and was not designed and
         manufactured to the level of technical knowledge that existed
         when it was made; and, it was made in such a way that it posed a
         risk of danger to vehicle users, like Elvir, that outweighed the
         benefits of that airbag safety system as designed and
         manufactured;

      f. Failing to ensure the Airbag Safety System in the Mercedes
         Vehicle was not unreasonably dangerous as manufactured so that
         the passenger’s front airbag inflator could produce excessive
         internal pressure upon deployment causing the inflator to
         rupture and explode;

      g. Failing to ensure the Airbag Safety System as delivered for


                             Page 176 of 182
Case
  Case
     6:21-cv-00439
        MDL No. 2599
                   Document
                     Document
                            1 Filed
                              1156-203/09/21
                                       Filed 03/16/21
                                              Page 177Page
                                                       of 182
                                                            178
                                                              PageID
                                                                of 183177




         incorporation into the Mercedes Vehicle was not damaged or
         rendered unreasonably dangerous due to damage or compromise
         sustained during transport or shipping;

      h. Failing to require and ensure verification of the use of reasonable
         testing and quality control checks on a continuing basis by
         Takata during the design, development, manufacture,
         distribution and final delivery/acceptance processes relative to
         the Airbag Safety System before its incorporation into the
         Mercedes Vehicle where it would then not be further susceptible
         or subject to further inspection before delivery to foreseeable
         users of the Mercedes Vehicle;

      i. Failing to ensure the Airbag Safety System was safe for
         incorporation and use in the Mercedes Vehicle before being
         incorporated and used by undertaking reasonable steps,
         including the utilization of testing, quality control and other
         recognized measures on a continuing basis to ensure product
         quality for safe use;

      j. Failing to ensure the defective Airbag Safety System in the
         Mercedes Vehicle was fixed, repaired, or made safe in a
         reasonable and timely manner pursuant to the recall(s) of the
         Mercedes Vehicle by Daimler AG pursuant to the Safety Act;

      k. Failing to ensure timely notification and completion of the repair
         of the Airbag Safety System in the Mercedes Vehicle upon
         voluntarily undertaking the duty to do so, including, specifically
         the initiation of Daimler AG’s safety improvement campaign(s);
         and

      l. Failing to warn or adequately warn by using stickers, placards, or
         other proper documentation, or notice, to alert users regarding the
         hazardous conditions and risks, as stated above, which a user
         would not reasonably expect to find in the product and which
         Daimler AG had knowledge, or by the application of reasonable,
         developed human skill and foresight should have knowledge, with
         respect to the use and operation of the Mercedes Vehicle.

   449. The negligence described above, inclusive of the conduct, actions



                             Page 177 of 182
  Case
    Case
       6:21-cv-00439
          MDL No. 2599
                     Document
                       Document
                              1 Filed
                                1156-203/09/21
                                         Filed 03/16/21
                                                Page 178Page
                                                         of 182
                                                              179
                                                                PageID
                                                                  of 183178




and inactions as addressed in the preceding portions of this Complaint as

have been specifically incorporated and re-alleged, directly and proximately

caused the injuries of Elvir, in that it directly and in natural and continuous

sequence, produced or contributed substantially to Elvir’s injuries.

      450. Elvir suffered personal injuries including (a) bodily injury and

any resulting pain and suffering, disability or physical impairment,

disfigurement, mental anguish, inconveniences or loss of capacity for the

enjoyment of life, experienced in the past or to be experienced in the future;

(b) the expense of hospitalization, medical and nursing care and treatment

necessarily or reasonably obtained in the past or to be so obtained in the

future; and (c) any earnings or working time lost in the past and any loss of

ability to earn money in the future.

      451. The conduct of Daimler AG was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by Daimler AG, (c) the repeated failure to take adequate steps to

notify the public or federal regulators of the danger, and (d) the repeated

efforts by Daimler AG to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Daimler AG, for all injuries and damages he sustained due to the


                                 Page 178 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 179Page
                                                          of 182
                                                               180
                                                                 PageID
                                                                   of 183179




incident giving rise to this action, whether already incurred or to be incurred in

the future, including all actual damages, consequential damages, economic

damages,    non-economic     damages,     punitive   damages,    mental      anguish,

emotional distress, pain and suffering, lost wages, costs, interest, and for any

such further relief as the Court deems appropriate.

     COUNT XXIV—NEGLIGENT INFLICTION OF EMOTIONAL
                               DISTRESS
               (Elvir Islamovic against Daimler AG)

      452. Elvir re-alleges and incorporates Paragraphs 1 through 182 of

this Complaint as if fully stated herein.

      453. Daimler      AG    designed,     manufactured,       inspected,    tested,

marketed, advertised, distributed, and sold the Mercedes Vehicle and placed

the Mercedes Vehicle into the stream of commerce.

      454. Daimler AG knew or reasonably foresaw that Elvir, as a

foreseeable user/driver, and Nermina, as a foreseeable bystander/passenger,

would use or come into contact with the Mercedes Vehicle.

      455. Daimler AG owed a duty to Nermina and Elvir to properly

design, manufacture, assemble, test, inspect, distribute, and sell the

Mercedes Vehicle in a reasonably safe condition and without defect so as not

to present a danger to members of the general public who would reasonably

and foreseeably use or come into contact with the Mercedes Vehicle, including

Nermina and Elvir.


                                  Page 179 of 182
     Case
       Case
          6:21-cv-00439
             MDL No. 2599
                        Document
                          Document
                                 1 Filed
                                   1156-203/09/21
                                            Filed 03/16/21
                                                   Page 180Page
                                                            of 182
                                                                 181
                                                                   PageID
                                                                     of 183180




        456. Daimler AG owed a duty to Nermina and Elvir to provide

adequate warnings and instruction about the dangers associated with using

the Mercedes Vehicle and how to protect against these dangers.

        457. Daimler AG breached the duties it owed to Nermina and Elvir by

designing, manufacturing, inspecting, testing, distributing, and selling the

Mercedes Vehicle in a defective and unreasonably dangerous condition and

without adequate warnings or instructions.

        458. Daimler AG knew or reasonably should have known that Elvir,

as     a   foreseeable   user/driver,   and     Nermina,    as   a   foreseeable

bystander/passenger, would suffer injuries and damages due to the Mercedes

Vehicle’s defective and unreasonably dangerous condition.

        459. At no time did Daimler AG take action to remedy the Mercedes

Vehicle’s defective and unreasonably dangerous condition or warn consumers

about its negligent design, manufacture, and warning with respect to the

Mercedes Vehicle, despite Daimler AG’s ability to do so.

        460. As a direct and proximate result of Daimler AG’s negligent acts

and omissions, Elvir suffered severe emotional distress and psychological

trauma.

        461. Elvir’s severe emotional distress and psychological trauma

caused physical injury to Elvir within a short time after the incident giving

rise to this lawsuit.


                                  Page 180 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 181Page
                                                          of 182
                                                               182
                                                                 PageID
                                                                   of 183181




      462. The conduct of Daimler AG was not simply negligent, but

amounted to intentional misconduct, gross negligence, recklessness, and/or

willful and wanton conduct, particularly in light of (a) the protracted period

of time over which the defects have existed, (b) the long held knowledge of the

defects by Daimler AG, (c) the repeated failure to take adequate steps to

notify the public or federal regulators of the danger, and (d) the repeated

efforts by Daimler AG to minimize the seriousness and scope of the problem.

      WHEREFORE, Plaintiff, Elvir Islamovic, demands judgment against

Defendant, Daimler AG, for all injuries and damages he sustained due to the

incident giving rise to this action, whether already incurred or to be incurred in

the future, including all actual damages, consequential damages, economic

damages,    non-economic      damages,   punitive    damages,   mental   anguish,

emotional distress, pain and suffering, lost wages, costs, interest, and for any

such further relief as the Court deems appropriate.

                         DEMAND FOR JURY TRIAL

      Plaintiffs, Nermina Alimanovic and Elvir Islamovic, demand a jury

trial on all issues so triable.

                                  CONCLUSION

      WHEREFORE, Plaintiffs, Nermina Alimanovic and Elvir Islamovic,

demand judgment against Defendants, Mercedes-Benz USA, LLC, Mercedes-

Benz Research and Development North America, Inc., Daimler North


                                   Page 181 of 182
   Case
     Case
        6:21-cv-00439
           MDL No. 2599
                      Document
                        Document
                               1 Filed
                                 1156-203/09/21
                                          Filed 03/16/21
                                                 Page 182Page
                                                          of 182
                                                               183
                                                                 PageID
                                                                   of 183182




America Corporation, and Daimler AG, for all injuries and damages they

sustained due to the incident giving rise to this action, whether already

incurred or to be incurred in the future, including all actual damages,

consequential damages, economic damages, non-economic damages, punitive

damages, mental anguish, emotional distress, pain and suffering, lost wages,

costs, interest, and for any such further relief as the Court deems appropriate.

Dated: March 9, 2021                 Respectfully submitted,



                                     /s/ Andrew Parker Felix, Esq.
                                     ANDREW PARKER FELIX, ESQ.
                                     Florida Bar No.: 0685607
                                     STEVEN E. NAUMAN, ESQ.
                                     Florida Bar No.: 106126
                                     BRANDEN WEBER, ESQ.
                                     Florida Bar No.: 124283
                                     JOSHUA R. JACOBSON, ESQ.
                                     Florida Bar No.: 1002264
                                     Morgan & Morgan, P.A.
                                     20 North Orange Avenue, Suite 1600
                                     Orlando, FL 32801
                                     Telephone: (407) 244-3209
                                     Email: andrew@forthepeople.com
                                     Secondary Email:
                                     kdimeglio@forthepeople.com
                                     Secondary Email:
                                     snauman@forthepeople.com
                                     Secondary Email:
                                     bweber@forthepeople.com
                                     Secondary Email:
                                     jjacobson@forthepeople.com
                                     Counsel for Plaintiffs




                                 Page 182 of 182
